As filed with the Securities and Exchange Commission on January 26, 2012 File No. 811-22207 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.6 [X] OPPENHEIMER MASTER EVENT-LINKED BOND FUND, LLC (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices)(Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center, 225 Liberty Street New York, New York 10281-1008 (Name and Address of Agent for Service) EXPLANATORY NOTE This Registration Statement has been filed by Oppenheimer Master Event-Linked Bond Fund, LLC (the "Fund") pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the "Investment Company Act").However, beneficial interests in the Fund are not being registered under the Securities Act of 1933, as amended (the "Securities Act"), because such interests will be issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of the Securities Act.Only certain "accredited investors" within the meaning of Regulation D under the Securities Act, including other investment companies, may invest in the Fund.This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, any interests in the Fund. This Registration Statement has been prepared as a single document consisting of Parts A, B and C, none of which is to be used or distributed as a stand alone document.The Fund's Part A is incorporated by reference into the Fund's Part B and Part B is incorporated by reference into the Fund's Part A. Oppenheimer Master Event-Linked Bond Fund, LLC Registration Statement dated January 27, 2012 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's securities nor has it determined that this registration statement is accurate or complete. It is a criminal offense to represent otherwise. Oppenheimer Master Event-Linked Bond Fund, LLC is a mutual fund.Its objective is to seek a high level of current income principally derived from interest on debt securities.Under normal circumstances, the Fund will invest at least 80% of its net assets in event-linked bonds. This registration statement contains important information about the Fund's objective, its investment policies, strategies and risks. It also contains important information about how to buy and sell shares of the Fund and other account features. PART A January27, 2012 Responses to Items 1, 2, 3, 4 and 13 have been omitted pursuant to paragraph 2(b) of Instruction B of the General Instructions to Form N-1A. ITEM 5. Management. (a) Investment Adviser(s).OppenheimerFunds, Inc. is the Fund's investment adviser (the "Manager"). (b) Portfolio Manager(s).Caleb Wong has been a Vice President and portfolio manager of the Fund since its inception. ITEM 6. Purchase and Sale of Fund Shares. (a) Purchase of Fund Shares. There is no minimum initial or minimum subsequent investment in the Fund. Shares of the Fund are issued solely in private placement transactions on days the New York Stock Exchange is open for trading and may only be purchased by certain "accredited investors" within the meaning of Regulation D under the Securities Act. This prospectus does not constitute an offer to sell, or the solicitation of an offer to buy, any “security” within the meaning of the Securities Act. (b) Sale of Fund Shares.Investors can sell (redeem) some or all of their Shares on days the New York Stock Exchange is open for trading. ITEM 7. Tax Information. The Fund intends to operate as a partnership for Federal income tax purposes. Accordingly, the Fund will not be subject to any Federal income tax but each investor will take into account its share of the Fund’s income, capital gains, losses, deductions and credits in determining its income tax liability. ITEM 8.Financial Intermediary Compensation. Not applicable. ITEM 9.Investment Objectives, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings. (a) Investment Objective. The investment objective of the Fund is to seek a high level of current income principally derived from interest on debt securities.The Fund's investment objective is not a fundamental policy and can be changed without shareholder approval. (b) Implementation of Investment Objective. Under normal circumstances, the Fund will invest at least 80% of its net assets in event-linked bonds.The Fund may invest in event-linked bonds directly or indirectly through certain derivative instruments.Although this is not a fundamental policy, the amount so invested will not be changed by the Fund's Board of Directors without providing shareholders at least 60 days prior notice of the change.Event-linked bonds are fixed income securities for which the return of principal and payment of interest are contingent on the non-occurrence of a specified trigger event that leads to economic and/or human loss, such as an earthquake or hurricane.In most cases, the trigger event will not be deemed to have occurred unless the event happened in a particular geographic area and was of a certain magnitude (based on scientific readings) or caused a certain amount of actual or modeled loss.If the trigger event occurs prior to a bond's maturity, the Fund may lose all or a portion of its principal and additional interest.If the trigger event does not occur, the Fund will recover its principal plus interest. The Fund may invest in event-linked bonds issued by foreign sovereigns or by U.S. or foreign entities that are corporations, partnerships, trusts or other types of business entities.The Fund has no limit as to the maturity of event-linked bonds in which it invests or as to the market capitalization of the issuer.The Fund can invest without limit in event-linked bonds that are below investment grade, commonly called "junk bonds," which are bonds rated below BBB- by Standard & Poor's Ratings Services ("S&P") or Baa3 by Moody's Investors Service, Inc., ("Moody's"), or that have comparable ratings by another rating organization.The Fund may invest in unrated event-linked bonds, whether or not determined by the Fund's manager, OppenheimerFunds, Inc. (the "Manager"), to be investment grade. When selecting event-linked bonds for investment, the Fund's investment manager, OppenheimerFunds, Inc. (the "Manager"), evaluates the evolving universe of event-linked bonds by performing its own analysis based on quantitative and qualitative research or by requesting other market participants to identify event-linked bonds that meet criteria determined by the Manager. The Manager may rely upon information and analysis obtained from brokers, dealers and ratings organizations, among other sources. The Manager then uses quantitative and qualitative analysis to select appropriate event-linked bonds within each trigger event category, such as Japanese Typhoon and Pacific Northwest (U.S.) Earthquake. The Manager's qualitative analysis may consider various factors, such as trigger transparency, sponsor basis risk, call provisions, moral hazard, and correlation with other investments. The Manager then utilizes quantitative methods to determine the desired allocation of event-linked bonds by trigger event category. The Manager seeks to diversify the Fund's portfolio of event-linked bonds by investing in bonds with different issuers and different types of trigger events. The Manager will continue to monitor event-linked bonds in its portfolio for the duration of the Fund's investment. In addition to investments in event-linked bonds, the Fund may use certain other investments and investment strategies described further below and in the Statement of Additional Information.The Manager might not always use all of these different types of investments and strategies.The allocation of the Fund's portfolio among the different types of permitted investments will vary over time based upon the Manger's evaluation of economic and market trends. Other Strategies. Derivative Instruments.The Fund can invest in a number of different types of "derivative" instruments. A derivative is an instrumentwhose value depends on (or is derived from) the value of an underlying security, asset, interest rate, index or currency.Derivatives may allow the Fund to increase or decrease its exposure to certain markets or risks. Options, futures, swaps and "structured" notes are examples of derivative instruments the Fund can use. In addition to using derivatives to hedge investment risks, the Fund can use derivatives for investment purposes. Some derivative instruments held by the Fund may be illiquid. Corporate Debt Obligations. The Fund can purchase debt obligations, such as bonds, debentures, notes and preferred stock issued by U.S. and foreign corporations, partnerships or other business entities.Debt securities purchased by the fund may be subordinate to other liabilities of the issuer.If a borrower becomes insolvent, the borrower's assets may be insufficient to meet its obligations. Asset-Backed Securities. The Fund may invest in asset-backed securities, whichare fractional interests in pools of loans, other assets or receivables. They are issued by trusts or other special purpose vehicles and are collateralized by the loans, other assets or receivables that make up the pool. The trust or other issuer passes the income from the underlying pool to the investor. Neither the Fund nor the Manager selects the loans or other assets that are included in the pools or the collateral backing those pools. Asset-backed securities are subject to interest rate risk and credit risk. These securities are subject to the risk of default by the issuer as well as by the borrowers of the underlying loans in the pool. Certain asset-backed securities are subject to prepayment and extension risks. U.S. Government Securities.The Fund can invest in securities issued or guaranteed by the U.S. Treasury or other U.S. Government agencies or federally-chartered corporate entities referred to as "instrumentalities."These securities are referred to as "U.S. Government securities" in this prospectus. · U.S. Treasury Obligations.These include Treasury bills (which have maturities of one year or less when issued), Treasury notes (which have maturities greater than one year and up to ten years when issued), and Treasury bonds (which have maturities of more than ten years when issued). Treasury securities are backed by the full faith and credit of the United States as to timely payments of interest and repayments of principal. The Fund can also buy U.S. Treasury securities that have been "stripped" of their coupons by a Federal Reserve Bank, zero-coupon U.S. Treasury securities and Treasury Inflation-Protection Securities ("TIPS"). · Obligations Issued or Guaranteed by U.S. Government Agencies or Instrumentalities. These include direct obligations and mortgage-related securities that have different levels of credit support from the U.S. Government. Some are supported by the full faith and credit of the U.S. Government, such as Government National Mortgage Association pass-through mortgage certificates (called "Ginnie Maes"). Some are supported by the right of the issuer to borrow from the U.S. Treasury under certain circumstances, such as Federal National Mortgage Association bonds ("Fannie Mae") bonds and Federal Home Loan Mortgage Corporation ("Freddie Mac") obligations. Others are supported only by the credit of the entity that issued them. Securities issued by Fannie Mae and Freddie Mac are also supported by commitments from the U.S. Treasury to purchase certain of those agencies' securities during market conditions in which the U.S. Treasury deems it necessary for the promotion of market stability. In September 2008, the Federal Housing Finance Agency, a new independent regulatory agency, placed the Federal National Mortgage Corporation and Federal Home Loan Mortgage Corporation into conservatorship.The U.S. Department of Treasury also entered into a new secured lending credit facility with those companies and a preferred stock purchase agreement. Under the preferred stock purchase agreement, the Treasury will ensure that each company maintains a positive net worth. Repurchase Agreements.The Fund can acquire securities subject to repurchase agreements.In a repurchase transaction, the Fund buys a security from, and simultaneously resells it to, an approved vendor for delivery on an agreed-upon future date.Approved vendors include U.S. commercial banks, U.S. branches of foreign banks or broker-dealers that have been designated as primary dealers in government securities and have met credit requirements set by the Manager.The resale price exceeds the purchase price by an amount that reflects an agreed-upon interest rate effective for the period during which the repurchase agreement is outstanding.The Fund might enter into a repurchase agreement for liquidity purposes to meet anticipated redemptions of limited liability company interests in the Fund ("Shares"), pending the investment of the proceeds from sales of Shares, pending the settlement of portfolio securities transactions, or for temporary defensive purposes, as described below. Cash and Cash Equivalents.The Fund can hold cash (whether U.S. dollars or a foreign currency) and invest in cash equivalents such as highly-rated commercial paper, bank obligations, Treasury bills and short-term U.S. Government securities, and repurchase agreements. Equity Securities.Equity securities include common stocks, warrants and rights, as well as "equity equivalents" such as preferred stocks and securities convertible into common stock.Preferred stocks generally pay a dividendand rank ahead of common stocks and behind debt securities in claims for dividends and for assets of the issuer in a liquidation or bankruptcy. Thedividend rate of preferred stocks may cause their prices to behave more like those of debt securities. A convertible security is one that can be converted into or exchanged forcommon stock of an issuer within a particular period of time at a specified price, upon the occurrence of certain eventsor according to a price formula. Convertible securities offer the Fund the ability to participate in stock market movements while also seeking some current income. Convertible debt securities pay interest and convertible preferred stocks pay dividends until they mature or are converted, exchanged or redeemed. The Fund considers some convertible securities to be "equity equivalents" because they are convertible into common stock. The credit ratings of those convertible securities generally have less impact on the investment decision, although they are still subject to credit and interest rate risk. Illiquidand Restricted Securities. Investments that do not have an active trading market, or that have legal or contractual limitations on their resale, are generally referred to as "illiquid" securities.Illiquid securities may be difficult to value or to sell promptly at an acceptable price or may require registration under applicable securities laws before they can be sold publicly. Securities that have limitations on their resale are referred to as "restricted securities." Certain restricted securities that are eligible for resale to qualified institutional purchasers may not be regarded as illiquid. The Fundwill notinvest more than 15% of its net assets in illiquidor restricted securities. The Manager monitors the Fund's holdings of illiquid securities on an ongoing basis to determine whether to sell any of those securities to maintain adequate liquidity. Concentration.The Fund will invest 25% or more of its total assets in securities or obligations of borrowers in a single industry, specifically, the financial services sector, including banks, bank holding companies, commercial finance, consumer finance, diversified financial, insurance, savings and loans and special purpose financial.Issuers of event-linked bonds are generally classified as belonging to the financial services sector.The Fund will be subject to the risks associated with financial institutions in that sector. Borrowing.The Fund can borrow money in amounts up to 33 1/3% of the value of its total assets (less all liabilities and indebtedness other than such borrowings) at the time of the borrowings.Borrowing money involves transaction and interest costs.The Fund may pay a commitment fee or other fees to maintain a line of credit, and will pay interest on amounts it borrows. Investments in Oppenheimer Institutional Money Market Fund. The Fund can invest its free cash balances in Class E shares of Oppenheimer Institutional Money Market Fund, to provide liquidity or for defensive purposes. The Fund invests in Oppenheimer Institutional Money Market Fund, rather than purchasing individual short-term investments, to seek a higher yield than it could obtain on its own. Oppenheimer Institutional Money Market Fund is a registered open-end management investment company, regulated as a money market fund under the Investment Company Act, and is part of the Oppenheimer family of funds. It invests in a variety of short-term, high-quality, dollar-denominated money market instruments issued by the U.S. Government, domestic and foreign corporations, other financial institutions, and other entities. Those investments may have a higher rate of return than the investments that would be available to the Fund directly. At the time of an investment, the Fund cannot always predict what the yield of the Oppenheimer Institutional Money Market Fund will be because of the wide variety of instruments that fund holds in its portfolio. The return on those investments may, in some cases, be lower than the return that would have been derived from other types of investments that would provide liquidity. As a shareholder, the Fund will be subject to its proportional share of the expenses of Oppenheimer Institutional Money Market Fund's Class E shares, including its advisory fee. However, the Manager will waive a portion of the Fund's advisory fee to the extent of the Fund's share of the advisory fee paid to the Manager by Oppenheimer Institutional Money Market Fund. Temporary Defensive and Interim Investments.For temporary defensive purposes in times of adverse or unstable market, economic or political conditions, the Fund can invest up to 100% of its assets in investments that may be inconsistent with the Fund's principal investment strategies. Generally the Fund would invest in shares of Oppenheimer Institutional Money Market Fund or in the types of money market instruments in which Oppenheimer Institutional Money Market Fund invests or other short-term U.S. Government securities. The Fund might also hold these types of securities as interim investments pending the investment of proceeds from the sale of Fund shares or the sale of Fund portfolio securities or to meet anticipated redemptions of Fund shares. To the extent the Fund invests in these securities, it might not achieve its investment objective. Portfolio Turnover. A change in the securities held by the Fund is known as "portfolio turnover." The Fund may engage in active and frequent trading to try to achieve its investment objective and may have a portfolio turnover rate of over 100% annually. Increased portfolio turnover may result in higher brokerage fees or other transaction costs, which can reduce performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, increasing its taxable distributions. Investments in Other Investment Companies. The Fund can also invest in the securities of other investment companies, which can include open-end funds, closed-end funds, unit investment trusts and business development companies. The Fund can also invest in exchange-traded funds (ETFs), which are typically open-end funds or unit investment trusts listed on a stock exchange. One reason the Fund might do so is to gain exposure to segments of the markets represented by another fund, at times when the Fund might not be able to buy the particular type of securities directly. As a shareholder of an investment company, the Fund would be subject to its ratable share of that investment company's expenses, including its advisory and administration expenses. The Fund does not intend to invest in other investment companies unless the Manager believes that the potential benefits of the investment justify the payment of any premiums or sales charges. The Fund's investments in the securities of other investment companies are subject to the limits that apply to those types of investments under the Investment Company Act of 1940. (c) Risks. The risks summarized below collectively form the overall risk profile of the Fund and can affect the value of the Fund's investments, its investment performance and its net asset value per Share.These risks mean that you can lose money by investing in the Fund.When you sell your Shares, they may be worth more or less than what you paid for them. There is no assurance that the Fund will achieve its investment objective. Selection Risk.Poor investment selection by the Manager will cause the Fund to underperform other funds having a similar investment objective and investment strategies.While the Manager expects to have access to financial and other information about event-linked bonds, the amount of public information available with respect to event-linked bonds will generally be less extensive than what is available for exchange-listed or otherwise registered securities.In evaluating the rating of a bond and the creditworthiness of an issuer, the Manager will consider, and may rely on, analyses performed by others.If those analyses or any model used to calculate the probability of a trigger event was not accurate or underestimated the likelihood of a trigger event, this may result in more frequent and greater than expected loss of principal and/or interest, which would adversely impact the Fund's return. Trigger Event Risk.Event-linked bonds are fixed income securities for which the return of principal and payment of interest are contingent on the non-occurrence of a specified trigger event, such as an earthquake or hurricane.In most cases, the trigger event will not be deemed to have occurred unless the event happened in a particular geographic area and was of a certain magnitude (based on scientific readings) or caused a certain measurable amount of actual or modeled loss.If the trigger event occurs prior to a bond's maturity, the Fund may lose all or a portion of its principal and additional interest.There can be no assurance that an event-linked bond in which the Fund invests will not experience either a partial or total loss of principal and/or additional interest. Trigger Event Determination Risk.Event-linked bonds often provide for extensions of maturity that are mandatory, or optional at the discretion of the issuer, in order to process and audit loss claims in those cases where a trigger event has, or possibly has, occurred.The typical duration of mandatory and optional extensions of maturity for event-linked bonds currently is between three to six months.In certain circumstances, the extension may exceed two years.To the extent there are events that involve losses (or other event measurements) that are at, or near, the threshold for a trigger event, there may be some delay in the return of principal and/or interest until it is determined whether a trigger event has occurred.To the extent there is a dispute concerning the definition of the trigger event relative to the specific manifestation of a trigger event, there may be losses or delays in the payment of principal and/or interest. Regulatory Risk.Issuers of event-linked bonds (and the sponsors of those issuers) may be subject to the laws and regulations of the jurisdictions in which they are domiciled and transact business.There can be no assurance that future changes in law or regulation in the applicable jurisdictions will not adversely affect the ability to issue or sponsor the issuance of event-linked bonds or the availability of these instruments for investment.Such changes could depress the market value of these securities or result in adverse tax consequences. Limited Availability of Event-Linked Bonds. Investments in event-linked bonds may be limited.There is a risk that the Fund may not be able to meet its 80% threshold allocation to event-linked bonds.The limited availability of event-linked bonds may be due to a number of factors, including seasonal concentration of issuances, limited selection that meets the Fund's investment objective and availability of event-linked bonds in the secondary market. Concentration Risk.Focusing on one type of investment, event-linked bonds, rather than a broad spectrum of investments, makes the Fund's share price particularly sensitive to market, economic and natural and non-natural events that may affect this investment type.The Fund's investment in event-linked bonds may be speculative and subject to greater price volatility than other types of investments. Risks of Non-Diversification.The Fund is classified as a "non-diversified" fund under the Investment Company Act of 1940. Accordingly, the Fund may invest a greater portion of its assets in the securities of a single issuer than if it were a "diversified" fund. To the extent that the Fund invests a higher percentage of its assets in the securities of a single issuer, the Fund is more subject to the risks associated with and developments affecting that issuer than a fund that invests more widely. Credit Risk.Debt securities are subject to credit risk.Credit risk is the risk that the issuer of a debt security might not make interest and principal payments on the security as they become due. If the issuer fails to pay interest, the Fund's income might be reduced, and if the issuer fails to repay principal, the value of that security and of the Fund's shares might fall. A downgrade in an issuer's credit rating or other adverse news about an issuer can reduce the market value of that issuer's securities. While the Fund's investments in U.S. Government securities are subject to little credit risk, the Fund's other investments in debt securities, particularly high-yield, lower-grade debt securities, are subject to risks of default.There is a risk that the issuer of an event-linked bond will fail to make interest payments, whether in whole or in part.The sponsoring entity may default on its obligation to make payments to the issuer or the issuer's investment of principal may not perform as expected.Because most event-linked bond issuers currently are structured to be bankruptcy remote vehicles, it is unlikely that the Fund would lose its entire investment in an event-linked bond if the applicable trigger event never occurs.However, there can be no assurance that issuers of event-linked bonds in which the Fund may invest in the future will be structured in a similar manner or that a court would uphold the intended bankruptcy remote characterization of the structure.If an issuer of an event-linked bond that is issued in the future is structured in a different manner, it may be possible that the fund would lose its entire investment in an event-linked bond even though the applicable trigger event never occurs. · Special Risks of Lower-Grade Securities.Because the Fund can invest without limit in securities rated below investment-grade, the Fund's credit risks are greater than those of funds that buy only investment-grade bonds. Lower-grade debt securities may be subject to greater price fluctuations than investment-grade securities and may have a greater risk that the issuer might not be able to pay interest and principal when due. The market for lower-grade securities may be less liquid and therefore they may be harder to value or to sell at an acceptable price, especially during times of market volatility or decline. Interest Rate Risk. The values of debt securities usually change when prevailing interest rates change. When interest rates rise, the values of outstanding debt securities generally fall, and those securities may sell at a discount from their face amount. When interest rates fall, the values of already-issued debt securities generally rise. However, when interest rates fall, the Fund's investments in new securities may be at lower yields and may reduce the Fund's income. The values of longer-term debt securities usually change more than the values of shorter-term debt securities when interest rates change. Risks of Foreign Investing.The Fund can invest without limit in foreign government and foreign corporate debt securities in both developed and emerging markets. Because the majority of event-linked bond issuers are domiciled outside the United States, the Fund will normally invest significant amounts of its assets in foreign securities. While foreign securities may offer special investment opportunities, they also have special risks that can reduce the Fund's share prices and income.Foreign investing can result in higher transaction and operating costs for the Fund. Foreign issuers are not subject to the same accounting and disclosure requirements that U.S. companies are subject to, which may make it difficult for the Fund to evaluate a foreign company's operations or financial condition.The value of foreign investments may be affected by exchange control regulations, foreign taxes, higher transaction and other costs, delays in settlement of transactions, changes in economic or monetary policy in the U.S. or abroad, expropriation or nationalization of a company's assets, or other political and economic factors. These risks may be greater for investments in developing or emerging market countries. Foreign Currency Risk. A change in the value of a foreign currency against the U.S. dollar will result in a change in the U.S. dollar value of securities denominated in that foreign currency. If the U.S. dollar rises in value against a foreign currency, a security denominated in that currency will be worth less in U.S. dollars and if the U.S. dollar decreases in value against a foreign currency, a security denominated in that currency will be worth more in U.S. dollars. The dollar value of foreign investments may also be affected by exchange controls. The Fund seeks to actively manage foreign currency exposure both to help reduce risk and to seek to enhance return. Risks of Derivative Investments.The Fund can use derivatives to seek increased income or to try to hedge investment and other risk. In general terms, a derivative investment is one whose value depends on (or is derived from) the value of an underlying asset, such as a bond, or non-asset reference, such as an interest rate or index.Options, futures contracts, forward contracts, certain mortgage-related securities, swaps and "structured" notes are some of the derivatives the Fund may use. If the issuer of the derivative does not pay the amount due, the Fund can lose money on the investment.Also, the underlying investment on which the derivative is based, and the derivative itself, may not perform the way the Manager expected it to perform.If that happens, the Fund may receive less income than expected or its hedge might be unsuccessful and the Fund's share price may fall.Some derivatives may be illiquid, making it difficult to value or sell them at an acceptable price.Using derivatives can increase the volatility of the Fund's share prices.For some derivatives, it is possible for the Fund to lose more than the amount invested in the derivative instrument. Liquidity Risk. Securities that are difficult to value or to sell promptly at an acceptable price are generally referred to as "illiquid" securities. If it is required to sell securities quickly or at a particular time (including sales to meet redemption requests) the Fund could realize a loss on illiquid investments. Conflicts of Interest. The investment activities of the Manager and its affiliates in regard to other funds and accounts they manage may present conflicts of interest that could disadvantage the Fund and its shareholders. The Manager or its affiliates may provide investment advisory services to other funds and accounts that have investment objectives or strategies that differ from, or are contrary to, those of the Fund. That may result in another fund or account holding investment positions that are adverse to the Fund's investment strategies or activities. Other funds or accounts advised by the Manager or its affiliates may have conflicting interests arising from investment objectives that are similar to those of the Fund. Those funds and accounts may engage in, and compete for, the same types of securities or other investments as the Fund or invest in securities of the same issuers that have different, and possibly conflicting, characteristics. The trading and other investment activities of those other funds or accounts may be carried out without regard to the investment activities of the Fund and, as a result, the value of securities held by the Fund or the Fund's investment strategies may be adversely affected. The Fund's investment performance will usually differ from the performance of other accounts advised by the Manager or its affiliates and the Fund may experience losses during periods in which other accounts advised by the Manager or its affiliates achieve gains. The Manager has adopted policies and procedures designed to address potential conflicts of interest identified by the Manager, however such policies and procedures may also limit the Fund's investment activities and affect its performance. Investments By "Funds of Funds." Shares of the Fund are offered as an investment to certain Oppenheimer funds that act as "funds of funds." The Fund's Board of Directorshas approved making the Fund's shares available as an investment for those funds. From time to time, those funds of funds may invest significant portions of their assets in shares of the Fund, and may own a significant amount of the Fund's outstanding shares.Those funds of funds typically use asset allocation strategies under which they may increase or reduce the amount of their investments in the Fund frequently, and may do so on a daily basis during volatile market conditions. If the size of those purchases and redemptions of the Fund's shares were significant relative to the size of the Fund's assets, the Fund could be required to purchase or sell portfolio securities, increasing its transaction costs and possibly reducing its performance. Risks of Borrowing.Under the Investment Company Act, the Fund may not incur indebtedness unless immediately after it incurs debt it has "asset coverage" of at least 300% of the aggregate outstanding principal amount of the indebtedness.The Fund may be required to dispose of portfolio investments on unfavorable terms if market fluctuations reduce its asset coverage to less than 300%.Lenders to the Fund will have preference over the Fund's shareholders as to payments of interest and repayments of principal on amounts that the Fund borrows and preference to the Fund's assets in the event of its liquidation.Lending agreements may grant the lenders certain voting rights if the Fund defaults in the payment of interest or principal on the loan.Borrowing will cost the Fund interest expense and other fees.The cost of borrowing may reduce the Fund's return. (d) Portfolio Holdings. The Fund's portfolio holdings are included in its semi-annual and annual reports that are distributed to its shareholders within 60 days after the close of the applicable reporting period. The Fund also discloses its portfolio holdings in its Statements of Investments on Form N-Q, which are public filings that are required to be made with the Securities and Exchange Commission within 60 days after the end of the Fund's first and third fiscal quarters. Therefore, the Fund's portfolio holdings are made publicly available no later than 60 days after the end of each of its fiscal quarters. A description of the Fund's policies and procedures with respect to the disclosure of its portfolio holdings is available in the Fund's Statement of Additional Information. ITEM 10.Management, Organization and Capital Structure (a)(1) Manager. The Manager. The Manager chooses the Fund's investments and handles its day-to-day business. The Manager carries out its duties, subject to the policies established by the Fund's Board of Directors, under an investment advisory agreement that states the Manager's responsibilities. The agreement sets the fees the Fund pays to the Manager and describes the expenses that the Fund is responsible to pay to conduct its business. The Manager has been an investment adviser since 1960. The Manager is located at Two World Financial Center, 225 Liberty Street, 11th Floor, New York, New York 10281-1008. Advisory Fees.Under the Investment Advisory Agreement, the Fund pays the Manager an advisory fee, calculated on the daily net assets of the Fund, at an annual rate of 0.40%.The Manager will voluntarily waive fees and/or reimburse Fund expenses in an amount equal to the indirect management fees incurred through the Fund's investment in Oppenheimer Institutional Money Market Fund. This expense limitation may be amended or withdrawn after one year from the date of this Registration Statement. A discussion regarding the basis for the Board of Directors' approval of the Fund's investment advisory agreement with the Manager is available in the Fund's Annual Report to shareholders for the fiscal year ended September 30, 2011. (a)(2) Portfolio Manager. Portfolio Manager.The Fund's portfolio is managed by Caleb Wong who is primarily responsible for the day-to-day management of the Fund's investments. Mr. Wong has been a Vice President and portfolio manager of the Fund's portfolio since June 2008.Mr. Wong has been a Vice President of the Manager since June 1999. He worked in fixed-income quantitative research and risk management for the Manager between 1996 and 1999. Mr. Wong is a portfolio manager and an officer of other portfolios in the OppenheimerFunds complex. The Statement of Additional Information provides additional information about the portfolio manager's compensation, other accounts he manages and his ownership of Fund Shares. (a)(3) Legal Proceedings.Not Applicable. (b) Capital Stock. Fund Shares may not be transferred, but an investor may withdraw all or any portion of its Shares in the Fund at net asset value on any day which the New York Stock Exchange ("NYSE") is open, subject to certain exceptions.For more information about the ability of an investor to redeem all or any portion of its investment in the Fund, please see Item 11 herein.The Fund reserves the right to issue additional Shares.Investors in the Fund have no preemptive or conversion rights, and Shares when issued will be fully paid and non-assessable. The Fund has no current intention to hold annual meetings of investors, except to the extent required by the Investment Company Act, but will hold special meetings of investors when, in the judgment of the Directors, it is necessary or desirable to submit matters for an investor vote.Each investor is entitled to vote in proportion to its investment in the Fund.Investors in the Fund will participate equally in accordance with their pro rata interests in the assets of the Fund.Upon liquidation of the Fund, investors would be entitled to share, in proportion to their investment in the Fund, in the assets of the Fund available for distribution to investors. ITEM 11.Shareholder Information. (a) Pricing of Fund Shares. Shares are sold at their offering price which is the net asset value per Share. No initial sales charge applies. The offering price that applies to a purchase order is the next net asset value calculated after the purchase order is received and accepted by the Fund's placement agent.The Fund calculates thenet asset value of the Shares as of the close of the NYSE on each day the NYSE is open for trading (referred to in this prospectus as a "regular business day"). The NYSE normally closes at 4:00 p.m., Eastern time, but may close earlier on some days.All references to time in this prospectus are to Eastern time.If your order is received on a day when the NYSE is closed or after it has closed, the order will receive the next offering price that is determined after your order is received and accepted.The Board of Directors may change the time as of which the Fund's net asset value is calculated in response to new developments such as altered trading hours, or otherwise as permitted by the Securities and Exchange Commission. The Fund determines the net asset value per Share on a regular business day by dividing the value of the Fund's net assets by the number of Shares that are outstanding.The aggregate net asset value is the value of the Fund's assets minus its liabilities.To determine net asset value, the Fund's Board of Directors has established procedures to value the Fund's investments.The Fund's assets are valued primarily on the basis of current market quotations.For securities for which market quotations are not readily available, the valuations are, in general, based on market value.The Manager generally values securities held by the Fund for which an active secondary market exists (in the opinion of the Manager) on the basis of market value, which may include valuations provided by a pricing service approved by the Board of Directors.The Board has adopted special "fair value" procedures for valuing investments for which market prices cannot be readily obtained or for which the market prices (in the opinion of the Manager) are not reliable. The Board has delegated the day-to-day responsibility for fair value determinations to the Manager's Valuation Committee. Fair value determinations by the Manager are subject to review, approval and ratification by the Board at its next scheduled meeting after the fair valuations are determined. In determining whether current market prices are readily available and reliable, the Manager monitors the information it receives in the ordinary course of its investment management responsibilities for significant events that it believes in good faith will affect the market prices of the securities of issuers held by the Fund. Those may include events affecting specific issuers (for example, a halt in trading of the securities of an issuer on an exchange during the trading day) or events affecting securities markets (for example, a foreign securities market closes early because of a natural disaster). The Fund uses fair value pricing procedures to reflect what the Manager and the Board believe to be more accurate values for the Fund's portfolio securities, although it may not always be able to accurately determine such values. There can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at the same time at which the Fund determines its net asset value per share. If, after the close of the principal market on which a security held by the Fund is traded and before the time as of which the Fund's net asset values are calculated that day, an event occurs that the Manager learns of and believes in the exercise of its judgment will cause a material change in the value of that security from the closing price of the security on the principal market on which it is traded, the Manager will use its best judgment to determine a fair value for that security. Because some foreign securities trade in markets and on exchanges that operate on days that are not regular business days, the value of some of the Fund's foreign investments might change on days when investors cannot buy or sell Shares. (b) Purchase of Fund Shares Shares of the Fund are issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of the Securities Act.Investments in the Fund may only be made by certain "accredited investors" within the meaning of Regulation D under the Securities Act, including other investment companies.This prospectus does not constitute an offer to sell, or the solicitation of an offer to buy, any "security" within the meaning of the Securities Act. There is no minimum initial or subsequent investment in the Fund.The Fund reserves the right to stop accepting investments from any investor or to reject any investment order. (c) Redemption of Fund Shares You can sell (redeem) some or all of your Shares on any regular business day.Your Shares will be redeemed at the next net asset value calculated after your order is received and accepted by the Fund's transfer agent.The proceeds of any redemption will be paid within seven days of the receipt and acceptance of the redemption order, except as otherwise permitted by the Investment Company Act or as provided by the Securities and Exchange Commission.Shares of the Fund may not be transferred. (d) Dividends and Distributions.Not applicable. (e) Frequent Purchase and Redemption of Fund Shares The Fund does not offer Shares of the Fund for sale to the general public.The Board anticipates that the Fund's shareholders generally will invest on a long-term basis.Therefore, the Board has not adopted any procedures to address short-term trading in the Fund. (f) Tax Consequences. The Fund intends to operate as a partnership for Federal income tax purposes.Accordingly, the Fund will not be subject to any Federal income tax.Based upon the status of the Fund as a partnership, each investor will take into account its share of the Fund's income, capital gains, losses, deductions and credits in determining its income tax liability.The determination of an investor's share of the Fund's income, capital gains, losses, deductions and credits will be made in accordance with the Internal Revenue Code of 1986, as amended (the "Code") and regulations promulgated thereunder. (g) Exchange-Traded Funds. Not applicable. ITEM 12.Distribution Arrangements. (a) Sales Loads.Not applicable. (b) 12b-1 Fees.Not applicable. (c) Multiple Class and Master-Feeder Funds. The Fund does not have multiple classes of shares. Investments in the Fund may be made only by certain "accredited investors" within the meaning of Regulation D under the Securities Act.Such investors may include, from time to time, "feeder" funds or pooled investment vehicles that invest all of their assets in Shares of the Fund.A feeder fund is not required to sell its shares to the public at the same price as another feeder fund.Feeder funds may have different sales commissions and operating expenses.These different sales commissions and operating expenses may result in differences in returns among the feeder funds.A feeder fund that invests in the Fund may retain the ability to discontinue its investment in the Fund in favor of another investment company or other investments in pursuit of its investment objective. PART B January 27, 2012 Oppenheimer Master Event-Linked Bond Fund, LLC Class E Shares Item 14.Cover Page and Table of Contents. This Statement of Additional Information is not a prospectus.This document contains additional information about the Fund, supplements information in and should be read together with the Prospectus dated January 27, 2012.A copy of this Registration Statement may be obtained by writing the Fund's Transfer Agent, OppenheimerFunds Services, at P.O. Box 5270, Denver, Colorado 80217 or by calling the Transfer Agent at (800) 645-2028. Table of Contents Fund History 18 Description of the Fund and its Investments and Risks 18 Management of the Fund 52 Control Persons and Principal Holders of Securities 66 Investment Advisory and Other Services 67 Portfolio Manager 71 Brokerage Allocation and Other Practices 73 Capital Stock and Other Securities 76 Purchase, Redemption and Pricing of Shares 77 Taxation of the Fund 80 Underwriters 81 Calculation of Performance Data 82 Financial Statements 82 Appendix A: Ratings Definitions A-1 Item 15.Fund History. The Fund was organized as a Delaware limited liability company on April 25, 2008. Item 16.Description of the Fund and Its Investments and Risks. (a) Classification. The Fund is a non-diversified, open-end, management investment company. (b) Investment Strategies and Risks. The Fund's investment objective, principal investment strategies and the related risks are described in the Prospectus. The following information supplements and should be read in conjunction with Item 9 of the Fund's Prospectus.In addition, this Statement of Additional Information ("SAI") contains information about other investment strategies that the Fund's investment adviser, OppenheimerFunds, Inc. (the "Manager"), may use in managing the Fund's portfolio and the related risks.The composition of the Fund's portfolio and the strategies that the Manager may use in selecting portfolio securities will vary over time.The Fund is not required to use all of the investment strategies described below in seeking its goal.It may use the investment strategies at some times or not at all. Additional Information About Event-Linked Bonds. Event-linked bonds are fixed income securities for which the return of principal and payment of interest are contingent on the non-occurrence of a specified trigger event, such as an earthquake or hurricane.If the trigger event occurs prior to a bond's maturity, the Fund may lose all or a portion of its principal and additional interest.If the trigger event does not occur, the Fund will recover its principal plus interest.There can be no assurance that an event-linked bond in which the Fund invests will not experience either a partial or total loss of principal and/or additional interest. Event-linked bonds are issued by government agencies, insurance companies, reinsurers, special purpose vehicles or other U.S. or non-U.S. entities.Typically, event-linked bonds are issued by non-U.S. special purpose vehicles sponsored by insurance, reinsurance or other companies. The sponsoring company agrees to pay the special purpose vehicle a fixed stream of payments in return for an obligation to cover liabilities related to the occurrence of a specified trigger event.In order to fund its obligation, the special purpose vehicle issues event-linked bonds.The bonds obligate the special purpose vehicle to pay bond investors an amount as interest consisting of the fixed stream of payments and a floating rate of interest (usually a base lending rate, such as LIBOR) which the vehicle earns by investing principal. If the specified trigger event does not occur prior to maturity, the investor will recover principal plus interest.Interest typically accrues and is paid on a quarterly basis.Although principal typically is repaid only on the maturity date, it may be repaid in installments, depending on the terms of the bond.If the specified trigger event occurs, however, the special purpose vehicle uses some (or all) of the principal to meet its obligation to the sponsoring company.In that case, the vehicle's obligation under the bonds to pay interest or repay principal is reduced or eliminated. Trigger events are typically defined by three criteria: an event; a geographic area in which the event must occur; and a threshold of economic or physical loss caused by the event, together with a method to measure such loss.In order for a trigger event to be deemed to have occurred, each of the three criteria must be satisfied while the bond is outstanding.The Fund has no limit as to the types of events, geographic areas or thresholds of loss referenced by event-linked bonds in which it can invest.Generally, the event is either a natural or non-natural peril of a kind that results in significant physical or economic loss.Natural perils include disasters such as hurricanes, earthquakes, windstorms, fires and floods.Non-natural perils include disasters resulting from human activity such as commercial and industrial accidents or business interruptions.Some event-linked bonds reference only a single event.Other event-linked bonds may reference multiple events, the occurrence of any one (or other number) of which would satisfy this criteria.Or, an event-linked bond may not specify a particular peril.In these cases, only the geographic area and threshold of physical or economic loss determines whether a trigger event has occurred.For example, certain event-linked bonds, commonly referred to as "mortality" bonds (discussed further below), have trigger events that are deemed to occur if a specific number of deaths occur in an identified geographic area regardless of the peril which caused the loss of life. Geographic areas identified by event-linked bonds range broadly in scope.A limited number of event-linked bonds do not identify a geographic area, meaning that the event can occur anywhere.The majority of event-linked bonds relate to events occurring within the United States (or a single state or group of states within the United States), Europe (or a single European country) or Japan. Event-linked bonds also identify a threshold of physical or economic loss.The trigger event is deemed to have occurred only if the event meets or exceeds the specified threshold of physical or economic loss.Some event-linked bonds base loss on payments actually made by a specific insurance company.Other event-linked bonds base loss on modeled payments (for a single, hypothetical insurer or across the insurance industry) or on readings of scientific instruments.Some event-linked bonds utilize a combination of the aforementioned thresholds. · Indemnity triggers.Indemnity triggers are based on losses paid and reserved for by an identified insurance company.Generally the identified company sponsored the special purpose vehicle issuing the event-linked bonds.The trigger event would be considered to have occurred only if that company's losses on catastrophic insurance claims exceeded a certain threshold of insured claims.If the company's losses (paid and reserved for) were less than the pre-determined aggregate amount, then the trigger event would not be considered to have occurred and the Fund would be entitled to recover its principal plus accrued but unpaid interest.Indemnity triggers require investors and rating agencies to understand the risks of the insurance and reinsurance policies underwritten by the company, which may be difficult to obtain and ascertain, particularly in the case of complex commercial insurance and reinsurance policies.In addition, event-linked bond investors are dependent upon the company's ability to estimate and settle catastrophe claims in a manner that would not be disadvantageous to investors' interests. · Index triggers.Index triggers are based on pre-defined formulas, which eliminate the risks relating to a company's insurance claims-handling practices and potential information barriers.However, index triggers generally pose a higher risk (a lower loss threshold) on event-linked bond investors than indemnity triggers, and investors are dependent upon the accuracy of the models and other information received from reporting services used to calculate the loss or metric.Index triggers follow one of the three broad approaches: modeled-loss, industry-loss and parametric. · Modeled-Loss.Modeled-loss triggers are based upon a catastrophe-modeling firm's database estimate of a hypothetical company's losses based on a model policy portfolio. · Industry-Loss.Industry loss triggers are based upon the estimated loss for the insurance industry as a whole from a particular catastrophe.Estimates are derived from a reporting service, such as Property Claim Services. · Parametric.Parametric triggers are based upon the occurrence of a catastrophic event with certain defined physical parameters (e.g., wind speed of a hurricane, as measured from a pre-determined location, or magnitude of an earthquake, as measured from a pre-determined location). · Hybrid triggers.Hybrid triggers involve more than one metric of physical or economic loss in a single event-linked bond transaction.For example, after the occurrence of a qualifying U.S. earthquake, a modeled-loss index is used to establish a company's overall market share, and then applied to the industry-loss index associated with the qualifying event to determine any principal reduction.Hybrid triggers may be more complicated and difficult to understand for investors, and involve the applicable risks associated with the types of triggers described above. The Fund may invest in event-linked bonds in one or more of three ways:the Fund may purchase event-linked bonds when initially offered; the Fund may purchase event-linked bonds in the secondary, over-the-counter market; or the Fund may gain indirect exposure to event-linked bonds using derivatives.As the market for event-linked bonds evolves, the Fund expects to participate in that market and to include new types of event-linked bond offerings in its portfolio. The Fund may invest in event-linked bonds issued by foreign sovereigns and U.S. or foreign entities that are corporations, partnerships, trusts or other types of business entities.The Fund has no limit as to the maturity of event-linked bonds in which it invests or as to the market capitalization of the issuer.The Fund can invest without limit in event-linked bonds that are below investment grade, commonly called "junk bonds," which are bonds rated below BBB- by Standard & Poor's Ratings Services ("S&P") or Baa3 by Moody's Investors Service, Inc., ("Moody's"), or that have comparable ratings by another rating organization.The Fund may invest in unrated event-linked bonds, whether or not determined by the Manager to be investment grade.Event-linked bonds are typically rated by at least one nationally recognized rating agency. The rating primarily reflects the rating agency's calculated probability that a pre-defined trigger event will occur.The rating also assesses the event-linked bond's credit risk and the model used to calculate the probability of the trigger event.Although each rating agency utilizes its own general guidelines and methodology to evaluate the risks of an event-linked bond, the average rating in the current market for event-linked bonds is "BB" (or an agency's equivalent rating).For event-linked bonds with a "BB" rating, the average expected loss probability (i.e., the weighted average sum of both partial and total loss models over a multi-year simulation period) is approximately 1% (i.e., loss occurrence once every 100 years).There can be no assurance that an event-linked bond rated "BB" will not experience either a partial or total loss of principal and/or interest more frequently than once every 100 years.The rating system for event-linked bonds is relatively new and significantly less developed than that of corporate bonds and continues to evolve as the market develops.Most rating agencies rely upon one or more of the reports prepared by the following three independent catastrophe-modeling firms: EQECAT, Inc., AIR Worldwide Corporation and Risk Management Solutions, Inc.These firms utilize different methodologies to evaluate the probability of various types of pre-defined trigger events. Longevity and Mortality Bonds. The Fund may invest in both longevity bonds and mortality bonds, which are fixed-income securities, typically issued by special purpose vehicles created by life insurance companies, annuity providers and pension obligors, to hedge “longevity risk” and “mortality risk”, respectively, faced by those entities. Longevity risk is the risk that members of a reference population will live longer, on average, than anticipated.Mortality risk is the risk that members of a reference population will live shorter, on average, than anticipated. Such risks are among the most significant faced by life insurers, annuity providers and pension funds because changes in longevity or mortality rates can significantly affect the liabilities and cash needs of those entities.The terms of a longevity bond typically provide that the investor in the bond will receive less than the bond’s par amount at maturity if the actual average longevity (life span) of a specified population of people observed over a specified period of time (typically measured by a longevity index) is higher than a specified level.If longevity is higher than expected, the bond will return less than its par amount at maturity, and could return no principal at maturity. Other types of longevity bonds may provide that if the actual average longevity of two separate populations of people observed over a specified period of time diverge by more than a specified amount, the bonds will pay less than their par amount at maturity.A mortality bond, in contrast to a longevity bond, typically provides that the investor in the bond will receive less than the bond’s par amount at maturity if the mortality rate of a specified population of people observed over a specified period of time (typically measured by a mortality index) is higher than a specified level.Some mortality bonds, often referred to as “extreme mortality bonds” contain remote event triggers, which provide that the bonds will lose principal only if the mortality rate of the specified population is substantially higher than the expected level. During their term, both longevity bonds and mortality bonds typically pay a floating rate of interest to investors.Longevity bonds and mortality bonds purchased by the Fund involve the risk that the Manager may incorrectly predict the actual level of longevity or mortality, as applicable, for the reference population of people, and the Fund will lose all or a portion of the amount of its investment in the bond.With respect to mortality bonds held by the Fund, there is also the risk that an epidemic or other catastrophic event could strike the reference population, resulting in mortality rates exceeding expectations and in the Fund losing all or a portion of its investment in the bond. Other Debt Investments. As part of its regular investment program, the Fund can invest in debt investments other than event-linked bonds. The Fund may invest in debt securities of U.S. or foreign issuers.These debt securities may have fixed or floating interest rates; may or may not be collateralized; and may be below investment grade.The Fund has no limits as to the maturity of debt securities in which it invests or as to the market capitalization range of the issuers. Corporate Debt Obligations. The Fund can purchase debt obligations, such as bonds, debentures, notes and preferred stock issued by U.S. and foreign corporations, partnerships or other business entities.Debt securities purchased by the fund may be subordinate to other liabilities of the issuer.If a borrower becomes insolvent, the borrower's assets may be insufficient to meet its obligations to the holders of its subordinated debt. U.S. Government Securities.These are securities issued or guaranteed by the U.S. Treasury, other government agencies or federally-charted corporate entities referred to as "instrumentalities." The obligations of U.S. Government agencies or instrumentalities in which the Fund may invest may or may not be guaranteed or supported by the "full faith and credit" of the United States."Full faith and credit" means generally that the taxing power of the U.S. Government is pledged to the payment of interest and repayment of principal on a security.If a security is not backed by the full faith and credit of the United States, the owner of the security must look principally to the agency issuing the obligation for repayment.The owner might not be able to assert a claim against the United States if the issuing agency or instrumentality does not meet its commitment. ·U.S. Treasury Obligations.These include Treasury bills (which have maturities of one year or less when issued), Treasury notes (which have maturities of one to ten years when issued), and Treasury bonds (which have maturities of more than ten years when issued).Treasury securities are backed by the full faith and credit of the United States as to timely payments of interest and repayments of principal.The Fund can also buy U.S. Treasury securities whose interest coupons have been "stripped" by a Federal Reserve Bank, zero-coupon U.S. Treasury securities described below, and Treasury Inflation-Protection Securities ("TIPS"). The U.S. Treasury securities called "TIPS" are designed to provide an investment that is not vulnerable to inflation.The interest rate paid by TIPS is fixed.The principal value rises or falls semi-annually based on changes in the published Consumer Price Index.If inflation occurs, the principal and interest payments on TIPS are adjusted to protect investors from inflationary loss. If deflation occurs, the principal and interest payments will be adjusted downward, although the principal will not fall below its face amount at maturity. ·Obligations Issued or Guaranteed by U.S. Government Agencies or Instrumentalities. These include direct obligations and mortgage-related securities that have different levels of credit support from the U.S. Government. Some are supported by the full faith and credit of the United States, such as Government National Mortgage Association pass-through mortgage certificates (called "Ginnie Maes"). Some are supported by the right of the issuer to borrow from the U.S. Treasury under certain circumstances, such as Federal National Mortgage Association bonds ("Fannie Maes") and Federal Home Loan Mortgage Corporation obligations ("Freddie Macs"). Others are supported only by the credit of the entity that issued them. Securities issued by Fannie Mae and Freddie Mac are also supported by commitments from the U.S. Treasury to purchase certain of those agencies' securities during market conditions in which the U.S. Treasury deems it necessary for the promotion of market stability.In September 2008, the Federal Housing Finance Agency, a new independent regulatory agency, placed the Federal National Mortgage Corporation and Federal Home Loan Mortgage Corporation into conservatorship.The U.S. Department of Treasury also entered into a new secured lending credit facility with those companies and a preferred stock purchase agreement. Under the preferred stock purchase agreement, the Treasury will ensure that each company maintains a positive net worth ·Zero-Coupon U.S. Government Securities.The Fund can buy zero-coupon U.S. Government securities. These will typically be U.S. Treasury Notes and Bonds that have been stripped of their interest coupons or certificates representing interests in those stripped debt obligations and coupons. Zero-coupon securities do not make periodic interest payments and are sold at a deep discount from their face value at maturity.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date. This discount depends on the time remaining until maturity, as well as prevailing interest rates, the liquidity of the security and the credit quality of the issuer.The discount typically decreases as the maturity date approaches. Because zero-coupon securities pay no interest and compound semi-annually at the rate fixed at the time of their issuance, their value is generally more volatile than the value of other debt securities that pay interest.Their value may fall more dramatically than the value of interest-bearing securities when interest rates rise.When prevailing interest rates fall, zero-coupon securities tend to rise more rapidly in value because they have a fixed rate of return. The Fund's investment in zero-coupon securities may cause the Fund to recognize income and make distributions or allocations to shareholders before it receives any cash payments on the zero-coupon investment.To generate cash to satisfy those requirements, the Fund may have to sell portfolio securities that it otherwise might have continued to hold or to use cash flows from other sources such as the sale of Fund shares. Other Zero-Coupon Securities.The Fund may buy zero-coupon and delayed interest securities, and "stripped" securities of U.S. and foreign corporations and of foreign government issuers.These are similar in structure to zero-coupon and "stripped" U.S. Government securities, but in the case of foreign government securities may or may not be backed by the "full faith and credit" of the issuing foreign government.Zero-coupon securities issued by foreign governments and by corporations will be subject to greater credit risks than U.S. Government zero-coupon securities. Other "Stripped" Securities.In addition to buying stripped Treasury securities, the Fund can invest in stripped mortgage-related securities that are created by segregating the cash flows from underlying mortgage loans or mortgage securities to create two or more new securities. Each has a specified percentage of the underlying security's principal or interest payments.These are a form of derivative investment. Mortgage securities may be partially stripped so that each class receives some interest and some principal.However, they may be completely stripped.In that case all of the interest is distributed to holders of one type of security, known as an "interest-only" security, or "I/O," and all of the principal is distributed to holders of another type of security, known as a "principal-only" security or "P/O." Strips can be created for pass-through certificates or collateralized mortgage obligations (CMOs). The yields to maturity of I/Os and P/Os are very sensitive to principal repayments (including prepayments) on the underlying mortgages. If the underlying mortgages experience greater than anticipated prepayments of principal, the Fund might not fully recoup its investment in an I/O based on those assets. If underlying mortgages experience less than anticipated prepayments of principal, the yield on the P/Os based on them could decline substantially. Other Floating Rate and Variable Rate Obligations.The Fund can invest in debt securities other than event-linked bonds that have floating or variable interest rates. Those variable rate obligations may have a demand feature that allows the Fund to tender the obligation to the issuer or a third party prior to its maturity.The tender may be at par value plus accrued interest, according to the terms of the obligations. The interest rate on a floating rate demand note is adjusted automatically according to a stated prevailing market rate, such as the Prime Rate, the 91-day U.S. Treasury Bill rate, or some other standard.The instrument's rate is adjusted automatically each time the base rate is adjusted.The interest rate on a variable rate note is also based on a stated prevailing market rate but is adjusted automatically at specified intervals. Generally, the changes in the interest rate on such securities reduce the fluctuation in their market value.As interest rates decrease or increase, the potential for capital appreciation or depreciation is less than that for fixed-rate obligations of the same maturity. Floating rate and variable rate demand notes that have a stated maturity in excess of one year may have features that permit the holder to recover the principal amount of the underlying security at specified intervals not exceeding one year and upon no more than 30 days' notice.The issuer of that type of note normally has a corresponding right in its discretion, after a given period, to prepay the outstanding principal amount of the note plus accrued interest. Generally the issuer must provide a specified number of days' notice to the holder. The Fund can also buy step-coupon bonds that have a coupon rate that changes periodically during the life of the security on pre-determined dates that are set when the security is issued. Asset-Backed Securities.Asset-backed securities are fractional interests in pools of assets, typically accounts receivable or loans. Asset backed securities that are collateralized loan obligations may include domestic and foreign senior secured loans, unsecured loans and subordinate corporate loans, all of which may be investment grade or below investment grade in quality. These securities are issued by trusts or special-purpose corporations. They are similar to mortgage-backed securities and are backed by a pool of assets that consist of obligations of individual borrowers. The income from the pool is passed through to the holders of participation interest in the pools. The pools may offer a credit enhancement, such as a bank letter of credit, to try to reduce the risks that the underlying debtors will not pay their obligations when due. However, the enhancement, if any, might not be for the full par value of the security. If the enhancement is exhausted and any required payments of interest or repayments of principal are not made, the Fund could suffer losses on its investment or delays in receiving payment.These entities may issue both equity and debt securities, both of which the Fund may purchase. In general, asset backed securities are subject to prepayment risks, interest rate risks and the credit risks of both the borrowers and of the entity that issues the security. The value of an asset-backed security is affected by changes in the market's perception of the asset backing the security, the creditworthiness of the servicing agent for the loan pool, the originator of the loans, or the financial institution providing any credit enhancement, and is also affected if any credit enhancement has been exhausted.The main risks of investing in asset-backed securities are ultimately related to payment of the underlying loans by the individual borrowers. The Fund does not select either the borrowers or the collateral under these arrangements. As a purchaser of an asset-backed security, the Fund would generally have no recourse to the entity that originated the loans in the event of default by a borrower.The underlying loans are subject to prepayments, which may shorten the weighted average life of asset-backed securities and may lower their return. Some asset-backed securities do not have the benefit of a security interest in the underlying collateral. Even if the obligations are collateralized, there may be significant delays in collecting on the collateral in the case of a default on an underlying asset, and as an investor in the asset-backed security the Fund may have limited rights or no rights to enforce the terms of underlying loan agreements, to object to amendments to the lending agreement or to any set-off against the borrower. Money Market Instruments. The Fund can invest in money market instruments, which are U.S. dollar-denominated, high-quality, short-term debt obligations, to provide liquidity, for temporary defensive purposes, or for other purposes.Money market instruments may have fixed, variable or floating interest rates.Examples of money market instruments include obligations issued or guaranteed by the U.S. Government (or any of its agencies or instrumentalities); bank obligations, such as time deposits, certificates of deposit and bankers' acceptances; commercial paper; and variable amount master demand notes. Preferred Stocks.Preferred stock, unlike common stock, has a stated dividend rate payable from the corporation's earnings.Preferred stock dividends may be cumulative or non-cumulative, participating, or auction rate. "Cumulative" dividend provisions require all or a portion of prior unpaid dividends to be paid. Preferred stock may be "participating" stock, which means that it may be entitled to a dividend exceeding the stated dividend in certain cases. If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline.Preferred stock may have mandatory sinking fund provisions, as well as provisions allowing calls or redemption prior to maturity, which also can have a negative impact on prices when interest rates decline. The rights of preferred stock on distribution of a corporation's assets in the event of a liquidation are generally subordinate to the rights associated with a corporation's debt securities. Preferred stock generally has a preference over common stock on the distribution of a corporation's assets in the event of liquidation. Main Risks of Debt Investments. Credit Risk.Credit risk relates to the ability of a borrower or an issuer of a debt security to meet interest or principal payments (or both) as they become due.If the borrower or issuer fails to pay interest, the Fund's income might be reduced.If the borrower or issuer fails to repay principal, the value of that security and the net asset value of the Fund's Shares might be reduced.An economic downturn or an increase in interest rates could severely disrupt the market for debt obligations, adversely affecting the values of outstanding bonds as well as the ability of issuers to pay interest or repay principal.An overall decline in values in the bond market is more likely during a period of a general economic downturn.There is a risk that the issuer of an event-linked bond will fail to make interest payments, whether in whole or in part.The sponsoring entity may default on its obligation to make payments to the issuer or the issuer's investment of principal may not perform as expected.Because event-linked bond issuers currently are structured to be bankruptcy remote vehicles, it is unlikely that the Fund would lose its entire investment in an event-linked bond if the applicable trigger event never occurs.However, there can be no assurance that issuers of event-linked bonds in which the Fund may invest in the future will be structured in a similar manner or that a court would uphold the intended bankruptcy remote characterization of the structure.If an issuer of an event-linked bond that is issued in the future is structured in a different manner, it may be possible that the fund would lose its entire investment in an event-linked bond even though the applicable trigger event never occurs. ·Special Credit Risks of Lower-Grade Securities.The Fund can invest without limit in debt obligations that are below investment grade if the Manager believes it is consistent with the Fund's investment objective.Investment-grade securities are securities rated at least "Baa" by Moody's, at least "BBB" by S&P or Fitch, Inc., or that have comparable ratings by another nationally-recognized statistical rating organization ("NRSRO").Because lower-quality securities tend to offer higher yields than investment-grade securities, the Fund may invest in lower-grade securities to try to achieve higher income.In general, lower-grade securities are subject to credit risk to a greater extent than higher-quality investments.While securities rated "Baa" by Moody's or "BBB" by S&P or Fitch are investment grade, those securities may be subject to interest rate and credit risks, and have some speculative characteristics. Interest Rate Risk.Interest rate risk refers to the fluctuations in value of debt instruments resulting from the inverse relationship between price and yield.For fixed rate debt securities, an increase in prevailing interest rates will tend to reduce the market value of already-issued debt securities, and a decline in general interest rates will tend to increase their value. In addition, investments having longer maturities are subject to potentially greater fluctuations in value from changes in interest rates than obligations having shorter maturities.The Fund does not have investment policies establishing specific maturity ranges for its investments, and they may be within any maturity range (short, medium or long) depending on the Manager's evaluation of investment opportunities available within the debt securities markets. Because the interest rates on floating rate bonds adjust periodically to reflect current market rates, falling short-term interest rates should tend to decrease the income payable to the Fund on its floating rate investments and rising rates should tend to increase that income. However, investments in floating rate and variable rate obligations should also mitigate the fluctuations in the Fund's net asset values during periods of changing interest rates, compared to changes in values of fixed-rate debt securities. Nevertheless, changes in interest rates can affect the value of the Fund's floating rate investments, especially if rates change sharply in a short period, because the resets of the interest rates on the investments occur periodically and will not all happen simultaneously with changes in prevailing rates. Having a shorter average reset period for its portfolio of investments may help mitigate that risk. Investments in Equity Securities. The Fund can invest in securities other than debt securities, including certain types of equity securities of both foreign and U.S. companies, if such investments are consistent with the Fund's investment objective.Those equity securities include common stocks, preferred stocks (described above), rights and warrants, and securities convertible into common stock.Certain equity securities may be purchased because they may provide dividend income. ·Convertible Securities.While some convertible securities are a form of debt security, in certain cases their conversion feature (allowing conversion into equity securities) causes them to be regarded more as "equity equivalents."As a result, the rating assigned to the security has less impact on the Manager's investment decision with respect to convertible securities than in the case of non-convertible fixed income securities.Convertible securities are subject to the credit risks and interest rate risks of debt securities described above. The value of a convertible security is a function of its "investment value" and its "conversion value."If the investment value exceeds the conversion value, the security will behave more like a debt security and the security's price will likely increase when interest rates fall and decrease when interest rates rise.If the conversion value exceeds the investment value, the security will behave more like an equity security.In that case, it will likely sell at a premium over its conversion value and its price will tend to fluctuate directly with the price of the underlying security. ·Rights and Warrants.The Fund can hold warrants or rights. Warrants basically are options to purchase equity securities at specific prices valid for a specific period of time.Their prices do not necessarily move parallel to the prices of the underlying securities.Rights are similar to warrants, but normally have a short duration and are distributed directly by the issuer to its shareholders.Rights and warrants have no voting rights, receive no dividends and have no rights with respect to the assets of the issuer. ·Risks of Investing in Stocks.Stocks fluctuate in price, and their short-term volatility at times may be great.To the extent that the Fund invests in equity securities, the value of the Fund's portfolio will be affected by changes in the stock markets. Market risk can affect the Fund's net asset value per share, which will fluctuate as the values of the Fund's portfolio securities change.The prices of individual stocks do not all move in the same direction uniformly or at the same time.Different stock markets may behave differently from each other. Other factors can affect a particular stock's price, such as poor earnings reports by the issuer, loss of major customers, major litigation against the issuer, or changes in government regulations affecting the issuer or its industry. The Fund can invest in securities of large companies and mid-size companies, but may also hold stocks of small companies, which may have more volatile stock prices than stocks of larger companies. Derivatives.The Fund can invest in a variety of derivative investments, including swaps, "structured" notes, convertible notes, options, forward contracts and futures contracts, to seek income or for hedging purposes. The use of derivatives requires special skills and knowledge of investment techniques that are different than what is required for normal portfolio management. If the Manager uses a derivative instrument at the wrong time or judges market conditions incorrectly, the use of derivatives may reduce the Fund's return. Although it is not obligated to do so, the Fund can use derivatives to hedge.The Fund can use hedging to attempt to protect against declines in the market value of the Fund's portfolio, to permit the Fund to retain unrealized gains in the value of portfolio securities which have appreciated, or to facilitate selling securities for investment reasons.The Fund can use hedging to establish a position in the securities market as a temporary substitute for purchasing particular securities. In that case the Fund would normally seek to purchase the securities and then terminate that hedging position. The Fund might also use this type of hedge to attempt to protect against the possibility that its portfolio securities would not be fully included in a rise in value of the market. Some of the hedging strategies the Fund can use are described below.The Fund may employ new hedging strategies when they are developed, if those investment methods are consistent with the Fund's investment objectives and are permissible under applicable regulations governing the Fund. ·"Structured" Notes. The Fund can invest in "structured" notes, which are specially-designed derivative debt investments whose principal payments or interest payments are linked to the value of an underlying asset, such as an equity or debt security, currency, or commodity, or non-asset reference, such as an interest rate or index. The terms of the instrument may be "structured" by the purchaser (the Fund) and the borrower issuing the note. The values of these notes will fall or rise in response to changes in the values of the underlying asset or reference and the Fund might receive less principal or interest if the underlying asset or reference does not perform as anticipated.In some cases, these notes may pay an amount based on a multiple of the relative change in value of the asset or reference.This type of note offers the potential for increased income or principal payments but at a greater risk of loss than a typical debt security of the same maturity and credit quality. The values of these notes are also subject to both credit risk (if the counterparty fails to meet its obligations) and interest rate risk and therefore the Fund could receive more or less than it originally invested when a note matures.The prices of these notes may be very volatile and they may have a limited trading market, making it difficult for the Fund to value them or sell them at an acceptable price. ·Swaps.The Fund may enter into swap agreements, including interest rate, total return, credit default and volatility swaps.Swap agreements are two-party contracts entered into primarily by institutional investors for a specified period of time typically ranging from a few weeks to more than one year.In a standard swap transaction, two parties agree to exchange the returns (or the difference between the returns) earned or realized on a particular asset, such as an equity or debt security, commodity or currency, or non-asset reference, such as an interest rate or index.The swapped returns are generally calculated with respect to a notional amount, that is, the return on a particular dollar amount invested in the underlying asset or reference.The Fund may enter into a swap agreement to, among other reasons, gain exposure to certain markets in the most economical way possible, protect against currency fluctuations, or reduce risk arising from ownership of a particular security or instrument.The Fund will identify liquid assets on the Fund's books (such as cash or U.S. Government securities) to cover any amounts it could owe under swaps that exceed the amounts it is entitled to receive, and it will adjust that amount daily, as needed. The Fund may enter into swap transactions with certain counterparties pursuant to master netting agreements. A master netting agreement provides that all swaps done between the Fund and that counterparty shall be regarded as parts of an integral agreement. If amounts are payable on a particular date in the same currency in respect of more than one swap transaction, the amount payable shall be the net amount. In addition, the master netting agreement may provide that if one party defaults generally or on any swap, the counterparty can terminate all outstanding swaps with that party. The use of swap agreements by the Fund entails certain risks. The swaps market is generally unregulated.There is no central exchange or market for swap transactions and therefore they are less liquid investments than exchange-traded instruments and may be considered illiquid by the Fund.Swap agreements entail credit risk arising from the possibility that the counterparty will default.If the counterparty defaults, the Fund's loss will consist of the net amount of contractual payments that the Fund has not yet received.The Manager will monitor the creditworthiness of counterparties to the Fund's swap transactions on an ongoing basis. The Fund's successful use of swap agreements is dependent upon the Manager's ability to predict correctly whether certain types of investments are likely to produce greater returns than other investments.Swap agreements may effectively add leverage to the Fund's portfolio because the Fund would be subject to investment exposure on the notional amount of the swap. ·Interest Rate Swaps.The Fund may enter into interest rate swaps. In an interest rate swap, the Fund and another party exchange the right to receive or the obligation to pay interest on a security or other reference rate. For example, they might swap the right to receive floating rate payments for fixed rate payments.There is a risk that, based on movements of interest rates, the payments made by the Fund under a swap agreement will be greater than the payments it receives. ·Total Return Swaps.The Fund may enter into total return swaps, under which one party agrees to pay the other the total return of a defined underlying asset, such as a security or basket of securities, or non-asset reference, such as a securities index, during the specified period in return for periodic payments based on a fixed or variable interest rate or the total return from different underlying assets or references.Total return swaps could result in losses if the underlying asset or reference does not perform as anticipated by the Manager. ·Credit Default Swaps. The Fund may enter into credit default swaps.A credit default swap enables an investor to buy or sell protection against a credit event, such as a borrower's or issuer's failure to make timely payments of interest or principal, bankruptcy or restructuring.The Fund may seek to enhance returns by selling protection or attempt to mitigate credit risk by buying protection against the occurrence of a credit event by a specified borrower or issuer.The Fund may enter into credit default swaps, both directly ("unfunded swaps") and indirectly ("funded swaps") in the form of a swap embedded within a structured security. Unfunded and funded credit default swaps may refer to a single security or on a basket of securities. If the Fund buys credit protection using a credit default swap and a credit event occurs, the Fund will deliver the defaulted bond underlying the swap and the swap counterparty will pay the par amount of the bond.If the Fund sells credit protection using a credit default swap and a credit event occurs, the Fund will pay the par amount of the defaulted bond underlying the swap and the swap counterparty will deliver the bond.If the swap is on a basket of assets, the notional amount of the swap is reduced by the par amount of the defaulted asset, and the fixed payments are then made on the reduced notional amount. Risks of credit default swaps include counterparty credit risk (if the counterparty fails to meet its obligations) and the risk that the Fund will not properly assess the cost of the instrument based on the lack of transparency in the market.If the Fund is selling credit protection, there is a risk that a credit event will occur and that the Fund will have to pay par value on defaulted bonds.If the Fund is buying credit protection, there is a risk that no credit event will occur and the Fund will receive no benefit for the premium paid.In addition, if the Fund is buying credit protection and a credit event does occur, there is a risk when the Fund does not own the underlying asset, that the Fund will have difficulty acquiring the asset on the open market and may receive adverse pricing. ·Volatility Swap Contracts.The Fund may enter into volatility swaps to hedge the direction of volatility in a particular asset or non-asset reference, or for other non-speculative purposes.For volatility swaps, counterparties agree to buy or sell volatility at a specific level over a fixed period.Volatility swaps are subject to credit risks (if the counterparty fails to meet its obligations), and the risk that the Manager is incorrect in forecasts of volatility of the underlying asset or reference. ·Swap Options and Swap Forwards.The Fund also may enter into options on swaps as well as forwards on swaps.A swap option is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel, or otherwise modify an existing swap agreement on pre-designated terms.The Fund may write (sell) and purchase put and call swap options.A swap forward is an agreement to enter into a swap agreement at some point in the future, usually three to six months from the date of the contract. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying swap.The Fund generally will incur a greater risk when it writes a swap option than when it purchases a swap option.When the Fund purchases a swap option it risks losing only the amount of the premium they have paid if the Fund lets the option expire unexercised.When the Fund writes a swap option it will become obligated, upon exercise of the option by the counterparty, according to the terms of the underlying agreement. Ÿ Futures. The Fund can buy and sell futures contracts that relate to debt securities (these are referred to as "interest rate futures"), broadly-based securities indices ("stock index futures" and "bond index futures"), foreign currencies, commodities and an individual stock ("single stock futures"). A broadly-based stock index is used as the basis for trading stock index futures. They may in some cases be based on stocks of issuers in a particular industry or group of industries. A stock index assigns relative values to the securities included in the index and its value fluctuates in response to the changes in value of the underlying securities. A stock index cannot be purchased or sold directly. Bond index futures are similar contracts based on the future value of the basket of securities that comprise the index. These contracts obligate the seller to deliver, and the purchaser to take, cash to settle the futures transaction. There is no delivery made of the underlying securities to settle the futures obligation. Either party may also settle the transaction by entering into an offsetting contract. An interest rate future obligates the seller to deliver (and the purchaser to take) cash or a specified type of debt security to settle the futures transaction. Either party could also enter into an offsetting contract to close out the position. Similarly, a single stock future obligates the seller to deliver (and the purchaser to take) cash or a specified equity security to settle the futures transaction. Either party could also enter into an offsetting contract to close out the position. Single stock futures trade on a very limited number of exchanges, with contracts typically not fungible among the exchanges. The Fund can invest a portion of its assets in commodity futures contracts. Commodity futures may be based upon commodities within five main commodity groups: (1) energy, which includes crude oil, natural gas, gasoline and heating oil; (2) livestock, which includes cattle and hogs; (3) agriculture, which includes wheat, corn, soybeans, cotton, coffee, sugar and cocoa; (4) industrial metals, which includes aluminum, copper, lead, nickel, tin and zinc; and (5) precious metals, which includes gold, platinum and silver. The Fund may purchase and sell commodity futures contracts, options on futures contracts and options and futures on commodity indices with respect to these five main commodity groups and the individual commodities within each group, as well as other types of commodities. No money is paid or received by the Fund on the purchase or sale of a future. Upon entering into a futures transaction, the Fund will be required to deposit an initial margin payment with the futures commission merchant (the "futures broker"). Initial margin payments will be deposited with the Fund's custodian bank in an account registered in the futures broker's name. However, the futures broker can gain access to that account only under specified conditions. As the future is marked to market (that is, its value on the Fund's books is changed) to reflect changes in its market value, subsequent margin payments, called variation margin, will be paid to or by the futures broker daily. At any time prior to expiration of the future, the Fund may elect to close out its position by taking an opposite position, at which time a final determination of variation margin is made and any additional cash must be paid by or released to the Fund. Any loss or gain on the future is then realized by the Fund for tax purposes. All futures transactions (except forward contracts) are effected through a clearinghouse associated with the exchange on which the contracts are traded. Ÿ Put and Call Options. The Fund can buy and sell exchange-traded and over-the-counter put options ("puts") and call options ("calls"), including index options, securities options, currency options, commodities options and options on futures. ŸWriting Call Options.The Fund may write (that is, sell) calls.If the Fund sells a call option, it must be covered. That means the Fund must own the security subject to the call while the call is outstanding, or the call must be covered by segregating liquid assets to enable the Fund to satisfy its obligations if the call is exercised. There is no limit on the amount of the Fund's total assets that may be subject to covered calls the Fund writes. When the Fund writes a call on a security, it receives cash (a premium). The Fund agrees to sell the underlying security to a purchaser of a corresponding call on the same security during the call period at a fixed exercise price regardless of market price changes during the call period. The call period is usually not more than nine months. The exercise price may differ from the market price of the underlying security. The Fund has the risk of loss that the price of the underlying security may decline during the call period. That risk may be offset to some extent by the premium the Fund receives. If the value of the investment does not rise above the call price, it is likely that the call will lapse without being exercised. In that case the Fund would keep the cash premium and the investment. When the Fund writes a call on an index, it receives cash (a premium). If the buyer of the call exercises it, the Fund will pay an amount of cash equal to the difference between the closing price of the call and the exercise price, multiplied by a specific multiple that determines the total value of the call for each point of difference. If the value of the underlying investment does not rise above the call price, it is likely that the call will lapse without being exercised. In that case, the Fund would keep the cash premium. The Fund's custodian bank, or a securities depository acting for the custodian, will act as the Fund's escrow agent, through the facilities of the Options Clearing Corporation ("OCC"), as to the investments on which the Fund has written calls traded on exchanges or as to other acceptable escrow securities. In that way, no margin will be required for such transactions. OCC will release the securities on the expiration of the option or when the Fund enters into a closing transaction. When the Fund writes an over-the-counter ("OTC") option, it will enter into an arrangement with a primary U.S. Government securities dealer which will establish a formula price at which the Fund will have the absolute right to repurchase that OTC option. The formula price will generally be based on a multiple of the premium received for the option, plus the amount by which the option is exercisable below the market price of the underlying security (i.e., the option is "in the money"). When the Fund writes an OTC option, it will treat as illiquid (for purposes of its restriction on holding illiquid securities) the market-to-market value of the underlying security, unless the option is subject to a buy-back agreement with the executing broker. To terminate its obligation on a call it has written, the Fund may purchase a corresponding call in a "closing purchase transaction." The Fund will then realize a profit or loss, depending upon whether the net of the amount of the option transaction costs and the premium received on the call the Fund wrote is more or less than the price of the call the Fund purchases to close out the transaction. The Fund may realize a profit if the call expires unexercised, because the Fund will retain the underlying security and the premium it received when it wrote the call. Any such profits are considered short-term capital gains for federal income tax purposes, as are the premiums on lapsed calls. If the Fund cannot effect a closing purchase transaction due to the lack of a market, it will have to hold the callable securities until the call expires or is exercised. The Fund may also write calls on a futures contract without owning the futures contract or securities deliverable under the contract. To do so, at the time the call is written, the Fund must cover the call by segregating an equivalent dollar amount of liquid assets as identified in the Fund's books. The Fund will segregate additional liquid assets if the value of the segregated assets drops below 100% of the current value of the future. Because of this segregation requirement, in no circumstances would the Fund's receipt of an exercise notice as to that future require the Fund to deliver a futures contract. It would simply put the Fund in a short futures position. Ÿ Writing Put Options.The Fund may write (that is, sell) put options. A put option on securities gives the purchaser the right to sell, and the writer the obligation to buy, the underlying investment at the exercise price during the option period. A put must be covered by segregated liquid assets. If the Fund writes a put, the put must be covered by liquid assets identified in the Fund's books. The premium the Fund receives from writing a put represents a profit, as long as the price of the underlying investment remains equal to or above the exercise price. However, the Fund also assumes the obligation during the option period to buy the underlying investment from the buyer of the put at the exercise price, even if the value of the investment falls below the exercise price. If a put the Fund has written expires unexercised, the Fund realizes a gain in the amount of the premium less the transaction costs incurred. If the put is exercised, the Fund must fulfill its obligation to purchase the underlying investment at the exercise price. That price will usually exceed the market value of the investment at that time. In that case, the Fund may incur a loss if it sells the underlying investment. That loss will be equal to the sum of the sale price of the underlying investment and the premium received minus the sum of the exercise price and any transaction costs the Fund incurred. When writing a put option on a security, to secure its obligation to pay for the underlying security the Fund will deposit in escrow liquid assets with a value equal to or greater than the exercise price of the underlying securities. The Fund therefore forgoes the opportunity of investing the segregated assets or writing calls against those assets. As long as the Fund's obligation as the put writer continues, it may be assigned an exercise notice by the broker-dealer through which the put was sold. That notice will require the Fund to take delivery of the underlying security and pay the exercise price. The Fund has no control over when it may be required to purchase the underlying security, since it may be assigned an exercise notice at any time prior to the termination of its obligation as the writer of the put. That obligation terminates upon expiration of the put. It may also terminate if, before it receives an exercise notice, the Fund effects a closing purchase transaction by purchasing a put of the same series as it sold. Once the Fund has been assigned an exercise notice, it cannot effect a closing purchase transaction. The Fund may decide to effect a closing purchase transaction to realize a profit on an outstanding put option it has written or to prevent the underlying security from being put. Effecting a closing purchase transaction will also permit the Fund to write another put option on the security, or to sell the security and use the proceeds from the sale for other investments. The Fund will realize a profit or loss from a closing purchase transaction depending on whether the cost of the transaction is less or more than the premium received from writing the put option. Any profits from writing puts are considered short-term capital gains for federal tax purposes. Ÿ Purchasing Puts and Calls.The Fund may purchase call options.When the Fund buys a call (other than in a closing purchase transaction), it pays a premium. The Fund then has the right to buy the underlying investment from a seller of a corresponding call on the same investment during the call period at a fixed exercise price. The Fund benefits only if it sells the call at a profit or if, during the call period, the market price of the underlying investment is above the sum of the call price plus the transaction costs and the premium paid for the call and the Fund exercises the call. If the Fund does not exercise the call or sell it (whether or not at a profit), the call will become worthless at its expiration date. In that case the Fund will have paid the premium but lost the right to purchase the underlying investment. The Fund can buy puts whether or not it owns the underlying investment. When the Fund purchases a put, it pays a premium and, except as to puts on indices, has the right to sell the underlying investment to a seller of a put on a corresponding investment during the put period at a fixed exercise price. Buying a put on an investment the Fund does not own (such as an index or a future) permits the Fund either to resell the put or to buy the underlying investment and sell it at the exercise price. The resale price will vary inversely to the price of the underlying investment. If the market price of the underlying investment is above the exercise price and, as a result, the put is not exercised, the put will become worthless on its expiration date. Buying a put on securities or futures the Fund owns enables the Fund to attempt to protect itself during the put period against a decline in the value of the underlying investment below the exercise price by selling the underlying investment at the exercise price to a seller of a corresponding put. If the market price of the underlying investment is equal to or above the exercise price and, as a result, the put is not exercised or resold, the put will become worthless at its expiration date. In that case the Fund will have paid the premium but lost the right to sell the underlying investment. However, the Fund may sell the put prior to its expiration. That sale may or may not be at a profit. When the Fund purchases a call or put on an index or future, it pays a premium, but settlement is in cash rather than by delivery of the underlying investment to the Fund. Gain or loss depends on changes in the index in question (and thus on price movements in the securities market generally) rather than on price movements in individual securities or futures contracts. Ÿ Buying and Selling Options on Foreign Currencies. The Fund can buy and sell exchange-traded and over-the-counter put options and call options on foreign currencies.The Fund could use these calls and puts to try to protect against declines in the dollar value of foreign securities and increases in the dollar cost of foreign securities the Fund wants to acquire. If the Manager anticipates a rise in the dollar value of a foreign currency in which securities to be acquired are denominated, the increased cost of those securities may be partially offset by purchasing calls or writing puts on that foreign currency. If the Manager anticipates a decline in the dollar value of a foreign currency, the decline in the dollar value of portfolio securities denominated in that currency might be partially offset by writing calls or purchasing puts on that foreign currency. However, the currency rates could fluctuate in a direction adverse to the Fund's position. The Fund will then have incurred option premium payments and transaction costs without a corresponding benefit. A call the Fund writes on a foreign currency is "covered" if the Fund owns the underlying foreign currency covered by the call or has an absolute and immediate right to acquire that foreign currency without additional cash consideration (or it can do so for additional cash consideration held in a segregated account by its custodian bank) upon conversion or exchange of other foreign currency held in its portfolio. The Fund could write a call on a foreign currency to provide a hedge against a decline in the U.S. dollar value of a security which the Fund owns or has the right to acquire and which is denominated in the currency underlying the option. That decline might be one that occurs due to an expected adverse change in the exchange rate. This is known as a "cross-hedging" strategy. In those circumstances, the Fund covers the option by maintaining cash, U.S. Government securities or other liquid, high grade debt securities in an amount equal to the exercise price of the option, in a segregated account with the Fund's custodian bank. Ÿ Risks of Hedging with Options and Futures. The use of hedging strategies requires special skills and knowledge of investment techniques that are different than what is required for normal portfolio management. If the Manager uses a hedging strategy at the wrong time or judges market conditions incorrectly, hedging strategies may reduce the Fund's return. The Fund could also experience losses if the prices of its futures and options positions were not correlated with its other investments. The Fund's option activities could affect its portfolio turnover rate and brokerage commissions. The exercise of calls written by the Fund might cause the Fund to sell related portfolio securities, thus increasing its turnover rate. The exercise by the Fund of puts on securities will cause the sale of underlying investments, increasing portfolio turnover. Although the decision whether to exercise a put it holds is within the Fund's control, holding a put might cause the Fund to sell the related investments for reasons that would not exist in the absence of the put. The Fund could pay a brokerage commission each time it buys a call or put, sells a call or put, or buys or sells an underlying investment in connection with the exercise of a call or put. Those commissions could be higher on a relative basis than the commissions for direct purchases or sales of the underlying investments. Premiums paid for options are small in relation to the market value of the underlying investments. Consequently, put and call options offer large amounts of leverage. The leverage offered by trading in options could result in the Fund's net asset value being more sensitive to changes in the value of the underlying investment. If a covered call written by the Fund is exercised on an investment that has increased in value, the Fund will be required to sell the investment at the call price. It will not be able to realize any profit if the investment has increased in value above the call price. An option position may be closed out only on a market that provides secondary trading for options of the same series, and there is no assurance that a liquid secondary market will exist for any particular option. The Fund might experience losses if it could not close out a position because of an illiquid market for the future or option. There is a risk in using short hedging by selling futures or purchasing puts on broadly-based indices or futures to attempt to protect against declines in the value of the Fund's portfolio securities. The risk is that the prices of the futures or the applicable index will correlate imperfectly with the behavior of the cash prices of the Fund's securities. For example, it is possible that while the Fund has used derivative instruments in a short hedge, the market may advance and the value of the securities held in the Fund's portfolio might decline. If that occurred, the Fund would lose money on the derivative instruments and also experience a decline in the value of its portfolio securities. However, while this could occur for a very brief period or to a very small degree, over time the value of a diversified portfolio of securities will tend to move in the same direction as the indices upon which the derivative instruments are based. The risk of imperfect correlation increases as the composition of the Fund's portfolio diverges from the securities included in the applicable index. To compensate for the imperfect correlation of movements in the price of the portfolio securities being hedged and movements in the price of the hedging instruments, the Fund might use derivative instruments in a greater dollar amount than the dollar amount of portfolio securities being hedged. It might do so if the historical volatility of the prices of the portfolio securities being hedged is more than the historical volatility of the applicable index. The ordinary spreads between prices in the cash and futures markets are subject to distortions, due to differences in the nature of those markets. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the normal relationship between the cash and futures markets. Second, the liquidity of the futures market depends on participants entering into offsetting transactions rather than making or taking delivery. To the extent participants decide to make or take delivery, liquidity in the futures market could be reduced, thus producing distortion. Third, from the point of view of speculators, the deposit requirements in the futures market are less onerous than margin requirements in the securities markets. Therefore, increased participation by speculators in the futures market may cause temporary price distortions. The Fund can use derivative instruments to establish a position in the securities markets as a temporary substitute for the purchase of individual securities (long hedging) by buying futures and/or calls on such futures, broadly-based indices or on securities. It is possible that when the Fund does so the market might decline. If the Fund then concludes not to invest in securities because of concerns that the market might decline further or for other reasons, the Fund will realize a loss on the hedge position that is not offset by a reduction in the price of the securities purchased. ŸForward Contracts. Forward contracts are foreign currency exchange contracts. They are used to buy or sell foreign currency for future delivery at a fixed price. The Fund can use them to "lock in" the U.S. dollar price of a security denominated in a foreign currency that the Fund has bought or sold, or to protect against possible losses from changes in the relative values of the U.S. dollar and a foreign currency. The Fund can also use "cross-hedging" where the Fund hedges against changes in currencies other than the currency in which a security it holds is denominated. Under a forward contract, one party agrees to purchase, and another party agrees to sell, a specific currency at a future date. That date may be any fixed number of days from the date of the contract agreed upon by the parties. The transaction price is set at the time the contract is entered into. These contracts are traded in the inter-bank market conducted directly among currency traders (usually large commercial banks) and their customers. The Fund may use forward contracts to protect against uncertainty in the level of future exchange rates. The use of forward contracts does not eliminate the risk of fluctuations in the prices of the underlying securities the Fund owns or intends to acquire, but it does fix a rate of exchange in advance. Although forward contracts may reduce the risk of loss from a decline in the value of the hedged currency, at the same time they limit any potential gain if the value of the hedged currency increases. When the Fund enters into a contract for the purchase or sale of a security denominated in a foreign currency, or when it anticipates receiving dividend payments in a foreign currency, the Fund might desire to "lock-in" the U.S. dollar price of the security or the U.S. dollar equivalent of the dividend payments. To do so, the Fund could enter into a forward contract for the purchase or sale of the amount of foreign currency involved in the underlying transaction, in a fixed amount of U.S. dollars per unit of the foreign currency. This is called a "transaction hedge." The transaction hedge will protect the Fund against a loss from an adverse change in the currency exchange rates during the period between the date on which the security is purchased or sold or on which the payment is declared, and the date on which the payments are made or received. The Fund could also use forward contracts to lock in the U.S. dollar value of portfolio positions. This is called a "position hedge." When the Fund believes that a foreign currency might suffer a substantial decline against the U.S. dollar, it could enter into a forward contract to sell an amount of that foreign currency approximating the value of some or all of the Fund's portfolio securities denominated in that foreign currency. When the Fund believes that the U.S. dollar might suffer a substantial decline against a foreign currency, it could enter into a forward contract to buy that foreign currency for a fixed dollar amount. Alternatively, the Fund could enter into a forward contract to sell a different foreign currency for a fixed U.S. dollar amount if the Fund believes that the U.S. dollar value of the foreign currency to be sold pursuant to its forward contract will fall whenever there is a decline in the U.S. dollar value of the currency in which portfolio securities of the Fund are denominated. That is referred to as a "cross hedge." The Fund will cover its short positions in these cases by identifying on its books assets having a value equal to the aggregate amount of the Fund's commitment under forward contracts. The Fund will not enter into forward contracts or maintain a net exposure to such contracts if the consummation of the contracts would obligate the Fund to deliver an amount of foreign currency in excess of the value of the Fund's portfolio securities or other assets denominated in that currency or another currency that is the subject of the hedge. However, to avoid excess transactions and transaction costs, the Fund may maintain a net exposure to forward contracts in excess of the value of the Fund's portfolio securities or other assets denominated in foreign currencies if the excess amount is "covered" by liquid securities denominated in any currency. The cover must be at least equal at all times to the amount of that excess. As one alternative, the Fund may purchase a call option permitting the Fund to purchase the amount of foreign currency being hedged by a forward sale contract at a price no higher than the forward contract price. As another alternative, the Fund may purchase a put option permitting the Fund to sell the amount of foreign currency subject to a forward purchase contract at a price as high or higher than the forward contract price. The precise matching of the amounts under forward contracts and the value of the securities involved generally will not be possible because the future value of securities denominated in foreign currencies will change as a consequence of market movements between the date the forward contract is entered into and the date it is sold. In some cases the Manager might decide to sell the security and deliver foreign currency to settle the original purchase obligation. If the market value of the security is less than the amount of foreign currency the Fund is obligated to deliver, the Fund might have to purchase additional foreign currency on the "spot" (that is, cash) market to settle the security trade. If the market value of the security instead exceeds the amount of foreign currency the Fund is obligated to deliver to settle the trade, the Fund might have to sell on the spot market some of the foreign currency received upon the sale of the security. There will be additional transaction costs on the spot market in those cases. The projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain. Forward contracts involve the risk that anticipated currency movements will not be accurately predicted, causing the Fund to sustain losses on these contracts and to pay additional transactions costs. The use of forward contracts in this manner might reduce the Fund's performance if there are unanticipated changes in currency prices to a greater degree than if the Fund had not entered into such contracts. At or before the maturity of a forward contract requiring the Fund to sell a currency, the Fund might sell a portfolio security and use the sale proceeds to make delivery of the currency. In the alternative the Fund might retain the security and offset its contractual obligation to deliver the currency by purchasing a second contract. Under that contract the Fund will obtain, on the same maturity date, the same amount of the currency that it is obligated to deliver. Similarly, the Fund might close out a forward contract requiring it to purchase a specified currency by entering into a second contract entitling it to sell the same amount of the same currency on the maturity date of the first contract. The Fund would realize a gain or loss as a result of entering into such an offsetting forward contract under either circumstance. The gain or loss will depend on the extent to which the exchange rate or rates between the currencies involved moved between the execution dates of the first contract and offsetting contract. The costs to the Fund of engaging in forward contracts varies with factors such as the currencies involved, the length of the contract period and the market conditions then prevailing. Because forward contracts are usually entered into on a principal basis, no brokerage fees or commissions are involved. Because these contracts are not traded on an exchange, the Fund must evaluate the credit and performance risk of the counterparty under each forward contract. Although the Fund values its assets daily in terms of U.S. dollars, it does not intend to convert its holdings of foreign currencies into U.S. dollars on a daily basis. The Fund may convert foreign currency from time to time, and will incur costs in doing so. Foreign exchange dealers do not charge a fee for conversion, but they do seek to realize a profit based on the difference between the prices at which they buy and sell various currencies. Thus, a dealer might offer to sell a foreign currency to the Fund at one rate, while offering a lesser rate of exchange if the Fund desires to resell that currency to the dealer. Ÿ Regulatory Aspects of Certain Derivative Instruments. The Commodities Futures Trading Commission (the "CFTC") recently eliminated limitations on futures trading by certain regulated entities including registered investment companies and consequently registered investment companies may engage in unlimited futures transactions and options thereon provided that the Fund claims an exclusion from regulation as a commodity pool operator. The Fund has claimed such an exclusion from registration as a commodity pool operator under the Commodity Exchange Act ("CEA"). The Fund may use futures and options for hedging and non-hedging purposes to the extent consistent with its investment objective, internal risk management guidelines adopted by the Fund's investment adviser (as they may be amended from time to time), and as otherwise set forth in the Fund's prospectus or this SAI. Transactions in options by the Fund are subject to limitations established by the option exchanges. The exchanges limit the maximum number of options that may be written or held by a single investor or group of investors acting in concert. Those limits apply regardless of whether the options were written or purchased on the same or different exchanges or are held in one or more accounts or through one or more different exchanges or through one or more brokers. Thus, the number of options that the Fund may write or hold may be affected by options written or held by other entities, including other investment companies having the same advisor as the Fund (or an advisor that is an affiliate of the Fund's advisor). The exchanges also impose position limits on futures transactions. An exchange may order the liquidation of positions found to be in violation of those limits and may impose certain other sanctions. Under the Investment Company Act, when the Fund purchases a future, it must maintain cash or readily marketable short-term debt instruments in an amount equal to the market value of the securities underlying the future, less the margin deposit applicable to it. Ÿ Tax Aspects of Certain Derivative Instruments. Certain foreign currency exchange contracts in which the Fund may invest are treated as "Section 1256 contracts" under the Code. In general, gains or losses relating to Section 1256 contracts are characterized as 60% long-term and 40% short-term capital gains or losses under the Code. However, foreign currency gains or losses arising from Section 1256 contracts that are forward contracts generally are treated as ordinary income or loss. In addition, Section 1256 contracts held by the Fund at the end of each taxable year are "marked-to-market," and unrealized gains or losses are treated as though they were realized. An election can be made by the Fund to exempt those transactions from this mark-to-market treatment. Certain forward contracts the Fund enters into may result in "straddles" for federal income tax purposes. The straddle rules may affect the character and timing of gains (or losses) recognized by the Fund on straddle positions. Generally, a loss sustained on the disposition of a position making up a straddle is allowed only to the extent that the loss exceeds any unrecognized gain in the offsetting positions making up the straddle. Disallowed loss is generally allowed at the point where there is no unrecognized gain in the offsetting positions making up the straddle, or the offsetting position is disposed of. Under the Code, the following gains or losses are treated as ordinary income or loss: gains or losses attributable to fluctuations in exchange rates that occur between the time the Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time the Fund actually collects such receivables or pays such liabilities, and gains or losses attributable to fluctuations in the value of a foreign currency between the date of acquisition of a debt security denominated in a foreign currency or foreign currency forward contracts and the date of disposition. Currency gains and losses are offset against market gains and losses on each trade before determining a net "Section 988" gain or loss under the Code for that trade, which may increase or decrease the amount of the Fund's investment income available for distribution to its shareholders. Other Investment Techniques and Strategies. In seeking its objective, from time to time the Fund can use the types of investment strategies and investments described below.It is not required to use these strategies and at times the Fund might not use them. Foreign Securities.The Fund can invest in foreign securities. "Foreign securities" include equity and debt securities of companies organized under the laws of countries other than the United States and debt securities issued or guaranteed by governments other than the U.S. Government or issued by foreign supra-national entities. Securities of foreign issuers that are represented by American Depository Receipts or that are listed on a U.S. securities exchange or traded in the U.S. over-the-counter markets are not considered "foreign securities" because they are not subject to many of the special considerations and risks, discussed below, that apply to foreign securities traded and held abroad. Investing in foreign securities offers potential benefits not available from investing solely in securities of domestic issuers. They include the opportunity to invest in securities of foreign issuers that appear to offer high income potential, or in foreign countries with economic policies or business cycles different from those of the U.S., or to reduce fluctuations in portfolio value by taking advantage of foreign securities markets that do not move in a manner parallel to U.S. markets. ·Foreign Government Debt Obligations. The debt obligations of foreign governments and entities may or may not be supported by the full faith and credit of the foreign government. The Fund may buy securities issued by certain supra-national entities, which include entities designated or supported by governments to promote economic reconstruction or development, international banking organizations and related government agencies. The governmental members of these supra-national entities are "stockholders" that typically make capital contributions and may be committed to make additional capital contributions if the entity is unable to repay its borrowings.A supra-national entity's lending activities may be limited to a percentage of its total capital, reserves and net income.There can be no assurance that the constituent foreign governments will continue to be able or willing to honor their capitalization commitments for those entities. Ÿ Passive Foreign Investment Companies. Under U.S. tax laws, passive foreign investment companies ("PFICs") are those foreign corporations which generate primarily "passive" income. Passive income is defined as any income that is considered foreign personal holding company income under the Internal Revenue Code. For federal tax purposes, a foreign corporation is deemed to be a PFIC if 75% or more of its gross income during a fiscal year is passive income or if 50% or more of its assets are assets that produce, or are held to produce, passive income. Subject to the limits under the Investment Company Act, the Fund may invest in foreign mutual funds to gain exposure to the securities of companies in countries that limit or prohibit all direct foreign investment. Foreign mutual funds are generally deemed to be PFICs, since nearly all of the income of a mutual fund is passive income. Some of the other foreign corporations that the Fund may invest in may also be considered PFICs. Federal tax laws impose severe tax penalties for failure to properly report investment income from PFICs. The Fund makes every effort to ensure compliance with federal tax reporting of these investments, however the Fund may not realize that a foreign corporation it invests in is a PFIC for federal tax purposes. ·Risks of Foreign Investing.Investments in foreign securities may also offer special opportunities for investing but also present special additional risks and considerations not typically associated with investments in domestic securities.Some of these additional risks are: · reduction of income by foreign taxes; · fluctuation in value of foreign investments due to changes in currency rates or currency control regulations (for example, currency blockage) or due to currency devaluation; · transaction charges for currency exchange; · lack of public information about foreign issuers; · lack of uniform accounting, auditing and financial reporting standards in foreign countries comparable to those applicable to domestic issuers; · less volume on foreign exchanges than on U.S. exchanges; · greater volatility and less liquidity on foreign markets than in the U.S.; · less governmental regulation of foreign issuers, stock exchanges and brokers than in the U.S.; · greater difficulties in commencing lawsuits; · higher brokerage commission rates than in the U.S.; · increased risks of delays in settlement of portfolio transactions or loss of certificates for portfolio securities; · possibilities in some countries of expropriation, confiscatory taxation, political, financial or social instability or adverse diplomatic developments; and · unfavorable differences between the U.S. economy and foreign economies. In the past, U.S. Government policies have discouraged certain investments abroad by U.S. investors, through taxation or other restrictions, and it is possible that such restrictions could be re-imposed. Because the Fund can purchase securities denominated in foreign currencies, a change in the value of a foreign currency against the U.S. dollar could result in a change in the amount of income the Fund has available for distribution.Because a portion of the Fund's investment income may be received in foreign currencies, the Fund will be required to compute its income in U.S. dollars for distribution to shareholders, and therefore the Fund will absorb the cost of currency fluctuations. After the Fund has distributed income, subsequent foreign currency losses may result in the Fund's having distributed more income in a particular fiscal period than was available from investment income, which could result in a return of capital to shareholders. Repurchase Agreements. The Fund can acquire securities subject to repurchase agreements. It might do so for liquidity purposes to meet anticipated redemptions of Fund shares, pending the investment of the proceeds from sales of Fund shares, pending the settlement of portfolio securities transactions, or for temporary defensive purposes, as described below. In a repurchase transaction, the Fund buys a security from, and simultaneously resells it to, an approved vendor for delivery on an agreed-upon future date.The resale price exceeds the purchase price by an amount that reflects an agreed-upon interest rate effective for the period during which the repurchase agreement is in effect.Approved vendors include U.S. commercial banks, U.S. branches of foreign banks, or broker-dealers that have been designated as primary dealers in government securities. They must meet credit requirements set by the Manager from time to time. The majority of these transactions run from day to day, and delivery pursuant to the resale typically occurs within one to five days of the purchase. Repurchase agreements having a maturity beyond seven days may be deemed to be illiquid investments.There is no limit on the amount of the Fund's net assets that may be subject to repurchase agreements having maturities of seven days or less. Repurchase agreements, considered "loans" under the Investment Company Act, are collateralized by the underlying security.The Fund's repurchase agreements require that at all times while the repurchase agreement is in effect, the value of the collateral must equal or exceed the repurchase price to fully collateralize the repayment obligation. However, if the vendor fails to pay the resale price on the delivery date, the Fund may incur costs in disposing of the collateral and may experience losses if there is any delay in its ability to do so. The Manager will monitor the vendor's creditworthiness requirements to confirm that the vendor is financially sound and will continuously monitor the collateral's value. The Fund, along with other affiliated entities managed by the Manager, may transfer uninvested cash balances into one or more joint repurchase accounts. These balances are invested in one or more repurchase agreements. Securities that are pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each joint repurchase arrangement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention or sale of the collateral may be subject to legal proceedings. Reverse Repurchase Agreements. The Fund can use reverse repurchase agreements on debt obligations it owns, as a cash management tool, but not as a means of leveraging investments. Under a reverse repurchase agreement, the Fund sells an underlying debt obligation and simultaneously obtains the commitment of the purchaser to sell the security back to the Fund at an agreed-upon price at an agreed-upon date. The Fund will identify on its books liquid assets in an amount sufficient to cover its obligations under reverse repurchase agreements, including interest, until payment is made to the seller. Before the Fund enters into a reverse repurchase agreement, the Manager must be satisfied that the seller, typically a bank or broker-dealer, is creditworthy. These transactions involve the risk of default or insolvency by the buyer. An additional risk is that the market value of the securities sold by the Fund under a reverse repurchase agreement could decline below the price at which the Fund is obligated to repurchase them. These agreements will be considered borrowings by the Fund and will be subject to the asset coverage requirement under the Fund's policy on borrowing discussed elsewhere in this SAI. Illiquid and Restricted Securities.Generally, an illiquid asset is an asset that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the price at which it has been valued. Under the policies and procedures established by the Board, the Manager determines the liquidity of portfolio investments. The Manager monitors holdings of illiquid and restricted securities on an ongoing basis to determine whether to sell any holdings to maintain adequate liquidity. Among the types of illiquid securities are repurchase agreements maturing in more than seven days. Restricted securities acquired through private placements have contractual restrictions on their public resale that might limit the ability to value or to dispose of the securities and might lower the price that could be realized on a sale. To sell a restricted security that is not registered under applicable securities laws, the securities might need to be registered. The expense of registering restricted securities may be negotiated with the issuer at the time of purchase. If the securities must be registered in order to be sold, a significant period may elapse between the time the decision is made to sell the security and the time the security is registered. There is a risk of downward price fluctuation during that period. Limitations that apply to purchases of restricted securities do not limit purchases of restricted securities that are eligible for sale to qualified institutional buyers under Rule 144A of the Securities Act of 1933, if those securities have been determined to be liquid by the Manager under Board-approved guidelines. Those guidelines take into account the trading activity for the securities and the availability of reliable pricing information, among other factors. If there is a lack of trading interest in a particular Rule 144A security, holdings of that security may be considered to be illiquid. "When-Issued" and "Delayed-Delivery" Transactions.The Fund may invest in securities on a "when-issued" basis and may purchase or sell securities on a "delayed-delivery" (or "forward-commitment") basis."When-issued" and "delayed-delivery" are terms that refer to securities whose terms and indenture are available and for which a market exists, but which are not available for immediate delivery. When such transactions are negotiated, the price (which is generally expressed in yield terms) is fixed at the time the commitment is made.Delivery and payment for the securities take place at a later date.The securities are subject to change in value from market fluctuations during the period until settlement.The value at delivery may be less than the purchase price.For example, changes in interest rates in a direction other than that expected by the Manager before settlement will affect the value of such securities and may cause a loss to the Fund. During the period between purchase and settlement, the Fund makes no payment to the issuer and no interest accrues to the Fund from the investment until it receives the security at settlement. The Fund may engage in when-issued transactions to secure what the Manager considers to be an advantageous price and yield at the time the obligation is entered into.When the Fund enters into a when-issued or delayed-delivery transaction, it relies on the other party to complete the transaction.Its failure to do so may cause the Fund to lose the opportunity to obtain the security at a price and yield the Manager considers to be advantageous. When the Fund engages in when-issued and delayed-delivery transactions, it does so for the purpose of acquiring or selling securities consistent with its investment objective and policies or for delivery pursuant to options contracts it has entered into, and not for the purpose of investment leverage.Although the Fund's purpose in entering into delayed-delivery or when-issued purchase transactions is to acquire securities, it may dispose of a commitment prior to settlement.If the Fund chooses to dispose of the right to acquire a when-issued security prior to its acquisition or to dispose of its right to delivery or receive against a forward commitment, it may incur a gain or loss. At the time the Fund makes the commitment to purchase or sell a security on a when-issued or delayed-delivery basis, it records the transaction on its books and reflects the value of the security purchased in determining the Fund's net asset value.In a sale transaction, it records the proceeds to be received.The Fund will identify on its books liquid assets at least equal in value to the value of the Fund's purchase commitments until the Fund pays for the investment. When-issued and delayed-delivery transactions can be used by the Fund as a defensive technique to hedge against anticipated changes in interest rates and prices.For instance, in periods of rising interest rates and falling prices, the Fund might sell securities in its portfolio on a forward commitment basis to attempt to limit its exposure to anticipated falling prices.In periods of falling interest rates and rising prices, the Fund might sell portfolio securities and purchase the same or similar securities on a when-issued or delayed-delivery basis to obtain the benefit of currently higher cash yields. Borrowing.Under current regulatory requirements, the Fund can borrow only to the extent that the value of the Fund's assets, less its liabilities other than borrowings, is equal to at least 300% of all borrowings (including the proposed borrowing). If the value of the Fund's assets fails to meet this 300% asset coverage requirement, the Fund will reduce its bank debt within three days to meet the requirement. To do so, the Fund might have to sell a portion of its investments at a disadvantageous time.The Fund may borrow only from banks or from other sources, such as a conduit loan facility (subject to exemptive relief under the Investment Company Act), although the Fund may enter into reverse repurchase agreements, which are considered to be borrowings, with dealers and other financial institutions. The Fund will pay interest on these loans, and that interest expense will raise the overall expenses of the Fund and reduce its returns. If it does borrow, its expenses will be greater than comparable funds that do not borrow. Additionally, the Fund's net asset value per share might fluctuate more than that of funds that do not borrow. Investment in Other Investment Companies. The Fund can invest in the securities of other investment companies, which can include open-end funds, closed-end funds and unit investment trusts, subject to the limits set forth in the Investment Company Act that apply to those types of investments.The Fund can not invest in other investment companies in reliance on paragraph (F) or (G) of section 12(d)(1) of the Investment Company Act.The Fund can invest, for example, in Exchange-Traded Funds, which are typically open-end funds or unit investment trusts, listed on a stock exchange.The Fund might do so as a way of gaining exposure to the segments of the equity or fixed-income markets represented by the Exchange-Traded Funds' portfolio, at times when the Fund may not be able to buy those portfolio securities directly. The shares of other investment companies may fluctuate in price and may be worth more or less when the Fund sells them.Investing in another investment company may involve the payment of substantial premiums above the value of such investment company's portfolio securities and is subject to limitations under the Investment Company Act.The Fund does not intend to invest in other investment companies unless the Manager believes that the potential benefits of the investment justify the payment of any premiums or sales charges.As a shareholder of an investment company, the Fund would be subject to its ratable share of that investment company's expenses, including its advisory and administration expenses.The Fund does not anticipate investing a substantial amount of its net assets in shares of other investment companies. Diversification. The Fund is "non-diversified" under the Investment Company Act.That means that the Fund can invest in the securities of a single issuer without limit.This policy gives the Fund more flexibility to invest in the obligations of a single issuer than if it were a "diversified" fund.To the extent the Fund invests a relatively high percentage of its assets in the obligations of a single issuer or a limited number of issuers, the Fund is subject to additional risk of loss if those obligations lose market value or the issuer of those obligations default. (c) Fund Policies. What Are "Fundamental Policies?" Fundamental policies are those policies that the Fund has adopted to govern its investments that can be changed only by the vote of a "majority" of the Fund's outstanding voting securities.Under the Investment Company Act, a "majority" vote is defined as the vote of the holders of the lesser of: · 67% or more of the shares present or represented by proxy at a shareholder meeting, if the holders of more than 50% of the outstanding shares are present or represented by proxy, or · more than 50% of the outstanding shares. Policies described in the Prospectus or this SAI are "fundamental" only if they are identified as such. The Fund's Board of Directors can change non-fundamental policies without shareholder approval. However, significant changes to investment policies will be described in supplements or updates to the Prospectus or this SAI, as appropriate. The Fund's most significant investment policies are described in the Prospectus. What Are the Fund's Additional Fundamental Policies?The following investment restrictions are fundamental policies of the Fund: · The Fund cannot issue "senior securities," except as permitted under the Investment Company Act. This limitation does not prohibit certain investment activities for which assets of the Fund are designated as segregated, or margin, collateral or escrow arrangements are established, to cover the related obligations.Examples of those activities include borrowing money, reverse repurchase agreements, delayed-delivery and when-issued arrangements for portfolio securities transactions, and contracts to buy or sell derivatives. · The Fund may not borrow money, except to the extent permitted under the Investment Company Act, the rules or regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules or regulations may be amended or interpreted from time to time. · The Fund cannot underwrite securities of other companies.A permitted exception is in case the Fund is deemed to be an underwriter under the Securities Act when reselling any securities held in its own portfolio. · The Fund cannot buy or sell real estate. However, the Fund can purchase securities secured by real estate or interests in real estate, or issued by issuers (including real estate investment trusts) that invest in real estate or interests in real estate.The Fund may hold and sell real estate as acquired as a result of the Fund's ownership of securities. · The Fund cannot buy or sell commodities or commodity contracts.However, the Fund can buy and sell derivative instruments, such as futures contracts, options and swaps. · The Fund cannot loan money, except to the extent permitted under the Investment Company Act, the rules and regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules or regulations may be amended or interpreted from time to time. · The Fund cannot buy securities on margin.However, the Fund can make margin deposits in connection with its use of derivative instruments and hedging instruments. Notwithstanding the Fund's investment policies and restrictions, the Fund may invest all or part of its investable assets in a management investment company with substantially the same investment objective, policies and restrictions as the Fund. This could allow creation of a "master/feeder" structure in the future, although the Fund has no current intention to restructure in this manner. Unless the Prospectus or this SAI states that a percentage restriction applies on an ongoing basis, it applies only at the time the Fund makes an investment (except in the case of borrowing and investments in illiquid securities). The Fund need not sell securities to meet the percentage limits if the value of the investment increases in proportion to the size of the Fund. Does the Fund Have Additional Restrictions That Are Not "Fundamental Policies"? The Fund has an additional operating policy that is not "fundamental," and which can be changed by the Board of Directors without shareholder approval: · The Fund cannot invest in the securities of other registered investment companies or registered unit investment trusts in reliance on sub-paragraph (F) or (G) of section 12(d)(1) of the Investment Company Act. For purposes of the Fund's policy regarding concentration of its investments as described above, the Fund has adopted classifications of industries and groups of related industries.These classifications are not fundamental policies. (d) Temporary Defensive Position. For temporary defensive purposes in times of adverse or unstable market, economic or political conditions, the Fund can invest up to 100% of its assets in investments that may be inconsistent with the Fund's principal investment strategies. Generally the Fund would invest in shares of Oppenheimer Institutional Money Market Fund or in the types of money market instruments described above or in other short-term U.S. Government securities. The Fund might also hold these types of securities as interim investments pending the investment of proceeds from the sale of Fund shares or the sale of Fund portfolio securities or to meet anticipated redemptions of Fund shares. To the extent the Fund invests in these securities, it might not achieve its investment objective. (e) Portfolio Turnover. "Portfolio turnover" describes the rate at which the Fund traded its portfolio securities during its last fiscal year.For example, if a fund sold all of its securities during the year, its portfolio turnover rate would have been 100%. The Manager is not limited in the amount of portfolio trading it may conduct on behalf of the Fund and will buy and sell securities as it deems appropriate. The Fund's portfolio turnover rate will fluctuate from year to year, and the Fund could have a portfolio turnover rate of more than 100% annually. The Fund can engage in short-term trading to try to achieve its objective. Increased portfolio turnover creates higher transaction costs for the Fund, which may reduce its overall performance.For the fiscal year ended September 30, 2011, the Fund's portfolio turnover rate was 20%. (f) Disclosure of Portfolio Holdings. The Fund, the Manager, the Placement Agent and the Transfer Agent have adopted policies and procedures regarding the dissemination of information about the Fund's portfolio holdings by employees, officers and directors or trustees of the Fund, the Manager, the Placement Agent and the Transfer Agent. These policies are designed to assure that non-public information about the Fund's portfolio securities holdings is distributed only for a legitimate business purpose, and is done in a manner that (a) conforms to applicable laws and regulations and (b) is designed to prevent that information from being used in a way that could negatively affect the Fund's investment program or enable third parties to use that information in a manner that is harmful to the Fund. It is a violation of the Code of Ethics for any covered person to release holdings in contravention of the portfolio holdings disclosure policies and procedures adopted by the Fund. Portfolio Holdings Disclosure Policies. The Fund, the Manager, the Placement Agent and the Transfer Agent and their affiliates and subsidiaries, employees, officers, and directors or trustees, shall neither solicit nor accept any compensation or other consideration (including any agreement to maintain assets in the Fund or in other investment companies or accounts managed by the Manager or any affiliated person of the Manager) in connection with the disclosure of the Fund's non-public portfolio holdings. The receipt of investment advisory fees or other fees and compensation paid to the Manager and its subsidiaries pursuant to agreements approved by the Fund's Board shall not be deemed to be "compensation" or "consideration" for these purposes. Until publicly disclosed, the Fund's portfolio holdings are proprietary, confidential business information. After they are publicly disclosed, the Fund's portfolio holdings may be released in any appropriate manner. · Public Disclosure. The Fund's portfolio holdings are made publicly available no later than 60 days after the close of each of the Fund's fiscal quarters in its annual and semi-annual reports to shareholders and in its Statements of Investments on Form N-Q. Those documents are publicly available at the SEC. The Fund'sportfolio holdings information (which may include information on the Fund's entire portfolio of individual securities therein) positions may be released to the following categories of individuals or entities on an ongoing basis, provided that such individual or entity either (1) has signed an agreement to keep such information confidential and not trade on the basis of such information, or (2) as a member of the Fund's Board, or as an employee, officer or director of the Manager, the Placement Agent, or the Transfer Agent, or of their legal counsel, is subject to fiduciary obligations (a) not to disclose such information except in compliance with the Fund's policies and procedures and (b) not to trade for his or her personal account on the basis of such information. · Employees of the Fund's Manager, Placement Agent and Transfer Agent who need to have access to such information (as determined by senior officers of such entities); · The Fund's independent registered public accounting firm; · Members of the Fund's Board and the Board's legal counsel; · The Fund's custodian bank; · A proxy voting service designated by the Fund and its Board; · Rating/ranking organizations (such as Lipper, Inc. and Morningstar, Inc.); · Portfolio pricing services retained by the Manager to provide portfolio security prices; · Insurance companies that have separate accounts invested in Oppenheimer Variable Account Funds or Panorama Series Fund, Inc. (to prepare their financial statements and analysis); · Brokers and dealers for purposes of providing portfolio analytic services; · Brokers and dealers in connection with portfolio transactions (purchases and sales); · Brokers and dealers to obtain bids or bid and asked prices (if securities held by the Fund are not priced by the Fund's regular pricing services); and · Brokers and dealers to obtain price quotations where the Fund is not identified as the owner of the securities. Month-end lists of the Fund's complete portfolio holdings may be disclosed for legitimate business reasons, no sooner than 5 days after the relevant month end, pursuant to special requests and under limited circumstances discussed below, provided that: · The third-party recipient must first submit a request for release of Fund portfolio holdings, explaining the business reason for the request; · Senior officers (a Senior Vice President, Deputy General Counsel or above) in the Manager's Investment Operations and Legal departments must approve the completed request for release of Fund portfolio holdings; and · Before receiving the data, the third-party recipient must sign the Manager's portfolio holdings non-disclosure agreement, agreeing to keep confidential the information that is not publicly available regarding the Fund's holdings and agreeing not to trade directly or indirectly based on the information. Portfolio holdings information (which may include information on the Fund's entire portfolio or individual securities therein) may be provided by senior officers of the Manager or attorneys on the legal staff of the Manager, Placement Agent, or Transfer Agent, in the following circumstances: · Response to legal process in litigation matters, such as responses to subpoenas or in class action matters where the Fund may be part of the plaintiff class (and seeks recovery for losses on a security) or a defendant; · Response to regulatory requests for information (from the SEC, the Financial Industry Regulatory Authority ("FINRA"), state securities regulators, and/or foreign securities authorities, including without limitation requests for information in inspections or for position reporting purposes); · To potential sub-advisers of portfolios (pursuant to confidentiality agreements); · To consultants for retirement plans for plan sponsors/discussions at due diligence meetings (pursuant to confidentiality agreements); · Investment bankers in connection with merger discussions (pursuant to confidentiality agreements). Portfolio managers and analysts may, subject to the Manager's policies on communications with the press and other media, discuss portfolio information in interviews with members of the media, or in due diligence or similar meetings with clients or prospective purchasers of Fund shares or their financial representatives. The Fund's shareholders may, under unusual circumstances (such as a lack of liquidity in the Fund's portfolio to meet redemptions), receive redemption proceeds of their Fund shares paid as pro rata shares of securities held in the Fund's portfolio. In such circumstances, disclosure of the Fund's portfolio holdings may be made to such shareholders. Any permitted release of otherwise non-public portfolio holdings information must be in accordance with the then-current policy on approved methods for communicating confidential information. The Chief Compliance Officer (the "CCO") of the Fund and the Manager, Placement Agent, and Transfer Agent shall oversee the compliance by the Manager, Placement Agent, Transfer Agent, and their personnel with these policies and procedures. At least annually the CCO reports to the Fund's Board any material violation of these policies and procedures during the previous period and makes recommendations to the Board as to any amendments that the CCO believes are necessary and desirable to carry out or improve these policies and procedures. The Manager and the Fund have entered into ongoing arrangements to make available information about the Fund's portfolio holdings. One or more of the Oppenheimer funds may currently disclose portfolio holdings information based on ongoing arrangements to the following parties: 13D Research Exane, Inc. Multi-Bank Securities 1st Discount Brokerage Fahnestock Murphy & Durieu ABG Sundal Collier Fidelity Capital Markets Natexis Bleichroeder ABN Amro FMS Bonds, Inc. National Bank Financial Advisor Asset Management Fox-Pitt Kelton Inc. Ned Davis Research Group Alfa Capital Markets Friedman, Billings, Ramsey & Co. Needham & Company Altrushare FTN Financial Nomura Securities International Auerbach Grayson Gabelli & Co. Oddo Securities Corporation Banco de Brasil Securities LLC George K. Baum & Co. Oppenheimer & Co. Inc. Bank of America Securities LLC GMP Securities L.P. OTA-Off the Record Research Barclays Capital Goldman, Sachs & Co. Pacific Crest Securities Barnard Jacobs Mellet Handelsbanken Markets Securities Petercam Belle Haven Investments Hapoalim Securities BankUSA Piper Jaffray Beltone Financial Helvea Prager McCarthy & Sealy Bergen Capital HSBC Securities Inc. R. Seelaus & Co. Inc. Bernstein Hyundai Securities America Inc. Ramirez & Co. Inc. BMO Capital Markets Intermonte Raymond James & Associates BNP Paribas ISI Group, Inc. RBC Capital Markets Bradesco Securities, Inc. Janco Partners Red Capital Markets Branch Bank & Trust Capital Markets Janney Montgomery Scott Redburn Partners Cabrera Capital Jefferies & Company Rice Financial Products Co. Canaccord Adams Jennings Capital Inc. Robert W. Baird & Co. Canaccord Capital Corp. JNK Securities Corp. Roosevelt & Cross Caris & Co. JP Morgan Securities Royal Bank of Scotland Carnegie JPP Eurosecurities Samsung Securities Inc. Cazenove Keefe, Bruyette & Woods, Inc. Sandford C. Bernstein & Co. Cheuvreux NA Keijser Securities N.V. Scotia Capital Markets Citigroup Kempen & Co. USA Seattle Northwest Securities Citigroup Global Markets Kepler Capital Markets Securevest Financial Cleveland Research KeyBanc Capital Markets SG Cowen CLSA Kotak Mahindra Inc. Siebert Brandford Shank & Co. Cormark Securities Lazard Capital Markets Sterne Agee Cowen and Company, LLC Lebenthal & Co. LLC Stifel Nicolaus & Co. Craig-Hallum Capital Group Leerink Swann Stone & Youngberg Credit Suisse First Boston Loop Capital Markets SWS Group, Inc. Credit Suisse Securities LLC M&T Securities TD Securities Crews & Associates Macquarie Securities Think Equity Partners D.A. Davidson & Company Madison Williams and Company LLC Troika Dialog Dahlman Rose & Co. Main First Bank AG UBS Daiwa Securities Mediobanca Securities USA LLC UOB Kay Hian Inc. Davy Merrill Lynch & Company, Inc. US Bancorp Desjardins Securities, Inc. Merrion Stockbrokers Ltd. Vining & Sparks Deutsche Bank Securities Inc. Mesirow Financial Vontobel Securities Ltd. Dougherty & Co. MF Global Securities, Ltd. Wachovia Duncan Williams, Inc. Mitsubishi UFJ Securities Inc. Wedbush Morgan Securities Dundee Securities Inc. Mizuho Securities USA, Inc. Wells Fargo Securities DZ Financial Markets Morgan Keegan WH Mell & Associates Emmet & Co., Inc. Morgan Stanley Smith Barney William Blair & Co. Empirical Research Partners Motilal Oswal Securities Ltd. Ziegler Capital Markets Group Enam Securities PVT Ltd. MR Beal & Co. Item 17. Management of the Fund. (a) Management Information. Directors and Officers of the Fund. Except for Mr. Glavin, each of the Directors is an Independent Director. All of the Directors are also trustees or directors of the following Oppenheimer funds (referred to as "Denver Board Funds") except for Mr. Grabish, who serves as Trustee or Director for only the following funds: Oppenheimer Core Bond Fund, Oppenheimer Corporate Bond Fund, Oppenheimer Currency Opportunities Fund, Oppenheimer Emerging Markets Debt Fund, Oppenheimer High Yield Opportunities Fund, Oppenheimer Limited Term Government Fund, Oppenheimer Master Event-Linked Bond Fund, LLC, Oppenheimer Master Inflation Protected Securities Fund, LLC,Oppenheimer Master Loan Fund, LLC, Oppenheimer Portfolio Series Fixed Income Active Allocation Fund, Oppenheimer Senior Floating Rate Fund, Oppenheimer Short Duration Fund and Panorama Series Funds, Inc.: Oppenheimer Capital Income Fund Oppenheimer Limited-Term Government Fund Oppenheimer Cash Reserves Oppenheimer Main Street Funds, Inc. Oppenheimer Champion Income Fund Oppenheimer Main Street Select Fund Oppenheimer Commodity Strategy Total Return Fund Oppenheimer Main Street Small- & Mid-Cap Fund Oppenheimer Corporate Bond Fund Oppenheimer Master Event-Linked Bond Fund, LLC Oppenheimer Currency Opportunities Fund Oppenheimer Master Inflation Protected Securities Fund, LLC Oppenheimer Emerging Markets Debt Fund Oppenheimer Master Loan Fund, LLC Oppenheimer Equity Fund, Inc. Oppenheimer Portfolio Series Fixed Income Active Allocation Fund Oppenheimer Global Strategic Income Fund Oppenheimer Senior Floating Rate Fund Oppenheimer High Yield Opportunities Fund Oppenheimer Short Duration Fund Oppenheimer Integrity Funds Oppenheimer Variable Account Funds Oppenheimer International Bond Fund Panorama Series Fund, Inc. Messrs. Wong, Edwards, Gabinet, Glavin, Legg, Kennedy, Petersen, Vandehey and Wixted and Mss. Bloomberg, Bullington, Kantesaria, LaFond and Nasta, who are officers of the Fund, hold the same offices with one or more of the other Denver Board Funds. Present or former officers, directors, trustees and employees (and their immediate family members) of the Fund, the Manager and its affiliates, and retirement plans established by them for their employees are permitted to purchase Class A shares of the other Oppenheimer funds at net asset value without sales charge. The sales charge on Class A shares is waived for that group because of the reduced sales efforts realized by the Placement Agent. Present or former officers, directors, trustees and employees (and their eligible family members) of the Fund, the Manager and its affiliates, its parent company and the subsidiaries of its parent company, and retirement plans established for the benefit of such individuals, are also permitted to purchase Class Y shares of the Oppenheimer funds that offer Class Y shares. As of January 6, 2012, the Directors and officers of the Fund, as a group, owned less than 1% of shares of the Fund of the Fund beneficially or of record. The foregoing statement does not reflect ownership of shares held of record by an employee benefit plan for employees of the Manager, other than the shares beneficially owned under that plan by the officers of the Fund. In addition, none of the Independent Directors (nor any of their immediate family members) owns securities of either the Manager or the Placement Agent or of any entity directly or indirectly controlling, controlled by or under common control with the Manager or the Placement Agent of the Denver Board Funds. Biographical Information. The Directors and officers, their positions with the Fund, length of service in such position(s), and principal occupations and business affiliations during at least the past five years are listed in the charts below. The charts also include information about each Director's beneficial share ownership in the Fund and in all of the registered investment companies that the Director oversees in the Oppenheimer family of funds ("Supervised Funds"). The address of each Independent Director in the chart below is 6803 S. Tucson Way, Centennial, Colorado 80112-3924. Each Director serves for an indefinite term, or until his or her resignation, retirement, death or removal. Independent Directors Name, Position(s) Held with Fund, Length of Service, Age Principal Occupation(s) During Past 5 Years; Other Directorships/Directorships Held by Director; Number of Portfolios in Fund Complex Currently Overseen Dollar Range of Shares Beneficially Owned in the Fund Aggregate Dollar Range Of Shares Beneficially Owned in All SupervisedFunds As of December 31, 2011 William L. Armstrong, Chairman of the Board since 2008 and Director since 2008 Age: 74 President, Colorado Christian University (since 2006); Chairman, Cherry Creek Mortgage Company (since 1991), Chairman, Centennial State Mortgage Company (since 1994), Chairman, The El Paso Mortgage Company (since 1993); Chairman, Ambassador Media Corporation (since 1984); Chairman, Broadway Ventures (since 1984); Director of Helmerich & Payne, Inc. (oil and gas drilling/production company) (since 1992), former Director of Campus Crusade for Christ (non-profit) (1991-2008); former Director, The Lynde and Harry Bradley Foundation, Inc. (non-profit organization) (2002-2006); former Chairman of: Transland Financial Services, Inc. (private mortgage banking company) (1997-2003), Great Frontier Insurance (1995-2000), Frontier Real Estate, Inc. (residential real estate brokerage) (1994-2000) and Frontier Title (title insurance agency) (1995-2000); former Director of the following: UNUMProvident (insurance company) (1991-2004), Storage Technology Corporation (computer equipment company) (1991-2003) and International Family Entertainment (television channel) (1992-1997); U.S. Senator (January 1979-January 1991). Mr. Armstrong has served on the Boards of certain Oppenheimer funds since 1999, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations.Oversees 37 portfolios in the OppenheimerFunds complex. None Over $100,000 Edward L. Cameron, Director since 2008 Age: 73 Member of The Life Guard of Mount Vernon (George Washington historical site) (June 2000 – June 2006); Partner of PricewaterhouseCoopers LLP (accounting firm) (July 1974-June 1999); Chairman of Price Waterhouse LLP Global Investment Management Industry Services Group (accounting firm) (July 1994-June 1998). Mr. Cameron has served on the Boards of certain Oppenheimer funds since 1999, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Oversees 37 portfolios in the OppenheimerFunds complex. None Over $100,000 Jon S. Fossel, Director since 2008 Age: 69 Chairman of the Board (since 2006) and Director (since June 2002) of UNUMProvident (insurance company); Director of Northwestern Energy Corp. (public utility corporation) (since November 2004); Director of P.R. Pharmaceuticals (October 1999-October 2003); Director of Rocky Mountain Elk Foundation (non-profit organization) (February 1998-February 2003 and February 2005-February 2007); Chairman and Director (until October 1996) and President and Chief Executive Officer (until October 1995) of the Manager; President, Chief Executive Officer and Director of the following: Oppenheimer Acquisition Corp. ("OAC") (parent holding company of the Manager), Shareholders Services, Inc. and Shareholder Financial Services, Inc. (until October 1995). Mr. Fossel has served on the Boards of certain Oppenheimer funds since 1990, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations.Oversees 37 portfolios in the OppenheimerFunds complex. None Over $100,000 Sam Freedman, Director since 2008 Age: 71 Director of Colorado UpLIFT (charitable organization) (since September 1984). Mr. Freedman held several positions with the Manager and with subsidiary or affiliated companies of the Manager (until October 1994). Mr. Freedman has served on the Boards of certain Oppenheimer funds since 1996, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations.Oversees 37 portfolios in the OppenheimerFunds complex. None Over $100,000 Richard F. Grabish, Director since 2008 Age: 63 Formerly Senior Vice President and Assistant Director of Sales and Marketing (March 1997-December 2007), Director (March 1987-December 2007) and Manager of Private Client Services (June 1985-June 2005) of A.G. Edwards & Sons, Inc. (broker/dealer and investment firm); Chairman and Chief Executive Officer of A.G. Edwards Trust Company, FSB (March 2001-December 2007); President and Vice Chairman of A.G. Edwards Trust Company, FSB (investment adviser) (April 1987-March 2001); President of A.G. Edwards Trust Company, FSB (investment adviser) (June 2005-December 2007). Mr. Grabish has served on the Boards of certain Oppenheimer funds since 2001, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Oversees 15 portfolios in the OppenheimerFunds complex. None Over $100,000 Beverly L. Hamilton, Director since 2008 Age: 65 Trustee of Monterey Institute for International Studies (educational organization) (since February 2000); Board Member of Middlebury College (educational organization) (since December 2005); Chairman (since 2010) of American Funds' Emerging Markets Growth Fund, Inc. (mutual fund); Director of The California Endowment (philanthropic organization) (April 2002-April 2008); Director (February 2002-2005) and Chairman of Trustees (2006-2007) of the Community Hospital of Monterey Peninsula; Director (October 1991-2005); Vice Chairman (2006-2009) of American Funds' Emerging Markets Growth Fund, Inc. (mutual fund); President of ARCO Investment Management Company (February 1991-April 2000); Member of the investment committees of The Rockefeller Foundation (2001-2006) and The University of Michigan (since 2000); Advisor at Credit Suisse First Boston's Sprout venture capital unit (venture capital fund) (1994-January 2005); Trustee of MassMutual Institutional Funds (investment company) (1996-June 2004); Trustee of MML Series Investment Fund (investment company) (April 1989-June 2004); Member of the investment committee of Hartford Hospital (2000-2003); and Advisor to Unilever (Holland) pension fund (2000-2003). Ms. Hamilton has served on the Boards of certain Oppenheimer funds since 2002, during which time she has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Oversees 37 portfolios in the OppenheimerFunds complex. None Over $100,00] Robert J. Malone, Director since 2008 Age: 67 Board of Directors of Opera Colorado Foundation (non-profit organization) (since March 2008); Director of Jones Knowledge, Inc. (since 2006); Director of Jones International University (educational organization) (since August 2005); Chairman, Chief Executive Officer and Director of Steele Street Bank Trust (commercial banking) (since August 2003); Trustee of the Gallagher Family Foundation (non-profit organization) (since 2000); Director of Colorado UpLIFT (charitable organization) (1986-2010); Former Director of Jones Knowledge, Inc. (2001-July 2004); Director of U.S. Exploration, Inc. (oil and gas exploration) (1997-February 2004); Director of Commercial Assets, Inc. (real estate investment trust) (1993-2000); Chairman of U.S. Bank-Colorado (subsidiary of U.S. Bancorp and formerly Colorado National Bank) (July 1996-April 1999); Chairman of the Board (1991-1994) and Trustee (1985-1994) of Regis University; and Chairman of the Board (1990-1991 and Trustee (1984-1999) of Young Presidents Organization. Mr. Malone has served on the Boards of certain Oppenheimer funds since 2002, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Oversees 37 portfolios in the OppenheimerFunds complex. None Over $100,000 F. William Marshall, Jr., Director since 2008 Age: 69 Trustee Emeritus of Worcester Polytech Institute (WPI) (private university) (since 2009); Trustee of MassMutual Select Funds (formerly MassMutual Institutional Funds) (investment company) (since 1996) and MML Series Investment Fund (investment company) (since 1996); Former President and Treasurer of the SIS Funds (private charitable fund) (January 1999-March 2011); Trustee of WPI (1985-2008); Chairman of the Board (2004-2006) and Chairman of the Investment Committee of WPI (1994-2008); Chairman of SIS Family Bank, F.S.B. (formerly SIS Bank) (commercial bank) (January 1999-July 1999); Executive Vice President of Peoples Heritage Financial Group, Inc. (commercial bank) (January 1999-July 1999); and Former President and Chief Executive Officer of SIS Bancorp. (1993-1999). Mr. Marshall has served on the Boards of certain Oppenheimer Funds since 2000, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Oversees 39 portfolios in the OppenheimerFunds complex.* None Over $100,000 * Includes two open-end investment companies: MassMutual Select Funds and MML Series Investment Fund. In accordance with the instructions for SEC Form N-1A, for purposes of this section only, MassMutual Select Funds and MML Series Investment Fund are included in the “Fund Complex.” The Manager does not consider MassMutual Select Funds and MML Series Investment Fund to be part of the OppenheimerFunds’ “Fund Complex” as that term may be otherwise interpreted. Mr. Glavin has served as an "Interested Director" of the Fund since December 2009. Mr.Glavin is an "Interested Director" because he is affiliated with the Manager by virtue of his positions as an officer and director of the Manager, and as a shareholder of its parent company. Both as a Director and as an officer, he serves for an indefinite term, or until his resignation, retirement, death or removal.Mr. Glavin's address is Two World Financial Center, 225 Liberty Street, 11th Floor, New York, New York 10281-1008. Interested Director and Officer Name, Position(s) Held with Fund, Length of Service, Age Principal Occupation(s) During Past 5 Years; Other Trusteeships/Directorships Held by Director; Number of Portfolios in Fund Complex Currently Overseen by Director Dollar Range of Shares Beneficially Owned in the Fund Aggregate Dollar Range Of Shares Beneficially Owned in Any of the Oppenheimer Funds As of December 31, 2011 William F. Glavin, Jr., Director since 2009, President and Principal Executive Officer since 2009 Age: 53 Chairman of the Manager (since December 2009); Chief Executive Officer and Director of the Manager (since January 2009); President of the Manager (since May 2009); Director of Oppenheimer Acquisition Corp. ("OAC") (the Manager's parent holding company) (since June 2009); Executive Vice President (March 2006 - February 2009) and Chief Operating Officer (July 2007 - February 2009) of Massachusetts Mutual Life Insurance Company (OAC's parent company); Director (May 2004 - March 2006) and Chief Operating Officer and Chief Compliance Officer (May 2004 - January 2005), President (January 2005 - March 2006) and Chief Executive Officer (June 2005 - March 2006) of Babson Capital Management LLC; Director (March 2005 - March 2006), President (May 2003 - March 2006) and Chief Compliance Officer (July 2005 - March 2006) of Babson Capital Securities, Inc. (a broker-dealer); President (May 2003 - March 2006) of Babson Investment Company, Inc.; Director (May 2004 - August 2006) of Babson Capital Europe Limited; Director (May 2004 - October 2006) of Babson Capital Guernsey Limited; Director (May 2004 - March 2006) of Babson Capital Management LLC; Non-Executive Director (March 2005 - March 2007) of Baring Asset Management Limited; Director (February 2005 - June 2006) Baring Pension Trustees Limited; Director and Treasurer (December 2003 - November 2006) of Charter Oak Capital Management, Inc.; Director (May 2006 - September 2006) of C.M. Benefit Insurance Company; Director (May 2008 - June 2009) and Executive Vice President (June 2007 - July 2009) of C.M. Life Insurance Company; President (March 2006 - May 2007) of MassMutual Assignment Company; Director (January 2005 - December 2006), Deputy Chairman (March 2005 - December 2006) and President (February 2005 - March 2005) of MassMutual Holdings (Bermuda) Limited; Director (May 2008 - June 2009) and Executive Vice President (June 2007 - July 2009) of MML Bay State Life Insurance Company; Chief Executive Officer and President (April 2007 - January 2009) of MML Distributors, LLC.; and Chairman (March 2006 -December 2008) and Chief Executive Officer (May 2007 - December 2008) of MML Investors Services, Inc. Mr. Glavin has served on the Board since December 2009, during which time he has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Oversees 95 portfolios in the OppenheimerFunds complex. None Over $100,000 The addresses of the officers in the chart below is as follows: for Messrs. Wong, Edwards, Gabinet and Glavin and Mss. Bloomberg, Kantesaria and Nasta, Two World Financial Center, 225 Liberty Street, New York, New York 10281-1008, for Messrs. Legg, Kennedy, Petersen, Vandehey and Wixted and Mss. Bullington and LaFond, 6803 S. Tucson Way, Centennial, Colorado 80112-3924. Each officer serves for an indefinite term or until his or her resignation, retirement, or death or removal. Officers of the Fund Name, Position(s) Held with Fund, Length of Service, Age Principal Occupation(s) During Past 5 Years Caleb Wong, Vice President and Portfolio Manager since 2008 Age: 46 Vice President of the Manager (since June 1999); employed in fixed-income quantitative research and risk management for the Manager (since July 1996). A portfolio manager and officer of 4 portfolios in the OppenheimerFunds complex. Mark S. Vandehey, Vice President and Chief Compliance Officer since 2008 Age: 61 Senior Vice President and Chief Compliance Officer of the Manager (since March 2004); Chief Compliance Officer of OppenheimerFunds Distributor, Inc., Centennial Asset Management and Shareholder Services, Inc. (since March 2004); Vice President of OppenheimerFunds Distributor, Inc., Centennial Asset Management Corporation and Shareholder Services, Inc. (since June 1983).An officer of 95 portfolios in the OppenheimerFunds complex. Christina M. Nasta, Vice President and Chief Business Officer since 2011 Age: 38 Senior Vice President of the Manager (since July 2010); Vice President of the Manager (since January 2003); Vice President of OppenheimerFunds Distributor, Inc. (since January 2003). An officer of 95 portfolios in the OppenheimerFunds complex. Brian W. Wixted, Treasurer and Principal Financial & Accounting Officer since 2008 Age: 52 Senior Vice President of the Manager (since March 1999); Treasurer of the Manager and the following: HarbourView Asset Management Corporation, Shareholder Financial Services, Inc., Shareholder Services, Inc., Oppenheimer Real Asset Management, Inc. and Oppenheimer Partnership Holdings, Inc. (March 1999-June 2008), OFI Private Investments, Inc. (March 2000-June 2008), OppenheimerFunds International Ltd. and OppenheimerFunds plc (since May 2000), OFI Institutional Asset Management, Inc. (since November 2000), and OppenheimerFunds Legacy Program (charitable trust program established by the Manager) (since June 2003); Treasurer and Chief Financial Officer of OFI Trust Company (trust company subsidiary of the Manager) (since May 2000); Assistant Treasurer of the following: OAC (March 1999-June 2008). An officer of 95 portfolios in the OppenheimerFunds complex. Brian Petersen, Assistant Treasurer since 2008 Age: 41 Vice President of the Manager (since February 2007); Assistant Vice President of the Manager (August 2002-February 2007); Manager/Financial Product Accounting of the Manager (November 1998-July 2002). An officer of 95 portfolios in the OppenheimerFunds complex Stephanie Bullington, Assistant Treasurer since 2008 Age: 34 Vice President of the Manager (since January 2010); Assistant Vice President of the Manager (October 2005-January 2010); Assistant Vice President of ButterField Fund Services (Bermuda) Limited, part of The Bank of N.T. Butterfield Son Limited (Butterfield) (February 2004-June 2005). An officer of 95 portfolios in the OppenheimerFunds complex. James Kennedy Assistant Treasurer since 2011 Age: 53 Senior Vice President of the Manager (since September 2006). An officer of 95 portfolios in the OppenheimerFunds complex. Arthur S. Gabinet, Secretary and Chief Legal Officer since 2011 Age: 53 Executive Vice President (since May 2010) and General Counsel (since January 2011) of the Manager; General Counsel of the Distributor (since January 2011); General Counsel of Centennial Asset Management Corporation (since January 2011); Executive Vice President and General Counsel of HarbourView Asset Management Corporation (since January 2011); Assistant Secretary (since January 2011) and Director (since January 2011) of OppenheimerFunds International Ltd. and OppenheimerFunds plc; Vice President and Director of Oppenheimer Partnership Holdings, Inc. (since January 2011); Director of Oppenheimer Real Asset Management, Inc. (since January 2011); Executive Vice President and General Counsel of Shareholder Financial Services, Inc. and Shareholder Services, Inc. (since January 2011); Executive Vice President and General Counsel of OFI Private Investments, Inc. (since January 2011); Vice President of OppenheimerFunds Legacy Program (since January 2011); Executive Vice President and General Counsel of OFI Institutional Asset Management, Inc. (since January 2011); General Counsel, Asset Management of the Manager (May 2010-December 2010); Principal, The Vanguard Group (November 2005-April 2010); District Administrator, U.S. Securities and Exchange Commission (January 2003-October 2005).An officer of 95 portfolios in the OppenheimerFunds complex. Lisa I. Bloomberg, Assistant Secretary since 2008 Age: 43 Senior Vice President (since February 2010) and Deputy General Counsel (since May 2008) of the Manager; Vice President (May 2004-January 2010) and Associate Counsel of the Manager (May 2004-May 2008); First Vice President (April 2001-April 2004), Associate General Counsel (December 2000-April 2004) of UBS Financial Services, Inc.An officer of 95 portfolios in the OppenheimerFunds complex. Randy G. Legg, Assistant Secretary since 2008 Age : 46 Vice President (since June 2005) and Senior Counsel (since March 2011) of the Manager; Associate Counsel (January 2007-March 2011) of the Manager. An officer of 95 portfolios in the OppenheimerFunds complex. Taylor V. Edwards, Assistant Secretary since 2008 Age : 44 Vice President (since February 2007) and Associate Counsel (since May 2009) of the Manager; Assistant Vice President (January 2006-January 2007) and Assistant Counsel (January 2006-April 2009) of the Manager; Associate at Dechert LLP (September 2000-December 2005). An officer of 95 portfolios in the OppenheimerFunds complex. Amee Kantesaria, Assistant Secretary since 2012 Age : 31 Vice President (since May 2009) and Assistant Counsel (since December 2006) of the Manager; Assistant Vice President (December 2006-May 2009) of the Manager; Assistant Secretary (since January 2011) of the Manager and Oppenheimer Acquisition Corp.An officer of 95 portfolios in the OppenheimerFunds complex. Gloria J. LaFond Blue Sky Officer since 2011 Age:66 Assistant Vice President (since January 2006) of the Manager. An officer of 95 portfolios in the OppenheimerFunds complex. (b) Leadership, Structure and Board of Directors. The Fund is governed by a Board of Directors, which is responsible for overseeing the Fund. The Board is led by William L. Armstrong, an independent trustee/director, who is not an "interested person" of the Fund, as that term is defined in the Investment Company Act of 1940. The Board meets periodically throughout the year to oversee the Fund's activities, including to review its performance, oversee potential conflictsthat could affectthe Fund, and review the actions of the Manager. With respect to its oversight of risk, the Board relies on reports and information received from various parties, including the Manager, internal auditors, the Fund's Chief Compliance Officer, the Fund's outside auditors and Fund counsel. It is important to note that, despite the efforts of the Board and of the various parties that play a role in the oversight of risk, it is likely that not all risks will be identified or mitigated. The Board has an Audit Committee,a Review Committee and a Governance Committee. Each of the Committees is comprised solely of Trustees/Directors who are not "interested persons" under the Investment Company Act (the "Independent Trustees/Directors").The Board has determined that its leadership structure is appropriate in light of the characteristics and circumstances of the Trust because it allocates areas of responsibility among the committees in a manner that enhances the Board's oversight. During the Fund's fiscal year ended September 30, 2011, the Audit Committee held 4 meetings, the Review Committee held 4 meetings and the Governance Committee held 4 meetings. The members of the Audit Committee areF. William Marshall, Jr.(Chairman), Edward L. Cameron andRobert J. Malone. The Audit Committeeselects the Fund's independent registered public accounting firm (also referred to as the "independent Auditors"). Other main functions of the Audit Committee, outlined in the Audit Committee Charter, include, but are not limited to: (i) reviewing the scope and results of financial statement audits and the audit fees charged; (ii) reviewing reports from the Fund independent Auditors regarding the Fund internal accounting procedures and controls; (iii) reviewing reports from the Manager's Internal Audit Department; (iv) reviewing certain reports from and meet periodically with the Funds' Chief Compliance Officer; (v) maintaining a separate line of communication between the Fund independent Auditors and the Independent Directors/Trustees; (vi) reviewing the independence of the Fund independent Auditors; and (vii) approving in advancethe provision of any audit or non-audit services by the Fund independent Auditors, including tax services, that are not prohibited by the Sarbanes-Oxley Act, to the Fund, the Manager and certain affiliates of the Manager. The Audit Committee also reviews reports concerning the valuation on certain investments. The members of the Review Committee are Sam Freedman (Chairman), Jon S. Fossel, Richard Grabish and Beverly L. Hamilton. Among other duties, as set forth in the Review Committee's Charter, the Review Committee reviews Fund performance and expenses as well as oversees several of the Fund's principal service providers and certain policies and procedures of the Fund. The members of the Governance Committee are Robert J. Malone (Chairman), William Armstrong, Edward L. Cameron, Beverly L. Hamilton and F. William Marshall, Jr. The Governance Committee has adopted a charter setting forth its duties and responsibilities. Among other duties, the Governance Committee reviews and oversees Fund governance and the nomination of Directors/Trustees, including Independent Directors/Trustees. The Governance Committee has adopted a process for shareholder submission of nominees for board positions. Shareholders may submit names of individuals, accompanied by complete and properly supported resumes, for the Governance Committee's consideration by mailing such information to the Governance Committee in care of the Fund. The Governance Committee has not established specific qualifications that it believes must be met by a nominee. In evaluating nominees, the Governance Committee considers, among other things, an individual's background, skills, and experience; whether the individual is an "interested person" as defined in the Investment Company Act; and whether the individual would be deemed an "audit committee financial expert" within the meaning of applicable SEC rules. The Governance Committee also considers whether the individual's background, skills, and experience will complement the background, skills, and experience of other Trustees and will contribute to the Board's diversity. The Governance Committee may consider such persons at such time as it meets to consider possible nominees. The Governance Committee, however, reserves sole discretion to determine which candidates for Director/Trustee it will recommend to the Board and the shareholders and it may identify candidates other than those submitted by shareholders. The Governance Committee may, but need not, consider the advice and recommendation of the Manager or its affiliates in selecting nominees. The full Board elects new Directors/Trustees except for those instances when a shareholder vote is required. Shareholders who desire to communicate with the Board should address correspondence to the Board or an individual Board member and may submit correspondence electronically at www.oppenheimerfunds.com under the caption "contact us" or by mail to the Fund at the address on the front cover of this SAI. Above is a brief discussion of the specific experience, qualifications, attributes or skills of each Board member that led the Board to conclude that he or she should serve as a Director/Trustee of the Fund. Each Independent Director/Trustee has served on the Board for the number of years listed above, during the course of which he or she has become familiar with the Fund's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Board's deliberations. Each Director's/Trustee's outside professional experience is outlined in the table of Biographical Information, above. (c) Compensation. Remuneration of the Officers and Directors. The officers and the Interested Director of the Fund, who are affiliated with the Manager, receive no salary or fee from the Fund.The Independent Directors' total compensation from the Fund and fund complex represents compensation, including accrued retirement benefits, for serving as a Trustee/Director and member of a committee (if applicable) of the Boards of the Fund and other funds in the OppenheimerFunds complex during the calendar year ended December 31, 2011. Name of Director and Other Fund Position(s) (as applicable)1 Aggregate Compensation From the Fund2 Fiscal year ended September 30, 2011 Total Compensation From the Fund and Fund Complex3 Year ended December 31, 2011 William L. Armstrong Chairman of the Board and Governance Committee Member Edward L. Cameron Audit Committee Member and Governance Committee Member Jon S. Fossel Review Committee Member Sam Freedman Review Committee Chairman Richard Grabish4 Review Committee Member Beverly Hamilton Review Committee Member and Governance Committee Member Robert J. Malone Governance Committee Chairman and Audit Committee Member F. William Marshall, Jr. Audit Committee Chairman and Governance Committee Member 1. George C. Bowen retired from the Board on November 16, 2011. During the Fund's fiscal year, Mr. Bowen was paid $1,203 by the fund. For the calendar year ended 2011, Mr. Bowen was paid total compensation of $215,504 from the fund complex. 2. "Aggregate Compensation from the Fund" includes fees and deferred compensation, if any. 3. In accordance with SEC regulations, for purposes of this section only, "Fund Complex" includes the Oppenheimer funds, the MassMutual Institutional Funds, the MassMutual Select Funds and the MML Series Investment Fund, the investment adviser for which is the indirect parent company of the Fund's Manager. The Manager also serves as the Sub-Adviser to the following: MassMutual Premier International Equity Fund, MassMutual Premier Main Street Fund, MassMutual Premier Capital Appreciation Fund, and MassMutual Premier Global Fund. The Manager does not consider MassMutual Institutional Funds, MassMutual Select Funds and MML Series Investment Fund to be part of the OppenheimerFunds' "Fund Complex" as that term may be otherwise interpreted. 4. Mr. Grabish serves as Director/Trustee for only the following funds: Oppenheimer Core Bond Fund, Oppenheimer Corporate Bond Fund, Oppenheimer Currency Opportunities Fund, Oppenheimer Emerging Markets Debt Fund, Oppenheimer High Yield Opportunities Fund, Oppenheimer Limited Term Government Fund, Oppenheimer Master Event-Linked Bond Fund, LLC, Oppenheimer Master Inflation Protected Securities Fund, LLC,Oppenheimer Master Loan Fund, LLC, Oppenheimer Portfolio Series Fixed Income Active Allocation Fund, Oppenheimer Senior Floating Rate Fund, Oppenheimer Short Duration Fund and Panorama Series Funds, Inc. 5. Includes $920 deferred by Ms. Hamilton under the "Compensation Deferral Plan" described below. 6. Includes $63 deferred by Mr. Marshall under the "Compensation Deferral Plan" described below. 7. Includes $121,627 compensation paid to Mr. Marshall for serving as a Trustee for MassMutual Select Funds and MML Series Investment Fund. Compensation Deferral Plan. The Board of Directors has adopted a Compensation Deferral Plan for Independent Directors that enables them to elect to defer receipt of all or a portion of the annual fees they are entitled to receive from certain Funds. Under the plan, the compensation deferred by a Director is periodically adjusted as though an equivalent amount had been invested in shares of one or more Oppenheimer funds selected by the Director. The amount paid to the Director under the plan will be determined based on the amount of compensation deferred and the performance of the selected funds. Deferral of the Directors' fees under the plan will not materially affect a Fund's assets, liabilities or net income per share. The plan will not obligate a fund to retain the services of any Director or to pay any particular level of compensation to any Director. Pursuant to an Order issued by the SEC, a fund may invest in the funds selected by the Director under the plan without shareholder approval for the limited (d) Sales Loads.Not applicable. (e) Codes of Ethics. The Fund, the Manager and the Placement Agent have a Code of Ethics. It is designed to detect and prevent improper personal trading by portfolio managers and certain other employees ("covered persons") that could compete with or take advantage of the Fund's portfolio transactions. Covered persons include persons with knowledge of the investments and investment intentions of the Fund and/or other funds advised by the Manager. The Code of Ethics does permit personnel subject to the Code to invest in securities, including securities that may be purchased or held by the Fund, subject to a number of restrictions and controls. Compliance with the Code of Ethics is carefully monitored and enforced by the Manager and Placement Agent. The Code of Ethics is an exhibit to the Fund's registration statement filed with the SEC. It can be viewed as part of the Fund's registration statement on the SEC's EDGAR database at the SEC's website at www.sec.gov and can be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. (f) Proxy Voting Policies. The Fund has adopted Portfolio Proxy Voting Policies and Procedures, which include Proxy Voting Guidelines, under which the Fund votes proxies relating to securities held by the Fund ("portfolio proxies"). The Manager generally undertakes to vote portfolio proxies with a view to enhancing the value of the company's stock held by the Funds. The Fund has retained an independent, third party proxy voting agent to vote portfolio proxies in accordance with the Fund's Proxy Voting Guidelines and to maintain records of such portfolio proxy voting. The Portfolio Proxy Voting Policies and Procedures include provisions to address conflicts of interest that may arise between the Fund and the Manager or the Manager's affiliates or business relationships. Such a conflict of interest may arise, for example, where the Manager or an affiliate of the Manager manages or administers the assets of a pension plan or other investment account of the portfolio company soliciting the proxy or seeks to serve in that capacity. The Manager and its affiliates generally seek to avoid such material conflicts of interest by maintaining separate investment decision making processes to prevent the sharing of business objectives with respect to proposed or actual actions regarding portfolio proxy voting decisions. Additionally, the Manager employs the following procedures, as long as OFI determines that the course of action is consistent with the best interests of the Fund and its shareholders: (1) if the proposal that gives rise to the conflict is specifically addressed in the Proxy Voting Guidelines, the Manager will vote the portfolio proxy in accordance with the Proxy Voting Guidelines, unless (i) the Proxy Voting Guidelines provide discretion to the Manager on how to vote on the matter; or (ii) to the extent a portfolio manager has requested that OFI vote in a manner inconsistent with the Proxy Voting Guidelines, it is determined that such a request is in the best interest of the Fund and its shareholders and does not pose an actual material conflict of interest; (2) if such proposal is not specifically addressed in the Proxy Voting Guidelines or the Proxy Voting Guidelines provide discretion to the Manager on how to vote, the Manager will vote in accordance with the third-party proxy voting agent's general recommended guidelines on the proposal provided that the Manager has reasonably determined that there is no conflict of interest on the part of the proxy voting agent or item (1) (ii), above, is not applicable; and (3) if neither of the previous two procedures provides an appropriate voting recommendation, the Manager may retain an independent fiduciary to advise the Manager on how to vote the proposal or may abstain from voting. The Proxy Voting Guidelines' provisions with respect to certain routine and non-routine proxy proposals are summarized below: · The Fund evaluates director nominees on a case-by-case basis, examining the following factors, among others: composition of the board and key board committees, experience and qualifications, attendance at board meetings, corporate governance provisions and takeover activity, long-term company performance and the nominee's investment in the company. · The Fund generally supports proposals requiring the position of chairman to be filled by an independent director unless there are compelling reasons to recommend against the proposal such as a counterbalancing governance structure. · The Fund generally supports proposals asking that a majority of directors be independent. The Fund generally supports proposals asking that a board audit, compensation, and/or nominating committee be composed exclusively of independent directors. · The Fund generally supports shareholder proposals to reduce a super-majority vote requirement, and opposes management proposals to add a super-majority vote requirement. · The Fund generally supports proposals to allow shareholders the ability to call special meetings. · The Fund generally supports proposals to allow or make easier shareholder action by written consent. · The Fund generally votes against proposals to create a new class of stock with superior voting rights. · The Fund generally votes against proposals to classify a board. · The Fund generally supports proposals to eliminate cumulative voting. · The Fund generally votes against proposals to establish a new board committee. · The Fund generally opposes re-pricing of stock options without shareholder approval. · The Fund generally supports proposals to require majority voting for the election of directors. · The Fund generally supports proposals seeking additional disclosure of executive and director pay information. · The Fund generally supports proposals seeking disclosure regarding the company's, board's or committee's use of compensation consultants. · The Fund generally supports "pay-for-performance" and "pay-for-superior-performance standard" proposals that align a significant portion of total compensation of senior executives to company performance, and generally supports an annual frequency for advisory votes on executive compensation. · The Fund generally supports having shareholder votes on poison pills. · The Fund generally supports proposals calling for companies to adopt a policy of not providing tax gross-up payments. · In the case of social, political and environmental responsibility issues, the Fund will generally abstain where there could be a detrimental impact on share value or where the perceived value if the proposal was adopted is unclear or unsubstantiated. The Fund generally supports proposals that would clearly have a discernible positive impact on short- or long-term share value, or that would have a presently indiscernible impact on short- or long-term share value but promotes general long-term interests of the company and its shareholders. The Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Fund's Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1.800.525.7048 and (ii) on the SEC's website at www.sec.gov. Item 18.Control Persons and Principal Holders of Securities. (a) Control persons. As of January 6, 2012 Oppenheimer Global Strategic Income Fund, a Massachusetts business trust, owned 47.19% of the outstanding Shares and Oppenheimer Global Allocation Fund, a Massachusetts business trust, owned 29.24% of the outstanding Shares. (b) Principal Holders. As of January 6 2012, the only persons or entities who owned of record or were known by the Fund to own beneficially 5% or more of the Fund's outstanding shares were: Oppenheimer Global Strategic Income Fund, 6803 S. Tucson Way, Englewood, CO80112, which owned 14,929,742.438 shares (47.19% of shares then outstanding). Oppenheimer Global Allocation Fund, 6803 S. Tucson Way, Englewood, CO80112, which owned 9,251,612.033 shares (29.24% of the shares then outstanding). Oppenheimer Global Strategic Income Fund/VA, 6803 S. Tucson Way, Englewood, CO80112, which owned 4,827,321.950 shares (15.26% of the shares then outstanding). Oppenheimer Portfolio Series Active Allocation Fund, 6803 S. Tucson Way, Englewood, CO80112, which owned 2,247,476.910 shares (7.10% of the shares then outstanding). (c) Management Ownership. As of January 6, 2012, the Directors and officers of the Fund, as a group, owned less than 1% of the shares of the Fund beneficially or of record.In addition, none of the Independent Directors (nor any of their immediate family members) owns securities of either the Manager or the Placement Agent or of any entity directly or indirectly controlling, controlled by or under common control with the Manager or the Placement Agent of the Denver Board Funds. Item 19. Investment Advisory and Other Services. The following information supplements and should be read in conjunction with Item 10 in the Fund's Part A and Item 17 in this Part B. (a) Investment Advisers. The Manager is wholly-owned by Oppenheimer Acquisition Corp., a holding company primarily owned by Massachusetts Mutual Life Insurance Company, a global, diversified insurance and financial services company. The Manager provides investment advisory and management services to the Fund under an investment advisory agreement between the Manager and the Fund. The Manager selects investments for the Fund's portfolio and handles its day-to-day business. The portfolio managerof the Fund is employed by the Manager and is the person who is principally responsible for the day-to-day management of the Fund's portfolio. The agreement requires the Manager, at its expense, to provide the Fund with adequate office space, facilities and equipment. It also requires the Manager to provide and supervise the activities of all administrative and clerical personnel required to provide effective administration for the Fund. Those responsibilities include the compilation and maintenance of records with respect to its operations, the preparation and filing of specified reports, and composition of proxy materials and registration statements for continuous public sale of shares of the Fund. The Fund pays expenses not expressly assumed by the Manager under the advisory agreement. The advisory agreement lists examples of expenses paid by the Fund. The major categories relate to interest, taxes, brokerage commissions, fees to certain Directors/Trustees, legal and audit expenses, custodian and transfer agent expenses, share issuance costs, certain printing and registration costs and non-recurring expenses, including litigation costs. The management fees paid by the Fund to the Manager are calculated at the rates described in the Prospectus, which are applied to the assets of the Fund as a whole. The management fees paid by the Fund to the Manager during the last three fiscal years ended September 30, 2009, 2010 and 2011 were: Fiscal Year ended 9/30: Management Fees Paid to OppenheimerFunds, Inc. The investment advisory agreement states that in the absence of willful misfeasance, bad faith, gross negligence in the performance of its duties or reckless disregard of its obligations and duties under the investment advisory agreement, the Manager is not liable for any loss sustained by the Fund by reason of good faith errors or omissions in connection with matters to which the agreement relates. The agreement permits the Manager to act as investment adviser for any other person, firm or corporation and to use the name "Oppenheimer" in connection with other investment companies for which it may act as investment adviser or general distributor. If the Manager shall no longer act as investment adviser to the Fund, the Manager may withdraw the right of the Fund to use the name "Oppenheimer" as part of its name. Pending Litigation. Since 2009, a number of lawsuits have been filed in federal and state courts against the Manager, the Distributor and certain Oppenheimer mutual funds (but not including the Fund) advised by the Manager and distributed by the Distributor (the "Defendant Funds"). Several of these lawsuits also name as defendants certain officers and current and former trustees of the respective Defendant Funds. The lawsuits raise claims under federal and state securities laws and state common law and allege, among other things, that the disclosure documents of the respective Defendant Fund contained misrepresentations and omissions and that the respective Defendant Fund's investment policies were not followed. The plaintiffs in these actions seek unspecified damages, equitable relief and awards of attorneys' fees and litigation expenses. On June 1, 2011, the U.S. District Court for the District of Colorado gave preliminary approval to stipulations and agreements of settlement in certain putative class action lawsuits involving two Defendant Funds, Oppenheimer Champion Income Fund and Oppenheimer Core Bond Fund. On September 30, 2011, the court entered orders approving the settlements as fair, reasonable and adequate. Those orders are not subject to further appeal. These settlements do not resolve any of the other outstanding lawsuits relating to Oppenheimer Champion Income Fund, Oppenheimer Core Bond Fund or other Defendant Funds. In 2009, what are claimed to be derivative lawsuits were filed in New Mexico state court against the Manager and a subsidiary (but not against the Fund) on behalf of the New Mexico Education Plan Trust. These lawsuits allege breach of contract, breach of fiduciary duty, negligence and violation of state securities laws, and seek compensatory damages, equitable relief and an award of attorneys' fees and litigation expenses. On September 9, 2011, the court denied plaintiffs' request for a hearing to determine the fairness of the settlement, finding that plaintiffs lacked standing to pursue derivative claims on behalf of the Trust. On October 27, 2011, the parties filed a joint motion for dismissal of these lawsuits with prejudice, which the court granted on October 28, 2011. Other class action and individual lawsuits have been filed since 2008 in various state and federal courts against the Manager and certain of its affiliates by investors seeking to recover investments they allegedly lost as a result of the "Ponzi" scheme run by Bernard L. Madoff and his firm, Bernard L. Madoff Investment Securities, LLC ("BLMIS"). Plaintiffs in these suits allege that they suffered losses as a result of their investments in several funds managed by an affiliate of the Manager and assert a variety of claims, including breach of fiduciary duty, fraud, negligent misrepresentation, unjust enrichment, and violation of federal and state securities laws and regulations, among others. They seek unspecified damages, equitable relief and awards of attorneys' fees and litigation expenses. Neither the Distributor, nor any of the Oppenheimer mutual funds, their independent trustees or directors are named as defendants in these lawsuits. None of the Oppenheimer mutual funds invested in any funds or accounts managed by Mr. Madoff or BLMIS. On February 28, 2011, a stipulation of partial settlement of certain putative class action lawsuits relating to these matters was filed in the U.S. District Court for the Southern District of New York. On August 19, 2011, the court entered a final judgment and order of dismissal with prejudice approving the settlement as fair, reasonable and adequate. In September 2011, certain parties filed notices of appeal from the court's order approving the settlement. On July 29, 2011, a stipulation of settlement between certain affiliates of the Manager and the Trustee appointed under the Securities Investor Protection Act to liquidate BLMIS was filed in the U.S. Bankruptcy Court for the Southern District of New York to resolve purported preference and fraudulent transfer claims by the Trustee. On September 22, 2011, the court issued a ruling approving the settlement as fair, reasonable and adequate. In October 2011, certain parties filed notices of appeal from the court's order approving the settlement. The aforementioned settlements do not resolve any of the other outstanding lawsuits relating to these matters. On April 16, 2010, a lawsuit was filed in New York state court against the Manager, an affiliate of the Manager and AAArdvark IV Funding Limited ("AAArdvark IV"), an entity advised by the Manager's affiliate, in connection with investments made by the plaintiffs in AAArdvark IV. Plaintiffs allege breach of contract against the defendants and seek compensatory damages, costs and disbursements, including attorney fees. On July 15, 2011, a lawsuit was filed in New York state court against the Manager, an affiliate of the Manager and AAArdvark Funding Limited ("AAArdvark I"), an entity advised by the Manager's affiliate, in connection with investments made by the plaintiffs in AAArdvark I. The complaint alleges breach of contract against the defendants and seeks compensatory damages, costs and disbursements, including attorney fees. On November 9, 2011, a lawsuit was filed in New York state court against the Manager, an affiliate of the Manager and AAArdvark XS Funding Limited ("AAArdvark XS"), an entity advised by the Manager's affiliate, in connection with investments made by the plaintiffs in AAArdvark XS. The complaint alleges breach of contract against the defendants and seeks compensatory damages, costs and disbursements, including attorney fees. The Manager believes the lawsuits and appeals described above are without legal merit and, with the exception of actions it has settled, is defending against them vigorously. The Defendant Funds' Boards of Trustees have also engaged counsel to represent the Funds and the present and former Independent Trustees named in those suits. While it is premature to render any opinion as to the outcome in these lawsuits, or whether any costs that the Defendant Funds may bear in defending the suits might not be reimbursed by insurance, the Manager believes that these suits should not impair the ability of the Manager or the Distributor to perform their respective duties to the Fund, and that the outcome of all of the suits together should not have any material effect on the operations of any of the Oppenheimer mutual funds. (b) Principal Underwriter. Under its Placement Agent's Agreement with the Fund, OppenheimerFunds Distributor, Inc., a subsidiary of the Manager, acts as the Fund's principal underwriter in the continuous offering of the Fund's shares. The Placement Agent bears the expenses normally attributable to sales, including advertising and the cost of printing and mailing prospectuses, other than those furnished to existing shareholders. The Placement Agent is not obligated to sell a specific number of shares.The Placement Agent also distributes shares of the other Oppenheimer funds and is sub-distributor for funds managed by a subsidiary of the Manager. (c) Services Provided by Each Investment Adviser and Fund Expenses Paid by Third Parties. See Parts (a) and (b) of this Item 19. (d) Service Agreements.Not applicable. (e) Other Investment Advice.Not applicable. (f) Dealer Reallowances.Not applicable. (g) Rule 12b-1 Plans.Not applicable. (h) Other Services Providers. The Transfer Agent. OppenheimerFunds Services, the Fund's Transfer Agent, is a division of the Manager. The Transfer Agent's mailing address is P.O. Box 5270, Denver, CO 80217.It is responsible for maintaining the Fund's shareholder registry and shareholder accounting records, and for paying dividends and distributions to shareholders. It also handles shareholder servicing and administrative functions. It serves as the Transfer Agent for an annual per account fee. It also acts as shareholder servicing agent for the other Oppenheimer funds. Shareholders should direct inquiries about their accounts to the Transfer Agent at the address and toll-free numbers listed above. The Custodian. JPMorgan Chase Bank is the custodian of the Fund's assets. The custodian's responsibilities include safeguarding and controlling the Fund's portfolio securities and handling the delivery of such securities to and from the Fund. It is the practice of the Fund to deal with the custodian in a manner uninfluenced by any banking relationship the custodian may have with the Manager and its affiliates. The Fund's cash balances with the custodian in excess of $250,000 are not protected by the Federal Deposit Insurance Corporation ("FDIC"). Those uninsured balances at times may be substantial. Independent Registered Public Accounting Firm. KPMG LLP serves as the independent registered public accounting firm for the Fund, and has audited the Fund's financial statements for the fiscal years endedSeptember 30, 2011, 2010, 2009 and 2008.The financial statements for the prior year were audited by another independent registered public accounting firm. KPMG LLP audits the Fund's financial statements and performs other related audit and tax services. KPMG LLP also acts as the independent registered public accounting firm for the Manager and certain other funds advised by the Manager and its affiliates. Audit and non-audit services provided by KPMG LLP to the Fund must be pre-approved by the Audit Committee. Item 20. Portfolio Managers. (a) Other Accounts Managed. In addition to managing the Fund's investment portfolio, the Portfolio Manager also manages other investment portfolios and other accounts on behalf of the Manager or its affiliates.The following table provides information regarding those other portfolios and accounts managed by the Portfolio Manager as of September 30, 2011. No portfolio or account has an advisory fee based on performance: Portfolio Manager Registered Investment Companies Managed Total Assets in Registered Investment Companies Managed1 Other Pooled Investment Vehicles Managed Total Assets in Other Pooled Investment Vehicles Managed2 Other Accounts Managed Total Assets in Other Accounts Managed3 Caleb Wong 4 1 0 $0 1.In millions. 2.In thousands. 3.Does not include personal accounts of the portfolio manager and his family, which are subject to the Code of Ethics. As indicated above, the Portfolio Manager also manages other funds and accounts.At different times, the Fund's Portfolio Manager may manage other funds or accounts with investment objectives and strategies similar to those of the Fund, or may manage funds or accounts with investment objectives and strategies. At times, those responsibilities could potentially conflict with the interests of the Fund. That may occur whether the investment objectives and strategies of the other funds and accounts are the same as, or different from, the Fund's investment objectives and strategies. For example, the Portfolio Manager may need to allocate investment opportunities between the Fund and another fund or account having similar objectives or strategies, or he may need to execute transactions for another fund or account that could have a negative impact on the value of securities held by the Fund. Not all funds and accounts advised by the Manager have the same management fee. If the management fee structure of another fund or account is more advantageous to the Manager than the fee structure of the Fund, the Manager could have an incentive to favor the other fund or account. However, the Manager's compliance procedures and Code of Ethics recognize the Manager's obligation to treat all of its clients, including the Fund, fairly and equitably, and are designed to preclude the Portfolio Manager from favoring one client over another. It is possible, of course, that those compliance procedures and the Code of Ethics may not always be adequate to do so. (b) Compensation. The Fund's Portfolio Manager is employed and compensated by the Manager, not the Fund. Under the Manager's compensation program for its portfolio managers and portfolio analysts, Fund performance is the most important element of compensation with half of annual cash compensation based on relative investment performance results of the funds or accounts they manage, rather than on the financial success of the Manager. This is intended to align the portfolio managers and analysts interests with the success of the funds and accounts and their shareholders. The Manager's compensation structure is designed to attract and retain highly qualified investment management professionals and to reward individual and team contributions toward creating shareholder value. As of the Fund's most recently completed fiscal year end, the Portfolio Manager's compensation consisted of three elements: a base salary, an annual discretionary bonus and eligibility to participate in long-term awards of options and stock appreciation rights in regard to the common stock of the Manager's holding company parent, as well as restricted shares of such common stock. Senior portfolio managers may also be eligible to participate in the Manager's deferred compensation plan. The base pay component of each portfolio manager is reviewed regularly to ensure that it reflects the performance of the individual, is commensurate with the requirements of the particular portfolio, reflects any specific competence or specialty of the individual manager, and is competitive with other comparable positions. The annual discretionary bonus is determined by senior management of the Manager and is based on a number of factors, including, a fund's pre-tax performance for periods of up to five years, measured against an appropriate benchmark selected by management. The majority (80%) is based on three and five year data, with longer periods weighted more heavily. Below median performance in all three periods results in an extremely low, and in some cases no, performance based bonus. Other factors considered include management quality (such as style consistency, risk management, sector coverage, team leadership and coaching) and organizational development. The Portfolio Manager's compensation is not based on the total value of the Fund's portfolio assets, although the Fund's investment performance may increase those assets. The compensation structure is also intended to be internally equitable and serve to reduce potential conflicts of interest between the Fund and other funds and accounts managed by the Portfolio Manager. The compensation structure of the other funds currently managed by the Portfolio Manager is the same as the compensation structure of the Fund, described above. (c) Ownership of Securities. As of September 30, 2011, the Portfolio Manager did not beneficially own any shares of the Fund. Item 21. Brokerage Allocations and Other Practices. (a) Brokerage Transactions. Brokerage Provisions of the Investment Advisory Agreement. One of the duties of the Manager under the investment advisory agreement is to arrange the portfolio transactions for the Fund. The advisory agreement contains provisions relating to the employment of broker-dealers to effect the Fund's portfolio transactions. The advisory agreement authorizes the Manager to employ broker-dealers, including "affiliated brokers," as that term is defined in the Investment Company Act, that the Manager thinks, in its best judgment based on all relevant factors, will implement the policy of the Fund to obtain, at reasonable expense, the "best execution" of the Fund's portfolio transactions. "Best execution" means prompt and reliable execution at the most favorable price obtainable for the services provided. The Manager need not seek competitive commission bidding. However, the Manager is expected to be aware of the current rates of eligible brokers and to minimize the commissions paid to the extent consistent with the interests and policies of the Fund as established by its Board. Under the investment advisory agreement, in choosing brokers to execute portfolio transactions for the Fund, the Manager may select brokers (other than affiliates) that provide both brokerage and research services to the Fund. The commissions paid to those brokers may be higher than another qualified broker would charge, if the Manager makes a good faith determination that the commission is fair and reasonable in relation to the services provided. Brokerage Practices Followed by the Manager. The Manager allocates brokerage for the Fund subject to the provisions of the investment advisory agreement and other applicable rules and procedures described below. The Manager's portfolio traders allocate brokerage based upon recommendations from the Manager's portfolio managers, together with the portfolio traders' judgment as to the execution capability of the broker or dealer. In certain instances, portfolio managers may directly place trades and allocate brokerage. In either case, the Manager's executive officers supervise the allocation of brokerage. Most securities purchases made by the Fund are in principal transactions at net prices. The Fund usually deals directly with the selling or purchasing principal or market maker without incurring charges for the services of a broker on its behalf unless the Manager determines that a better price or execution may be obtained by using the services of a broker. Therefore, the Fund does not incur substantial brokerage costs. Portfolio securities purchased from underwriters include a commission or concession paid by the issuer to the underwriter in the price of the security. Portfolio securities purchased from dealers include a spread between the bid and asked price. In an option transaction, the Fund ordinarily uses the same broker for the purchase or sale of the option and any transaction in the investment to which the option relates. Other accounts advised by the Manager have investment policies similar to those of the Fund. Those other accounts may purchase or sell the same securities as the Fund at the same time as the Fund, which could affect the supply and price of the securities. When possible, the Manager tries to combine concurrent orders to purchase or sell the same security by more than one of the accounts managed by the Manager or its affiliates. If two or more accounts advised by the Manager purchase the same security on the same day from the same dealer, the transactions under those combined orders are averaged as to price and allocated in accordance with the purchase or sale orders actually placed for each account. The transactions under those combined orders are averaged as to price and allocated in accordance with the purchase or sale orders actually placed for each account. Rule 12b-1 under the Investment Company Act prohibits any fund from compensating a broker or dealer for promoting or selling the fund's shares by (1) directing to that broker or dealer any of the fund's portfolio transactions, or (2) directing any other remuneration to that broker or dealer, such as commissions, mark-ups, mark downs or other fees from the fund's portfolio transactions, that were effected by another broker or dealer (these latter arrangements are considered to be a type of "step-out" transaction). In other words, a fund and its investment adviser cannot use the fund's brokerage for the purpose of rewarding broker-dealers for selling the fund's shares. However, the Rule permits funds to effect brokerage transactions through firms that also sell fund shares, provided that certain procedures are adopted to prevent a quid pro quo with respect to portfolio brokerage allocations. As permitted by the Rule, the Manager has adopted procedures (and the Fund's Board has approved those procedures) that permit the Fund to direct portfolio securities transactions to brokers or dealers that also promote or sell shares of the Fund, subject to the "best execution" considerations discussed above. Those procedures are designed to prevent: (1) the Manager's personnel who effect the Fund's portfolio transactions from taking into account a broker's or dealer's promotion or sales of the Fund shares when allocating the Fund's portfolio transactions, and (2) the Fund, the Manager and the Placement Agent from entering into agreements or understandings under which the Manager directs or is expected to direct the Fund's brokerage directly, or through a "step-out" arrangement, to any broker or dealer in consideration of that broker's or dealer's promotion or sale of the Fund's shares or the shares of any of the other Oppenheimer funds. The investment advisory agreement permits the Manager to allocate brokerage for research services. The research services provided by a particular broker may be useful both to the Fund and to one or more of the other accounts advised by the Manager or its affiliates. Investment research may be supplied to the Manager by the broker or by a third party at the instance of a broker through which trades are placed. Investment research services include information and analysis on particular companies and industries as well as market or economic trends and portfolio strategy, market quotations for portfolio evaluations, analytical software and similar products and services. If a research service also assists the Manager in a non-research capacity (such as bookkeeping or other administrative functions), then only the percentage or component that provides assistance to the Manager in the investment decision-making process may be paid in commission dollars. Although the Manager currently does not do so, the Board may permit the Manager to use stated commissions on secondary fixed-income agency trades to obtain research if the broker represents to the Manager that: (i) the trade is not from or for the broker's own inventory, (ii) the trade was executed by the broker on an agency basis at the stated commission, and (iii) the trade is not a riskless principal transaction. The Board may also permit the Manager to use commissions on fixed-price offerings to obtain research, in the same manner as is permitted for agency transactions. The research services provided by brokers broaden the scope and supplement the research activities of the Manager. That research provides additional views and comparisons for consideration, and helps the Manager to obtain market information for the valuation of securities that are either held in the Fund's portfolio or are being considered for purchase. The Manager provides information to the Board about the commissions paid to brokers furnishing such services, together with the Manager's representation that the amount of such commissions was reasonably related to the value or benefit of such services. During the fiscal years ended September 30, 2009, 2010 and 2011, the Fund did not pay brokerage commissions, as indicated in the chart below. During the fiscal year ended September 30, 2011, the Fund did not execute any transactions through or pay any commissions to firms that provide research services. Fiscal Year Ended September 30, Total Brokerage Commissions Paid by the Fund* $0 $0 $0 *Amounts do not include spreads or commissions on principal transactions on a net trade basis. (b) Commissions.Not applicable. (c) Brokerage Selection. See Part (a) of Item 21 above. (d) Directed Brokerage. See Part (a) of Item 21 above. (e) Regular Broker-Dealer.Not applicable. Item 22.Capital Stock and Other Securities. (a) Capital Stock. The following information supplements and should be read in conjunction with Item 10(b) and Item 11 in the Fund's Part A.Under the Fund's Limited Liability Company Agreement, the Directors are authorized to issue shares.Investors are entitled to participate equally in accordance with their pro rata interest in the assets of the Fund.Upon liquidation or dissolution, investors are entitled to share in proportion to their investment in the Fund's net assets available for distribution to investors.Interests in the Fund have no preference, preemptive, conversion or similar rights and when issued will be fully paid and nonassessable.Investments in the Fund generally may not be transferred. Each investor is entitled to vote in proportion to the amount of its interest in the Fund.Investors in the Fund do not have cumulative voting rights, and investors holding more than 50% of the aggregate beneficial interests in the Fund may elect all of the Directors if they choose to do so and in such event the other investors in the Fund would not be able to elect any Director.The Fund is not required and has no current intention to hold annual meetings of investors but the Fund will hold special meetings of investors when in the judgment of the Directors it is necessary or desirable to submit matters for an investor vote or when required by the Investment Company Act. Shareholders have the right, upon a vote or declaration in writing of two-thirds of the outstanding shares of the Fund, to remove a Director or, upon subject to the applicable vote, to take other action described in the Fund's Limited Liability Company Agreement.The Directors will call a meeting of shareholders to vote on the removal of a Director upon the written request of the record holders of 10% of its outstanding shares. If the Directors receive a request from at least 10 shareholders stating that they wish to communicate with other shareholders regarding a proposal to remove a Director, the Directors will then either make the Fund's shareholder list available to the applicants or mail their communication to all other shareholders at the applicants' expense. The shareholders making the request must have been shareholders for at least six months and must hold shares of the Fund valued at $25,000 or more or constituting at least 1% of the Fund's outstanding shares. The Directors may also take other action as permitted by the Investment Company Act. The Fund's Limited Liability Company Agreement contains an express disclaimer of shareholder or Director liability for the Fund's obligations. The Fund's contractual arrangements state that any person doing business with the Fund (and each shareholder of the Fund) agrees under its Limited Liability Company Agreement to look solely to the assets of the Fund for satisfaction of any claim or demand that may arise out of any dealings with the Fund.It also provides for indemnification and reimbursement of expenses out of the Fund's property for any shareholder held personally liable for its obligations. The Limited Liability Company Agreement also states that upon request, the Fund shall assume the defense of any claim made against a shareholder for any act or obligation of the Fund and shall satisfy any judgment on that claim. (b) Other Securities.Not applicable. Item 23. Purchase, Redemption, and Pricing of Shares. The following information supplements and should be read in conjunction with Item 11 in Part A of this Registration Statement. (a) Purchase of Shares. Shares of the Fund are issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of the Securities Act.Investments in the Fund may only be made by certain "accredited investors" within the meaning of Regulation D under the Securities Act, including other investment companies.This SAI does not constitute an offer to sell, or the solicitation of an offer to buy, any "security" within the meaning of the Securities Act. There is no minimum initial or subsequent investment in the Fund.The Fund reserves the right to stop accepting investments from any investor or to reject any investment order. (b) Fund Reorganizations.Not applicable. (c) Offering Price. Determination of Net Asset Value Per Share. The net asset value per share of shares of the Fund is determined by dividing the value of the Fund's net assets by the number of shares that are outstanding.The net asset value is determined as of the close of business on the NYSE on each day that the NYSE is open.The NYSE normally closes at 4:00 p.m., Eastern time, but may close earlier on some other days (for example, in case of weather emergencies or on days falling before a U.S. holiday). All references to time in this SAI mean "Eastern time." The NYSE's most recent annual announcement (which is subject to change) states that it will close on New Year's Day, Martin Luther King, Jr. Day, Washington's Birthday (Presidents' Day), Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. It may also close on other days. Dealers other than NYSE members may conduct trading in certain securities on days that the NYSE is closed (including weekends and holidays) or after 4:00 p.m. on a regular business day. Because the Fund's net asset value will not be calculated on those days, the Fund's net asset value per share may be significantly affected on days when shareholders may not purchase or redeem shares. Additionally, trading on many foreign stock exchanges and over-the-counter markets normally is completed before the close of the NYSE. Changes in the values of securities traded on foreign exchanges or markets as a result of events that occur after the prices of those securities are determined, but before the close of the NYSE, will not be reflected in the Fund's calculation of its net asset value that day unless the Manager learns of the event and determines that the event is likely to cause a material change in the value of the security. The Manager, or an internal valuation committee established by the Manager, as applicable, may establish a valuation, under procedures established by the Board and subject to the approval, ratification and confirmation by the Board at its next ensuing meeting. Securities Valuation. The Fund's Board has established procedures for the valuation of the Fund's securities. In general those procedures are as follows: ·Equity securities traded on a U.S. securities exchange are valued as follows: if last sale information is regularly reported, they are valued at the last reported sale price on the principal exchange on which they are traded, on that day, or if last sale information is not available on a valuation date, they are valued at the last reported sale price preceding the valuation date if it is within the spread of the closing "bid" and "asked" prices on the valuation date or, if not, at the closing "bid" price on the valuation date. ·Equity securities traded on a foreign securities exchange generally are valued in one of the following ways: at the last sale price available to the pricing service approved by the Board, or at the last sale price obtained by the Manager from the report of the principal exchange on which the security is traded at its last trading session on or immediately before the valuation date, or at the mean between the "bid" and "asked" prices obtained from the principal exchange on which the security is traded, or on the basis of reasonable inquiry, from two market makers in the security. ·Long-term debt securities having a remaining maturity of more than 60 days are valued based on the mean between the "bid" and "asked" prices determined by a portfolio pricing service approved by the Fund's Board or obtained by the Manager from two active market makers in the security on the basis of reasonable inquiry. ·The following securities are valued at the mean between the "bid" and "asked" prices determined by a pricing service approved by the Fund's Board or obtained by the Manager from two active market makers in the security on the basis of reasonable inquiry: debt instruments that have a maturity of more than 397 days when issued, debt instruments that had a maturity of 397 days or less when issued and have a remaining maturity of more than 60 days, and non-money market debt instruments that had a maturity of 397 days or less when issued and which have a remaining maturity of 60 days or less. ·The following securities are valued at cost, adjusted for amortization of premiums and accretion of discounts: money market debt securities held by a non-money market fund that had a maturity of less than 397 days when issued and that have a remaining maturity of 60 days or less, and debt instruments held by a money market fund that have a remaining maturity of 397 days or less. ·Securities (including restricted securities) not having readily-available market quotations are valued at fair value determined under the Board's procedures. If the Manager is unable to locate two market makers willing to give quotes, a security may be priced at the mean between the "bid" and "asked" prices provided by a single active market maker (which in certain cases may be the "bid" price if no "asked" price is available). In the case of U.S. Government securities, mortgage-backed securities, corporate bonds and foreign government securities, when last sale information is not generally available, the Manager may use pricing services approved by the Board. The pricing service may use "matrix" comparisons to the prices for comparable instruments on the basis of quality, yield and maturity. Other special factors may be involved (such as the tax-exempt status of the interest paid by municipal securities). The Manager will monitor the accuracy of the pricing services. That monitoring may include comparing prices used for portfolio valuation to the actual sale prices of selected securities. The closing prices in the New York foreign exchange market on a particular business day that are provided to the Manager by a bank, dealer or pricing service that the Manager has determined to be reliable are used to value foreign currency, including forward contracts, and to convert to U.S. dollars securities that are denominated in foreign currency. Puts, calls, and futures are valued at the last sale price on the principal exchange on which they are traded, as determined by a pricing service approved by the Board or by the Manager. If there were no sales that day, they shall be valued at the last sale price on the preceding trading day if it is within the spread of the closing "bid" and "asked" prices on the principal exchange on the valuation date. If not, the value shall be the closing bid price on the principal exchange on the valuation date. If the put, call or future is not traded on an exchange, it shall be valued by the mean between "bid" and "asked" prices obtained by the Manager from two active market makers. In certain cases the "bid" price may be used if no "asked" price is available. When the Fund sells an option, an amount equal to the premium the Fund receives received is included in the Fund's Statement of Assets and Liabilities as an asset. An equivalent credit is included in the liability section. The credit is adjusted ("marked-to-market") to reflect the current market value of the option. In determining the Fund's gain on investments, if a call or put sold by the Fund is exercised, the proceeds are increased by the premium received. If a call or put sold by the Fund expires, the Fund has a gain in the amount of the premium. If the Fund enters into a closing purchase transaction, it will have a gain or loss, depending on whether the premium received was more or less than the cost of the closing transaction. If the Fund exercises a put it holds, the amount the Fund receives on its sale of the underlying investment is reduced by the amount of the premium that was paid by the Fund. (d) Redemption in Kind.Not applicable. (e) Arrangements Permitting Frequent Purchases and Redemptions of Fund Shares.Not applicable. Item 24.Taxation of the Fund. The Fund is treated as a partnership under the Internal Revenue Code of 1986, as amended (the "Code"), and, thus, is not subject to income tax. Based upon the status of the Fund as a partnership, each investor in the Fund takes into account its share of the Fund's ordinary income, capital gain, losses, deductions and credits in determining its income tax liability. The determination of such share is made in accordance with the Code and Treasury regulations promulgated thereunder. The Trust's fiscal year end is September 30. Although the Fund will not be subject to Federal income tax, it will file appropriate Federal income tax returns.The Fund's fiscal year end is based on the fiscal year end of the majority of investors. Even though the Fund is treated as a partnership for Federal tax purposes, it is intended that the Fund’s assets, income and distributions will be managed in such a way that investment in the Fund would not cause an investor that is a regulated investment company under Subchapter M of the Code ("RIC") to fail that qualification. Certain transactions of the Fund are subject to special tax rules of the Code that may, among other things (a)affect the character of gains and losses realized, (b)disallow, suspend or otherwise limit the allowance of certain losses or deductions, and (c)accelerate the recognition of income without a corresponding receipt of cash (with which to make the necessary distributions to satisfy distribution requirements applicable to RICs). Operation of these rules could, therefore, affect the character, amount and timing of distributions to investors. Special tax rules also will require the Fund to mark-to-market certain types of positions held (i.e. treat them as sold on the last day of the taxable year), and may result in the recognition of income without a corresponding receipt of cash. The Fund intends to monitor transactions, make appropriate tax elections and make appropriate entries in its books and records to lessen the effect of these tax rules and avoid any possible disqualification of the investors for the special treatment afforded RICs under the Code. If the Fund purchases shares of an investment company (or similar investment entity) organized under foreign law, an investor, by virtue of its ownership of the Fund's beneficial interests, will generally be treated as owning shares in a passive foreign investment company ("PFIC") for U.S. Federal income tax purposes. The investors in the Fund may be subject to U.S. Federal income tax, and an interest charge (at the rate applicable to tax underpayments) on tax liability treated as having been deferred with respect to certain distributions from such a company and on gain from the disposition of the shares of such a company (collectively referred to as "excess distributions"), even if such excess distributions are paid by such investor as a dividend to its shareholders. However, under special circumstances an election can be made to "mark to market" at the end of each taxable year all the shares treated as held in certain PFICs. If this election were made, an investor would recognize as ordinary income its share of any increase in the value of such shares held by the Fund as of the close of the taxable year over their adjusted tax basis and as ordinary loss any decrease in such value but only to the extent of previously recognized "mark-to-market" gains. With the mark-to-market election, an investor could avoid imposition of the interest charge with respect to excess distributions from PFICs, but in any particular year might be required to recognize income in excess of the distributions received from PFICs. The event-linked bonds in which the Fund will invest are generally treated as passive foreign investment companies ("PFIC") for U.S. income tax purposes.To avoid being subject to the PFIC interest tax on excess distributions (as discussed in the preceding paragraph), the Fund intends to make a qualifying electing fund (QEF) election recognizing the earnings from these PFICs each reporting period.The QEF Annual Statement will provide the amount of ordinary income and long-term capital gain that the Fund must recognize currently in gross income.To satisfy the QEF requirements, the Fund must receive a QEF Annual Information Statement from these PFICs.Although a PFIC's offering documents generally represent to the investor that the PFIC will provide the QEF Annual Information Statements, a PFIC may fail to do so.If the Fund cannot obtain the QEF Annual Information Statement from a PFIC and is deemed to have received an excess distribution from the PFIC, the Fund will be subject to the PFIC interest tax. The Fund may be subject to taxes imposed by foreign countries on dividend or interest income received from securities of foreign issuers. The United States has entered into tax treaties with many foreign countries which may entitle the Fund to a reduced rate of tax or exemption from tax on such income. It is impossible to determine the effective rate of foreign tax in advance since the amount of the Fund's assets to be invested within various countries is not known. Investors are advised to consult their own tax advisers as to the tax consequences of an investment in the Fund. Item 25. Underwriters. (a) Distribution of Securities. Under its Placement Agent's Agreement with the Fund, OppenheimerFunds Distributor, Inc., a subsidiary of the Manager, acts as the Fund's principal underwriter in the continuous offering of the Fund's shares. The Placement Agent bears the expenses normally attributable to sales, including advertising and the cost of printing and mailing prospectuses, other than those furnished to existing shareholders. The Placement Agent is not obligated to sell a specific number of shares.The Placement Agent also distributes shares of the other Oppenheimer funds and is sub-distributor for funds managed by a subsidiary of the Manager.Because the Fund's shares are sold without an initial sales charge or redemption charge, the Placement Agent will receive no sales charges or concessions from the sale of shares or any other charges from the redemption of shares. (b) Compensation.Not applicable. (c) Other Payments.Not applicable. Item 26. Calculation of Performance Data. Not applicable. Item 27. Financial Statements. The Fund's audited Financial Statements, included in the Fund's Annual Report dated September 30, 2011, including the notes thereto and the reports of KPMG LLP thereon, are incorporated by reference into this Statement of Additional Information. Appendix A RATINGS DEFINITIONS Below are summaries of the rating definitions used by the nationally recognized statistical rating organizations ("NRSROs") listed below. Those ratings represent the opinion of the NRSRO as to the credit quality of issues that they rate. The summaries below are based upon publicly available information provided by the NRSROs. Moody's Investors Service, Inc. ("Moody's") LONG-TERM RATINGS: BONDS AND PREFERRED STOCK ISSUER RATINGS Aaa: Bonds and preferred stock rated "Aaa" are judged to be the best quality. They carry the smallest degree of investment risk. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, the changes that can be expected are most unlikely to impair the fundamentally strong position of such issues. Aa: Bonds and preferred stock rated "Aa" are judged to be of high quality by all standards. Together with the "Aaa" group, they comprise what are generally known as high-grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as with "Aaa" securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than that of "Aaa" securities. A: Bonds and preferred stock rated "A" possess many favorable investment attributes and are to be considered as upper-medium grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment some time in the future. Baa: Bonds and preferred stock rated "Baa" are considered medium-grade obligations; that is, they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and have speculative characteristics as well. Ba: Bonds and preferred stock rated "Ba" are judged to have speculative elements. Their future cannot be considered well-assured. Often the protection of interest and principal payments may be very moderate and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B: Bonds and preferred stock rated "B" generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa: Bonds and preferred stock rated "Caa" are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca: Bonds and preferred stock rated "Ca" represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C: Bonds and preferred stock rated "C" are the lowest class of rated bonds and can be regarded as having extremely poor prospects of ever attaining any real investment standing. Moody's applies numerical modifiers 1, 2, and 3 in each generic rating classification from "Aa" through "Caa." The modifier "1" indicates that the obligation ranks in the higher end of its generic rating category; the modifier "2" indicates a mid-range ranking; and the modifier "3" indicates a ranking in the lower end of that generic rating category. Advanced refunded issues that are secured by certain assets are identified with a# symbol. PRIME RATING SYSTEM (SHORT-TERM RATINGS – TAXABLE DEBT) These ratings are opinions of the ability of issuers to honor senior financial obligations and contracts. Such obligations generally have an original maturity not exceeding one year, unless explicitly noted. Prime-1: Issuer has a superior ability for repayment of senior short-term debt obligations. Prime-2: Issuer has a strong ability for repayment of senior short-term debt obligations. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization characteristics, while appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. Prime-3: Issuer has an acceptable ability for repayment of senior short-term obligations. The effect of industry characteristics and market compositions may be more pronounced. Variability in earnings and profitability may result in changes in the level of debt protection measurements and may require relatively high financial leverage. Adequate alternate liquidity is maintained. Not Prime: Issuer does not fall within any Prime rating category. Standard & Poor's Ratings Services ("Standard & Poor's"), a division of The McGraw-Hill Companies, Inc. LONG-TERM ISSUE CREDIT RATINGS Issue credit ratings are based in varying degrees, on the following considerations: · Likelihood of payment-capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; · Nature of and provisions of the obligation; and · Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors' rights. The issue ratings definitions are expressed in terms of default risk. As such, they pertain to senior obligations of an entity. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. AAA: An obligation rated "AAA" has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. AA: An obligation rated "AA" differs from the highest rated obligations only in small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A: An obligation rated "A"is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. BBB: An obligation rated "BBB" exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C: Obligations rated "BB", "B", "CCC", "CC", and "C"are regarded as having significant speculative characteristics. "BB" indicates the least degree of speculation and "C" the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB: An obligation rated "BB" is less vulnerable to nonpayment than other speculative issues. However, they face major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B: An obligation rated "B" is more vulnerable to nonpayment than obligations rated "BB", but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation. CCC: An obligation rated "CCC" is currently vulnerable to nonpayment, and are dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC: An obligation rated "CC" is currently highly vulnerable to nonpayment. C: Subordinated debt or preferred stock obligations rated "C" are currently highly vulnerable to nonpayment. The "C" rating may be used to cover a situation where a bankruptcy petition has been filed or similar action taken, but payments on this obligation are being continued. A "C" also will be assigned to a preferred stock issue in arrears on dividends or sinking fund payments, but that is currently paying. D: An obligation rated "D"is in payment default. The "D" rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The "D" rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. The ratings from "AA" to "CCC" may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. c: The "c" subscript is used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer's bonds are deemed taxable. p: The letter "p" indicates that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. Continuance of the ratings is contingent upon Standard & Poor's receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. r: The "r" highlights derivative, hybrid, and certain other obligations that Standard & Poor's believes may experience high volatility or high variability in expected returns as a result of noncredit risks. Examples of such obligations are securities with principal or interest return indexed to equities, commodities, or currencies; certain swaps and options; and interest-only and principal-only mortgage securities. The absence of an "r" symbol should not be taken as an indication that an obligation will exhibit no volatility or variability in total return. N.R. Not rated. Debt obligations of issuers outside the United States and its territories are rated on the same basis as domestic corporate and municipal issues. The ratings measure the creditworthiness of the obligor but do not take into account currency exchange and related uncertainties. Bond Investment Quality Standards Under present commercial bank regulations issued by the Comptroller of the Currency, bonds rated in the top four categories ("AAA", "AA", "A", and"BBB", commonly known as investment-grade ratings) generally are regarded as eligible for bank investment. Also, the laws of various states governing legal investments impose certain rating or other standards for obligations eligible for investment by savings banks, trust companies, insurance companies, and fiduciaries in general SHORT-TERM ISSUE CREDIT RATINGS Short-term ratings are generally assigned to those obligations considered short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity of no more than 365 days-including commercial paper. A-1: A short-term obligation rated "A-1" is rated in the highest category by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor's capacity to meet its financial commitment on these obligations is extremely strong. A-2: A short-term obligation rated "A-2" is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor's capacity to meet its financial commitment on the obligation is satisfactory. A-3: A short-term obligation rated "A-3" exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B: A short-term obligation rated "B" is regarded as having significant speculative characteristics. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. C: A short-term obligation rated "C" is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D: A short-term obligation rated "D" is in payment default. The "D" rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The "D" rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. NOTES: A Standard & Poor's note rating reflects the liquidity factors and market access risks unique to notes. Notes due in three years or less will likely receive a note rating. Notes maturing beyond three years will most likely receive a long-term debt rating. The following criteria will be used in making that assessment: · Amortization schedule-the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and · Source of payment-the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. SP-1: Strong capacity to pay principal and interest. An issue with a very strong capacity to pay debt service is given a (+) designation. SP-2: Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3: Speculative capacity to pay principal and interest. Fitch, Inc. International credit ratings assess the capacity to meet foreign currency or local currency commitments. Both "foreign currency" and "local currency" ratings are internationally comparable assessments. The local currency rating measures the probability of payment within the relevant sovereign state's currency and jurisdiction and therefore, unlike the foreign currency rating, does not take account of the possibility of foreign exchange controls limiting transfer into foreign currency. INTERNATIONAL LONG-TERM CREDIT RATINGS The following ratings scale applies to foreign currency and local currency ratings. Investment-Grade: AAA: Highest Credit Quality. "AAA" ratings denote the lowest expectation of credit risk. They are assigned only in the case of exceptionally strong capacity for timely payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA: Very High Credit Quality. "AA" ratings denote a very low expectation of credit risk. They indicate a very strong capacity for timely payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A: High Credit Quality. "A" ratings denote a low expectation of credit risk. The capacity for timely payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB: Good Credit Quality. "BBB" ratings indicate that there is currently a low expectation of credit risk. The capacity for timely payment of financial commitments is considered adequate, but adverse changes in circumstances and in economic conditions are more likely to impair this capacity. This is the lowest investment-grade category. Speculative Grade: BB: Speculative. "BB" ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time. However, business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment-grade. B: Highly Speculative. "B" ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met. However, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. CCC, CC, andC: High Default Risk. Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic developments. A "CC" rating indicates that default of some kind appears probable. "C" ratings signal imminent default. DDD, DD, and D: Default. The ratings of obligations in this category are based on their prospects for achieving partial or full recovery in a reorganization or liquidation of the obligor. While expected recovery values are highly speculative and cannot be estimated with any precision, the following serve as general guidelines. "DDD" obligations have the highest potential for recovery, around 90%-100% of outstanding amounts and accrued interest. "DD" indicates potential recoveries in the range of 50%-90%, and "D" the lowest recovery potential, i.e., below 50%. Entities rated in this category have defaulted on some or all of their obligations. Entities rated "DDD" have the highest prospect for resumption of performance or continued operation with or without a formal reorganization process. Entities rated "DD" and "D" are generally undergoing a formal reorganization or liquidation process; those rated "DD" are likely to satisfy a higher portion of their outstanding obligations, while entities rated "D" have a poor prospect for repaying all obligations. Plus (+) and minus (-) signs may be appended to a rating symbol to denote relative status within the major rating categories. Plus and minus signs are not added to the "AAA" category or to categories below "CCC," nor to short-term ratings other than "F1" (see below). INTERNATIONAL SHORT-TERM CREDIT RATINGS The following ratings scale applies to foreign currency and local currency ratings. A short-term rating has a time horizon of less than 12 months for most obligations, or up to three years for U.S. public finance securities, and thus places greater emphasis on the liquidity necessary to meet financial commitments in a timely manner. F1: Highest credit quality. Strongest capacity for timely payment of financial commitments. May have an added "+" to denote any exceptionally strong credit feature. F2: Good credit quality. A satisfactory capacity for timely payment of financial commitments, but the margin of safety is not as great as in the case of higher ratings. F3: Fair credit quality. Capacity for timely payment of financial commitments is adequate. However, near-term adverse changes could result in a reduction to non-investment-grade. B: Speculative. Minimal capacity for timely payment of financial commitments, plus vulnerability to near-term adverse changes in financial and economic conditions. C: High default risk. Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D: Default. Denotes actual or imminent payment default. OPPENHEIMER MASTER EVENT-LINKED BOND FUND, LLC FORM N-1A PART C OTHER INFORMATION Item 28. - Exhibits (a)(i)Certificate of Formation dated 4/25/08.Previously filed with Registrant's Initial Registration Statement, (6/13/08), and incorporated herein by reference. (a)(ii)Limited Liability Company Agreement dated 5/21/08. Previously filed with Registrant's Initial Registration Statement, (6/13/08), and incorporated herein by reference. (b)By-Laws dated 5/21/08.Previously filed with Registrant's Initial Registration Statement, (6/13/08), and incorporated herein by reference. (c)Not applicable. (d)Investment Advisory Agreement dated 5/21/08.Previously filed with Registrant's Initial Registration Statement, (6/13/08), and incorporated herein by reference. (e)Not required to be filed. (f)Form of Oppenheimer Funds Compensation Deferral Plan, As Amended and Restated Effective 1/1/08: Previously filed with Post-Effective Amendment No.2 to the Registration Statement of OppenheimerPortfolio Series Fixed Income Active AllocationFund (Reg. No.333-146105), (5/29/09), and incorporated herein by reference. . (g)(i)Global Custody Agreement dated 8/16/02, as amended: Previously filed with Post-Effective Amendment No. 51 to the Registration Statement of Oppenheimer Capital Appreciation Fund (Reg. No. 2-69719), (10/23/06), and incorporated herein by reference. (ii)Amendment dated 9/28/10 to the Global Custody Agreement: Previously filed with Post-Effective Amendment No. 18 to the Registration Statement of Oppenheimer Main Street Small- & Mid-Cap Fund (Reg. No. 333-78269), (10/28/10), and incorporated herein by reference. (h)Not applicable. (i)Not required to be filed. (j)Not required to be filed. (k)Not required to be filed. (l)Investment Letter dated 5/21/08 from OppenheimerFunds, Inc. to Registrant.Previously filed with Registrant's Initial Registration Statement, (6/13/08), and incorporated herein by reference. (m)Not applicable. (n)Not applicable. (o)Powers of Attorney dated 11/16/11 for all Trustees/Directors and Officers: Previously filed with Pre-Effective Amendment No. 4 to the Registration Statement of Oppenheimer High Yield Opportunities Fund (Reg. No. 333-176889), (11/22/11), and incorporated herein by reference. (p)Code of Ethics of the Oppenheimer Funds, OppenheimerFunds, Inc. (including affiliates and subsidiaries) and OppenheimerFunds Distributor, Inc., dated as of 6/1/11 under Rule 17j-1 of the Investment Company Act of 1940: Previously filed with Post-Effective Amendment No. 5 to the Registration Statement of Oppenheimer Transition 2010 Fund (Reg. No. 333-135516), (6/27/11), and incorporated herein by reference. Item 29. - Persons Controlled by or Under Common Control with the Fund None. Item 30. - Indemnification Reference is made to the provisions of Article Seventeen of Registrant's Limited Liability Company Agreement filed as Exhibit 28(a)(ii) to this Registration Statement, and incorporated herein by reference. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of Registrant pursuant to the foregoing provisions or otherwise, Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by Registrant of expenses incurred or paid by a trustee, officer or controlling person of Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person, Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. Item 31. - Business and Other Connections of the Investment Adviser (a)OppenheimerFunds, Inc. is the investment adviser of the Registrant; it and certain subsidiaries and affiliates act in the same capacity to other investment companies, including without limitation those described in Parts A and B hereof and listed in Item 31(b) below. (b)There is set forth below information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of OppenheimerFunds, Inc. is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name and Current Position with OppenheimerFunds, Inc. Other Business and Connections During the Past Two Years Timothy L. Abbuhl, Senior Vice President Treasurer of Centennial Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc., Trinity Investment Management Corporation and OFI Trust Company; Assistant Treasurer of Oppenheimer Acquisition Corp.; Vice President and Assistant Treasurer of OppenheimerFunds Distributor, Inc. Robert Agan, Senior Vice President Senior Vice President of Shareholder Financial Services, Inc., OFI Institutional Asset Management, Inc. and Shareholders Services, Inc.; Vice President of OppenheimerFunds Distributor, Inc., Centennial Asset Management Corporation and OFI Private Investments Inc. Obianyo Akunwafor, Vice President None Carl Algermissen, Vice President,Senior Counsel & Assistant Secretary Assistant Secretary of Centennial Asset Management Corporation. Ramesh Allu, Vice President Vice President of Business Solutions at Equant Solutions (July 2008 – July 2010). Michael Amato, Vice President None Nicole Andersen, Assistant Vice President None Konstantin Andreev, Assistant Vice President None Raymond Anello, Vice President None Janette Aprilante, Vice President & Secretary Secretary (since December 2001) of: Centennial Asset Management Corporation, OppenheimerFunds Distributor, Inc., HarbourView Asset Management Corporation (since June 2003), Oppenheimer Real Asset Management, Inc., Shareholder Financial Services, Inc., Shareholder Services, Inc., Trinity Investment Management Corporation (since January 2005), OppenheimerFunds Legacy Program, OFI Private Investments Inc. (since June 2003) and OFI Institutional Asset Management, Inc. (since June 2003). Assistant Secretary of OFI Trust Company (since December 2001). Daryl Armstrong, Vice President None Emily Ast, Assistant Vice President and Assistant Counsel Formerly an associate at Willkie Farr & Gallagher LLP. Hany S. Ayad, Vice President None Paul Aynsley, Vice President None James F. Bailey, Senior Vice President Senior Vice President of Shareholder Services, Inc. Robert Baker, Vice President None John Michael Banta, Assistant Vice President None Anthony Barbato, Assistant Vice President None Michael Barnes, Assistant Vice President None Adam Bass, Assistant Vice President None Kevin Baum, Senior Vice President None Kathleen Beichert, Senior Vice President Vice President of OppenheimerFunds Distributor, Inc. Joseph Bejarano, Assistant Vice President None Emanuele Bergagnini, Vice President Vice President of OFI Institutional Asset Management, Inc. Robert Bertucci, Vice President: Rochester Division None Rajeev Bhaman, Senior Vice President Vice President of OFI Institutional Asset Management, Inc. Kamal Bhatia, Senior Vice President Managing Director at TIAA-CREF (August 2006 – September 2011). Ross Bielak, Assistant Vice President Senior manager at Sapient Corporation (April 2004 – January 2010). Adam Bierstedt, Assistant Vice President None Craig Billings, Vice President None Mark Binning, Assistant Vice President None Donal Bishnoi, Assistant Vice President None Beth Bleimehl, Assistant Vice President None Michael Block, Assistant Vice President Analyst at PB Capital (June 2011); Consultant for Sound Point Capital Management (January 2011 – June 2011) and Analyst at Navigare Partners (April 2007 – July 2010). Lisa I. Bloomberg, Senior Vice President & Deputy General Counsel Assistant Secretary of Oppenheimer Real Asset Management, Inc. Chad Boll, Vice President None Michelle Borre Massick, Vice President None Lori E. Bostrom, Senior Vice President & Deputy General Counsel Assistant Secretary of OppenheimerFunds Legacy Program. John Boydell, Vice President None Richard Britton, Vice President None Jack Brown, Vice President Assistant Secretary of HarbourView Asset Management Corporation. Roger Buckley, Assistant Vice President None Joy Budzinski, Vice President None Carla Buffulin, Vice President None Stephanie Bullington, Vice President None Julie Burke, Vice President None Lisa Burke, Assistant Vice President None JoAnne Butler, Assistant Vice President None Mary Cademartori, Vice President and Associate Counsel Director and Associate General Counsel at UBS Financial Services Inc. (April 2007 – January 2011). Christine Calandrella, Assistant Vice President None Michael Camarella, Vice President None Edward Campbell, Assistant Vice President None Debra Casey, Vice President None Herman Chan, Vice President None Nitin Chandiramani, Assistant Vice President Senior Compliance Officer at JPMorgan Asset Management (March 2008 – August 2011). Ronald Chibnik, Vice President None Patrick Sheng Chu, Assistant Vice President None Jennifer Clark, Assistant Vice President Assistant Vice President at Shareholder Financial Services, Inc., Shareholder Services, Inc., andOFI Private Investments Inc. H.C. Digby Clements, Senior Vice President: Rochester Division None Thomas Closs, Assistant Vice President None Darrin Clough, Assistant Vice President None Stephanie Colca, Assistant Vice President None David Cole, Assistant Vice President None Tamara Colorado, Vice President None Eric Compton, Vice President None Scott Cottier, Vice President: Rochester Division None William Couch, Assistant Vice President None Geoffrey Craddock Executive Vice President None Terry Crady, Assistant Vice President None Roger W. Crandall, Director President, Director and Chief Executive Officer of Massachusetts Mutual Life Insurance Company; Chairman of the Board & Class A Director of Oppenheimer Acquisition Corp. Lisa Crotty, Assistant Vice President None Jerry Cubbin, Vice President None George Curry, Vice President Vice President of OppenheimerFunds Distributor, Inc. Rushan Dagli, Vice President Vice President of OFI Private Investments Inc., Shareholder Financial Services, Inc. and Shareholder Services, Inc. John Damian, Senior Vice President Vice President of OFI Institutional Asset Management, Inc. John Delano, Vice President None Madeline Delianides, Vice President None Kendra Delisa, Assistant Vice President None Alessio de Longis, Vice President None Brendan Deasy, Vice President None Damaris De Los Santos, Assistant Vice President None Richard Demarco, Assistant Vice President None Mark Demitry, Vice President None Robin Dey, Vice President None Craig P. Dinsell, Executive Vice President None Randall C. Dishmon, Vice President None Ryan Dolan, Assistant Vice President None Steven D. Dombrower, Vice President Senior Vice President of OFI Private Investments Inc.; Vice President of OppenheimerFunds Distributor, Inc. Andrew Doyle, Senior Vice President None Thomas Doyle, Assistant Vice President None Adam Drvenkar, Assistant Vice President None Robert Dunphy, Vice President None Brian Dvorak, Vice President None Taylor Edwards, Vice President & Associate Counsel None Eden Elder, Vice President None Peter Ellman, Assistant Vice President None Christopher Emanuel, Vice President None Daniel R. Engstrom, Vice President None James Robert Erven, Assistant Vice President None Dana Espinel, Assistant Vice President Senior Meetings Events Manager at Wolters Kluwer (May 2007 – October 2010). George R. Evans, Senior Vice President & Director of Equities None Kathy Faber, Assistant Vice President None David Falicia, Assistant Vice President Assistant Secretary of HarbourView Asset Management Corporation. Matthew Farkas, Vice President and Senior Counsel None Kristie Feinberg, Vice President and Treasurer Assistant Treasurer of Oppenheimer Acquisition Corp., Centennial Asset Management Corp., OFI Trust Company; Vice President of OFI Institutional Asset Management, Inc.; Treasurer of OppenheimerFunds Legacy Program, OFI Private Investments Inc.; Oppenheimer Real Asset Management, Inc. and HarbourView Asset Management Corporation. Tracy Firmin, Assistant Vice President Branch Supervision Manager (December 2010 – November 2011) and Supervisory Principal (December 2005 – November 2011) at TIAA CREF. Jonathan Fischer, Assistant Vice President None Steven Fling, Assistant Vice President None Colleen M. Franca, Vice President None Debbie Francis, Assistant Vice President None Diane Frankenfield, Senior Vice President None Dominic Freud, Vice President None Alyson Frost, Assistant Vice President None Arthur Gabinet, Executive Vice President and General Counsel Executive Vice President (since May 2010) and General Counsel (since January 2011) of the Manager; General Counsel of the Distributor (since January 2011); General Counsel of Centennial Asset Management Corporation (since January 2011); Executive Vice President and General Counsel of HarbourView Asset Management Corporation (since January 2011); Assistant Secretary (since January 2011) and Director (since January 2011) of OppenheimerFunds International Ltd. And OppenheimerFunds plc; Vice President and Director of Oppenheimer Partnership Holdings, Inc. (since January 2011); Director of Oppenheimer Real Asset Management, Inc. (since January 2011); Executive Vice President and General Counsel of Shareholder Financial Services, Inc. and Shareholder Services, Inc. (since January 2011); Executive Vice President and General Counsel of OFI Private Investments, Inc. (since January 2011); Vice President of OppenheimerFunds Legacy Program (since January 2011); Vice President of Oppenheimer Acquisition Corp (since February 2011); Executive Vice President and General Counsel of OFI Institutional Asset Management, Inc. (since January 2011); General Counsel, Asset Management of the Manager (May 2010-December 2010); Principal, The Vanguard Group (November 2005-April 2010). Hazem Gamal, Vice President None Charles Gapay, Assistant Vice President None Selin Gucelik, Vice President None Anthony W. Gennaro, Jr., Vice President Vice President of OFI Institutional Asset Management, Inc. Timothy Gerlach, Assistant Vice President None Charles Gilbert, Assistant Vice President None Alan C. Gilston, Vice President Director of OFI Trust Company Edward Gizzi, Vice President and Assistant Counsel Associate at Willkie Farr & Gallagher, LLP (February 2006 – October 2010). William F. Glavin, Jr., Chairman, Chief Executive Officer, President and Director Formerly Executive Vice President and co-Chief Operating Officer of MassMutual Financial Group; Director of OFI Institutional Asset Management, Inc. Tremont Group Holdings, Inc. and Oppenheimer Real Asset Management, Inc.; Chief Executive Officer, President & Management Director of Oppenheimer Acquisition Corp. Jill E. Glazerman, Senior Vice President None Kevin Glenn, Vice President None Jennifer Goldstein, Vice President & Assistant Counsel Director at BlackRock Inc. (December 2009 – August 2011). Jennifer Gomez, Vice President None Manind Govil, Senior Vice President Senior Vice President of OFI Institutional Asset Management, Inc. Raquel Granahan, Senior Vice President Senior Vice President of OFI Private Investments Inc.; Vice President of OppenheimerFunds Distributor, Inc., and OppenheimerFunds Legacy Program. Daniel Grasman, Senior Vice President None Samuel Groban, Assistant Vice President None Selin Gulcelik, Vice President None Jonathan Hagen, Assistant Vice President None Marilyn Hall, Vice President None Cheryl Hampton, Vice President None Kelly Haney, Assistant Vice President None Jason Harubin, Assistant Vice President None Steve Hauenstein, Assistant Vice President None Molly Hausmann, Assistant Vice President None Thomas B. Hayes, Vice President None Heidi Heikenfeld, Vice President None Lori Heinel Senior Vice President Formerly a managing director and Head of Investment Solutions at Citi Private Bank Nicholas Henry, Assistant Vice President None Philipp Hensler, Executive Vice President Formerly CEO, Chairman and Managing Director at DWS Investment Distributors, Inc.; Director, Chairman of the Board & President of OppenheimerFunds Distributor, Inc; Chairman, Chief Executive Officer & Director of Centennial Asset Management, Inc. Kenneth Herold, Assistant Vice President None Robert Herz, Vice President Managing Director at John W. Bristol & Co., Inc. (May 2003 – January 2011). Joseph Higgins, Vice President Vice President of OFI Institutional Asset Management, Inc and OFI Private Investments Inc. Todd Hiller, Vice President None Daniel Hoelscher, Assistant Vice President None Craig Holloway, Vice President None Brian Hourihan, Senior Vice President & Deputy General Counsel Assistant Secretary of Oppenheimer Real Asset Management, Inc., OFI Private Investments Inc., HarbourView Asset Management Corporation, OFI Institutional Asset Management, Inc. (since April 2006) and Trinity Investment Management Corporation; Secretary of OFI Trust Company. Lucienne Howell, Vice President None Edward Hrybenko, Senior Vice President Vice President of OppenheimerFunds Distributor, Inc. Jason Hubersberger, Vice President None Douglas Huffman, Assistant Vice President None Margaret Hui, Vice President Vice President of HarbourView Asset Management Corporation. Dana Hunter, Assistant Vice President None Keith Hylind, Vice President None Kelly Bridget Ireland, Vice President None Kathleen T. Ives, Senior Vice President Vice President and Assistant Secretary of OppenheimerFunds Distributor, Inc. and Shareholder Services, Inc.; Assistant Secretary of Centennial Asset Management Corporation, HarbourView Asset Management Corporation, OppenheimerFunds Legacy Program and Shareholder Financial Services, Inc. Steel Jaykus, Vice President Global Head of Performance & Attribution (December 2009 – October 2011) at Morgan Stanley. Frank V. Jennings, Senior Vice President None Diane Johnston, Vice President Director at Fidelity Investments (May 2009 – August 2011). Avinand Jutagir, Assistant Vice President None Lisa Kadehjian, Vice President None Rezo Kanovich, Vice President None Amee Kantesaria, Vice President, Assistant Counsel & Assistant Secretary Assistant Secretary of Oppenheimer Acquisition Corp. Cem Karacadag, Vice President None Sean Keller, Vice President None James Kennedy, Senior Vice President None John Kiernan, Vice President & Associate Counsel None Robert Kinsey, Vice President Formerly a Senior Vice President and Senior Portfolio Specialist at ING Investment Management. Turgot Kisinbay, Assistant Vice President Economist at the International Monetary Fund (June 2002 – July 2011). Audrey Kiszla, Vice President None Daniel Kohn, Vice President None Martin S. Korn, Senior Vice President None Arin Kornschankul, Assistant Vice President None Michael Kotlarz, Vice President None Brian Kramer, Vice President Assistant Treasurer of Oppenheimer Acquisition Corp. Magnus Krantz, Vice President None Robert Kuhta, Vice President Client Service Lead at Slalom Consulting (September 2009 - June 2011) Alexander Kurinets, Assistant Vice President None Gloria LaFond, Assistant Vice President None Lisa Lamentino, Vice President None Eric Larson, Vice President None Gayle Leavitt, Vice President None John Lech, Vice President None Helena Lee, Assistant Vice President Previously an associate at Citigroup (October 2006 – February 2011). Johnny C. Lee, Vice President & Assistant Counsel None Victor Lee, Vice President None Young-Sup Lee, Vice President None Randy Legg, Vice President & Senior Counsel None Michael Leskinen, Vice President None Michael S. Levine, Vice President None Brian Levitt, Vice President None Justin Leverenz, Senior Vice President None Gang Li, Vice President None Shanquan Li, Senior Vice President None Julie A. Libby, Senior Vice President President and Chief Operating Officer of OFI Private Investments Inc. Mitchell J. Lindauer, Vice President & Assistant General Counsel None William Linden, Vice President None Jay Lisowski, Vice President None Justin Livengood, Vice President None Jennifer Loew, Vice President Director of Business Development at Michael C. Fina Corporate Sales, Inc. (April 2010 – May 2011). Christina Loftus, Senior Vice President None David P. Lolli, Assistant Vice President None Daniel G. Loughran, Senior Vice President: Rochester Division None Misha Lozovik, Vice President None Dongyan Ma, Assistant Vice President None Daniel Martin, Assistant Vice President None Kenneth Martin, Vice President None William T. Mazzafro, Vice President None Melissa Mazer, Vice President None Neil McCarthy, Vice President Vice President of OFI Institutional Asset Management, Inc and OFI Private Investments Inc. Elizabeth McCormack, Vice President Vice President and Assistant Secretary of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc., and OFI Trust Company. Joseph McDonnell, Vice President None Annika McGovern, Assistant Vice President None Joseph McGovern, Vice President None Benedict Mclaughlin, Assistant Vice President Formerly a management associate at Citigroup (January 2007 – January 2010). William McNamara, Vice President Vice President of OFI Private Investments Inc. Michael Medev, Assistant Vice President None Krishna Memani, Senior Vice President and Director of Fixed Income Senior Vice President of OFI Institutional Asset Management, Inc. Carlos Mena, Assistant Vice President Assistant Vice President of HarbourView Asset Management Corporation; Vice President at Bank of New York Mellon (February 2000 – January 2011). Jay Mewhirter, Vice President None Andrew J. Mika, Senior Vice President None Jan Miller, Assistant Vice President None Scott Miller, Vice President None Rejeev Mohammed, Assistant Vice President None David Moore, Vice President None Sarah Morrison, Assistant Vice President None Jill Mulcahy, Vice President: Rochester Division None Joseph Moran Senior Vice President Formerly a Managing Director of DWS Investments. Suzanne Murphy, Vice President Vice President of OFI Private Investments Inc. Thomas J. Murray, Vice President None Christina Nasta, Senior Vice President Vice President of OppenheimerFunds Distributor, Inc. Amie Nelson, Vice President None Eugene Nemirovsky, Assistant Vice President Senior Interactive Developer at Ogilvy & Mather (August 2006 – May 2011). Derek Newman, Vice President and Assistant Counsel Formerly an associate at Dechert LLP. Paul Newman, Assistant Vice President None Christopher Nicholson, Vice President None David Nicolaou, Vice President Vice President/Director at Alliance Bernstein (April 2007 – August 2011). Mary Beth O’Brien Vice President None James B. O’Connell, Assistant Vice President None Patricia O’Connor, Assistant Vice President None Matthew O’Donnell, Vice President None Lisa Ogren, Vice President None Tony Oh, Vice President None Kristin Pak, Vice President None Lerae A. Palumbo, Assistant Vice President None Phillip Parrotta, Senior Vice President None Kim Pascalau, Vice President Assistant Vice President of Shareholder Services, Inc. and Shareholder Financial Services, Inc. Robert H. Pemble, Vice President None Lori L. Penna, Vice President None Nadia Persaud, Assistant Vice President and Assistant Counsel Formerly an associate at Sidley Austin, LLP. Brian Petersen, Vice President Assistant Treasurer of OppenheimerFunds Legacy Program. Marmeline Petion-Midy, Vice President None David Pfeffer, Executive Vice President, Chief Financial Officer & Director Management Director and Treasurer of Oppenheimer Acquisition Corp.; Director of OppenheimerFunds Distributor, Inc., OFI Private Investments Inc. and Oppenheimer Real Asset Management, Inc.; Director & Executive Vice President OFI Institutional Asset Management, Inc. and Trinity Investment Management Corporation; Senior Vice President of OFI Trust Company; Director & President of HarbourView Asset Management Corporation; Director of Shareholder Services, Inc., Centennial Asset Management Corporation, Tremont Group Holdings, Inc. and Shareholder Financial Services, Inc. James F. Phillips, Senior Vice President None Gary Pilc, Vice President None Christine Polak, Vice President None Sergei Polevikov, Assistant Vice President None Jeffrey Portnoy, Assistant Vice President None Stacy Pottinger, Vice President None Christopher Proctor, Vice President None John Ptasinski, Assistant Vice President Formerly a Senior Manager at Jeppesen Sanderson, and Boeing Company (November 2003 – January 2011) Ellen Puckett, Assistant Vice President None Charlie Pulire, Assistant Vice President None Jodi Pullman, Assistant Vice President None Paul Quarles, Assistant Vice President None Michael E. Quinn, Vice President None Jodi Robinowitz, Senior Vice President Head of Talent Management and Acquisition at BNP Paribas (October 2008 – June 2011). Julie S. Radtke, Vice President None Benjamin Ram, Vice President Vice President of OFI Institutional Asset Management, Inc. Lun Rao, Assistant Vice President None Norma J. Rapini, Assistant Vice President: Rochester Division None William Raynor, Vice President None Amber Reilly, Assistant Vice President None Jill Reiter, Assistant Vice President None Maria Ribeiro De Castro, Vice President None Grace Roberts, Vice President None Benjamin Rockmuller, Vice President None Antoinette Rodriguez, Vice President None Lucille Rodriguez, Assistant Vice President None Michael Rollings, Director Executive Vice President and Chief Financial Officer of Massachusetts Mutual Life Insurance Company; Class A Director of Oppenheimer Acquisition Corp. Stacey Roode, Senior Vice President Senior Vice President of OppenheimerFunds Legacy Program, Shareholder Financial Services, Inc. and Shareholder Services, Inc. Sara Rosenblatt, Vice President None Erica Rualo, Vice President None Adrienne Ruffle, Vice President & Associate Counsel Assistant Secretary of OppenheimerFunds Legacy Program and OFI Private Investments Inc. Gerald Rutledge, Vice President None Sean Ryan, Assistant Vice President and Assistant Counsel None Gary Salerno, Assistant Vice President None Catherine Sanders, Assistant Vice President President & Consultant (July 2009 – September 2011) of The Sanders Group. Valerie Sanders, Vice President None Mark Santero, Senior Vice President None Carlos Santiago Assistant Vice President None Kurt Savallo, Assistant Vice President Formerly Senior Business Analyst at OppenheimerFunds, Inc. Erik Schneberger, Vice President Vice President at Morgan Stanley Smith Barney (January 2008 – May 2011) Patrick Schneider, Vice President None Scott A. Schwegel, Assistant Vice President None Allan P. Sedmak, Assistant Vice President None Matthew Severski, Assistant Vice President None Jennifer L. Sexton, Vice President Senior Vice President of OFI Private Investments Inc. Asutosh Shah, Vice President None Kamal Shah, Vice President None Tammy Sheffer, Senior Vice President None Richard Shepley, Vice President Managing Director at Deutsche Asset Management (January 1998 – March 2010). William Sheppard, Vice President None Mary Dugan Sheridan, Vice President None Nicholas Sherwood, Assistant Vice President None Joel Simon, Vice President None David C. Sitgreaves, Assistant Vice President None Jan Smith, Assistant Vice President None Marc Sommer, Assistant Vice President Director of Finance & Administration at Hearst Corporation (February 2008 – August 2011). Louis Sortino, Vice President: Rochester Division None Keith J. Spencer, Senior Vice President None Brett Stein, Vice President None Richard A. Stein, Senior Vice President: Rochester Division None Arthur P. Steinmetz, Executive Vice President & Chief Investment Officer Director and Senior Vice President of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc.; Director & President of Oppenheimer Real Asset Management, Inc. Michael Sternhell, Vice President & Associate Counsel Formerly a securities litigator at Kramer Leven Naftalis & Frankel LLP. Benjamin Stewart, Senior Vice President None Wayne Strauss, Vice President None Peter Strzalkowski, Vice President Vice President of HarbourView Asset Management, Inc. Agata Strzelichowski, Assistant Vice President None Amy Sullivan, Assistant Vice President Assistant Secretary of HarbourView Asset Management, Inc. Michael Sussman, Vice President Vice President of OppenheimerFunds Distributor, Inc. Saul Tessler, Assistant Vice President None Kelly Thomas, Assistant Vice President None Igor Tishin, Vice President Formerly an employee at Troika Dialog USA (February 2005 – January 2011). Matthew Torpey, Vice President None Melinda Trujillo, Vice President None Leonid Tsvayg, Assistant Vice President None Keith Tucker, Vice President None Angela Uttaro, Vice President: Rochester Division None Julie Van Cleave, Vice President None Mark S. Vandehey, Senior Vice President & Chief Compliance Officer Vice President and Chief Compliance Officer of OppenheimerFunds Distributor, Inc., Centennial Asset Management Corporation and Shareholder Services, Inc.; Chief Compliance Officer of HarbourView Asset Management Corporation, Oppenheimer Real Asset Management, Inc., Shareholder Financial Services, Inc., Trinity Investment Management Corporation, OppenheimerFunds Legacy Program, OFI Private Investments Inc. and OFI Trust Company and OFI Institutional Asset Management, Inc. Nancy Vann, Vice President & Associate Counsel None Raman Vardharaj, Vice President Vice President of OFI Institutional Asset Management, Inc. Rene Vecka, Vice President: Rochester Division None Ryan Virag, Assistant Vice President None Jake Vogelaar, Assistant Vice President None Phillip F. Vottiero, Senior Vice President None Mark Wachter, Vice President None Kenneth Waddell, Assistant Vice President None Darren Walsh, Executive Vice President President and Director of Shareholder Financial Services, Inc. and Shareholder Services, Inc. Eliot Walsh, Assistant Vice President None Richard Walsh, Vice President Vice President of OFI Private Investments. Christopher Walston, Assistant Vice President None Samuel Wang, Vice President Director of Global Communications and Public Affairs at Citigroup, Inc. (January 2010 – October 2010). Elizabeth Ward, Director Senior Vice President and Chief Enterprise Risk Officer of Massachusetts Mutual Life Insurance Company; Class A Director of Oppenheimer Acquisition Corp. Teresa Ward, Vice President None Margaret Weaver, Vice President None Jerry A. Webman, Senior Vice President Senior Vice President of HarbourView Asset Management Corporation. Christopher D. Weiler, Vice President: Rochester Division None Adam Weiner, Vice President None Christine Wells, Vice President None Joseph J. Welsh, Senior Vice President Vice President of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc. Lindsay Whetton, Vice President Wealth Management Director at TIAA-CREF (April 2006 – June 2011). Adam Wilde, Vice President Assistant Secretary of HarbourView Asset Management Corporation Mitchell Williams, Vice President None Martha Willis, Executive Vice President Formerly Executive Vice President of Investment Product Management at Fidelity Investments; Director of OFI Private Investments Inc., Centennial Asset Management Corporation; President & Director ofOppenheimerFunds Legacy Program. Troy Willis, Vice President, Rochester Division None George Wilson, Vice President None Julie Wimer, Vice President None Brian W. Wixted, Senior Vice President Treasurer of HarbourView Asset Management Corporation; OppenheimerFunds International Ltd., Oppenheimer Real Asset Management, Inc., Shareholder Services, Inc., Shareholder Financial Services, Inc., OFI Institutional Asset Management, Inc., OppenheimerFunds plc and OppenheimerFunds Legacy Program; Senior Vice President of OFI Private Investments Inc.; Treasurer and Chief Financial Officer of OFI Trust Company; Assistant Treasurer of Oppenheimer Acquisition Corp. Carol E. Wolf, Senior Vice President Senior Vice President of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc. and Centennial Asset Management Corporation; serves on the Board of the Colorado Ballet. Oliver Wolff, Assistant Vice President Assistant Secretary of HarbourView Asset Management Corporation. Caleb C. Wong, Vice President Vice President of OFI Institutional Asset Management, Inc. Sookhee Yee, Assistant Vice President None John Yoder, Vice President and Assistant Counsel Senior Counsel at the U.S. Securities and Exchange Commission (August 2005 – June 2011). Edward C. Yoensky, Assistant Vice President None Geoff Youell, Assistant Vice President None Anna Zatulovskaya, Assistant Vice President None Sara Zervos, Senior Vice President None Ronald Zibelli, Jr. Vice President None Matthew Ziehl, Vice President None The Oppenheimer Funds include the following: Limited Term New York Municipal Fund (a series of Rochester Portfolio Series) Oppenheimer AMT-Free Municipals Oppenheimer AMT-Free New York Municipals Oppenheimer Balanced Fund Oppenheimer California Municipal Fund Oppenheimer Capital Appreciation Fund Oppenheimer Capital Income Fund Oppenheimer Cash Reserves Oppenheimer Champion Income Fund Oppenheimer Commodity Strategy Total Return Fund Oppenheimer Core Bond Fund (a series of Oppenheimer Integrity Funds) Oppenheimer Corporate Bond Fund Oppenheimer Currency Opportunities Fund Oppenheimer Developing Markets Fund Oppenheimer Discovery Fund Oppenheimer Emerging Markets Debt Fund Oppenheimer Equity Fund, Inc. Oppenheimer Equity Income Fund, Inc. Oppenheimer Global Fund Oppenheimer Global Multi Strategies Fund Oppenheimer Global Opportunities Fund Oppenheimer Global Strategic Income Fund Oppenheimer Global Value Fund Oppenheimer Gold & Special Minerals Fund Oppenheimer International Bond Fund Oppenheimer Institutional Money Market Fund Oppenheimer International Diversified Fund Oppenheimer International Growth Fund Oppenheimer International Small Company Fund Oppenheimer Limited Term California Municipal Fund Oppenheimer Limited-Term Government Fund Oppenheimer Limited Term Municipal Fund (a series of Oppenheimer Municipal Fund) Oppenheimer Main Street Fund (a series of Oppenheimer Main Street Funds, Inc.) Oppenheimer Main Street Select Fund Oppenheimer Main Street Small- & Mid-Cap Fund Oppenheimer Master Event-Linked Bond Fund, LLC Oppenheimer Master Loan Fund, LLC Oppenheimer Master Inflation Protected Securities Fund, LLC Oppenheimer Master International Value Fund, LLC Oppenheimer Money Market Fund, Inc. Oppenheimer Multi-State Municipal Trust (3 series): Oppenheimer New Jersey Municipal Fund Oppenheimer Pennsylvania Municipal Fund Oppenheimer Rochester National Municipals Oppenheimer Portfolio Series (4 series) Active Allocation Fund Equity Investor Fund Conservative Investor Fund Moderate Investor Fund Oppenheimer Portfolio Series Fixed Income Active Allocation Fund Oppenheimer Quest For Value Funds (3 series) Oppenheimer Global Allocation Fund Oppenheimer Quest Opportunity Value Fund Oppenheimer Small- & Mid-Cap Value Fund Oppenheimer Quest International Value Fund Oppenheimer Real Estate Fund Oppenheimer Rising Dividends Fund Oppenheimer Rochester Arizona Municipal Fund Oppenheimer Rochester IntermediateTerm Municipal Fund Oppenheimer Rochester Maryland Municipal Fund Oppenheimer Rochester Massachusetts Municipal Fund Oppenheimer Rochester Michigan Municipal Fund Oppenheimer Rochester Minnesota Municipal Fund Oppenheimer Rochester North Carolina Municipal Fund Oppenheimer Rochester Ohio Municipal Fund Oppenheimer Rochester Short Term Municipal Fund Oppenheimer Rochester Virginia Municipal Fund Oppenheimer Select Value Fund Oppenheimer Senior Floating Rate Fund Oppenheimer Series Fund, Inc. (1 series): Oppenheimer Value Fund Oppenheimer Small- & Mid-Cap Growth Fund Oppenheimer Short Duration Fund Oppenheimer Transition 2010 Fund Oppenheimer Transition 2015 Fund Oppenheimer Transition 2020 Fund Oppenheimer Transition 2025 Fund Oppenheimer Transition 2030 Fund Oppenheimer Transition 2040 Fund Oppenheimer Transition 2050 Fund Oppenheimer U.S. Government Trust Oppenheimer Variable Account Funds (11 series): Oppenheimer Balanced Fund/VA Oppenheimer Capital Appreciation Fund/VA Oppenheimer Core Bond Fund/VA Oppenheimer Global Securities Fund/VA Oppenheimer Global Strategic Income Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA Oppenheimer Main Street Small Cap Fund/VA Oppenheimer Money Fund/VA Oppenheimer Small- & Mid-Cap Growth Fund/VA Oppenheimer Value Fund/VA Panorama Series Fund, Inc. (3 series): Growth Portfolio Oppenheimer International Growth Fund/VA Total Return Portfolio Rochester Fund Municipals The address of the Oppenheimer funds listed above, Shareholder Financial Services, Inc., Shareholder Services, Inc., Centennial Asset Management Corporation, and OppenheimerFunds Legacy Program is 6803 South Tucson Way, Centennial, Colorado 80112-3924. The address of OppenheimerFunds, Inc., OppenheimerFunds Distributor, Inc., HarbourView Asset Management Corporation, Oppenheimer Acquisition Corp., OFI Private Investments Inc., OFI Institutional Asset Management, Inc. Oppenheimer Real Asset Management, Inc. and OFI Trust Company is Two World Financial Center, 225 Liberty Street, 11th Floor, New York, New York 10281-1008. The address of OppenheimerFunds International Ltd. is 70 Sir John Rogerson’s Quay, Dublin 2, Ireland. The address of Trinity Investment Management Corporation is 301 North Spring Street, Bellefonte, Pennsylvania 16823. Item 32. Principal Underwriter (a)OppenheimerFunds Distributor, Inc. is the Distributor of the Registrant's shares. It is also the Distributor of each of the other registered open-end investment companies for which OppenheimerFunds, Inc. is the investment adviser, as described in Part A and Part B of this Registration Statement and listed in Item 31(b) above (except Panorama Series Fund, Inc.) and for MassMutual Institutional Funds. (b)The directors and officers of the Registrant's principal underwriter are: Name & Principal Business Address Position & Office with Underwriter Position and Office with Registrant Timothy Abbhul(1) Vice President and Treasurer None Robert Agan(2) Vice President None Michael Albert Vice President None Anthony Allocco(2) Assistant Vice President None Janette Aprilante(2) Secretary None James Austin(1) Vice President None Paul Aynsley(2) Vice President None James Barker 1723 W. Nelson Street Chicago, IL 60657 Vice President None Cesar Bastidas(2) Assistant Vice President None William Beagle(2) Vice President None Kathleen Beichert(1) Senior Vice President None Rocco Benedetto(2) Vice President None Christopher Bergeron Vice President None Rick Bettridge 11504 Flowering Plum Lane Highland, UT84003 Vice President None Adam Bilmes(2) Assistant Vice President None William Borders(2) Assistant Vice President None David A. Borrelli 105 Black Calla Ct. San Ramon, CA 94583 Vice President None Jeffrey R. Botwinick 4431 Twin Pines Drive Manlius, NY 13104 Vice President None Sarah Bourgraf(1) Vice President None Bryan Bracchi 1124 Hampton Dr. Allen, TX 75013 Vice President None Joshua Broad(2) Vice President None Ken Brodsky(2) Vice President None Kevin E. Brosmith 5 Deer Path South Natlick, MA 01760 Senior Vice President None Ross Burkstaller 211 Tulane Drive SE Albuquerque, NM 87106 Vice President None Tracy Cairoli(2) Vice President None Mersin Capollari Vice President None Sean Carey(2) Assistant Vice President None Robert Caruso 15 Deforest Road Wilton, CT 06897 Vice President None Donelle Chisolm(2) Vice President None Andrew Chronofsky Vice President None Angelanto Ciaglia(2) Vice President None Nicholas Cirbo(1) Vice President None Kevin Clark(2) Assistant Vice President None Sean Clark (2) Vice President None Melissa Clayton(2) Vice President None John Corcoran(2) Vice President None Craig Colby(2) Vice President None Gerald James Concepcion(2) Vice President None Rodney Constable(1) Vice President None Cameron Cowden(2) Vice President None Neev Crane 1530 Beacon Street, Apt. #1403 Brookline, MA 02446 Vice President None Scott Curran(2) Vice President None Michael Daley 40W387 Oliver Wendell Holmes St St. Charles, IL 60175 Vice President None Stephen J. Demetrovits(2) Vice President None Michael Dennehy(2) Vice President None Jeffrey Dickin(2) Vice President None Brian Dietrich(1) Assistant Vice President None Steven Dombrower 13 Greenbrush Court Greenlawn, NY 11740 Vice President None Robert Duffey(2) Vice President None Ryan Duffy(2) Vice President None Robert Dunphy(2) Vice President None Beth Arthur Du Toit(1) Vice President None Paul Eisenhardt(2) Senior Vice President None Kent M. Elwell 35 Crown Terrace Yardley, PA 19067 Vice President None Rick Ernzen(2) Vice President None Dana Espinel(2) Assistant Vice President None Gregg A. Everett 4328 Auston Way Palm Harbor, FL 34685-4017 Vice President None George R. Fahey 9511 Silent Hills Lane Lone Tree, CO 80124 Senior Vice President None Eric C. Fallon 10 Worth Circle Newton, MA 02458 Vice President None Kristie Feinberg(2) Assistant Treasurer None Joseph Fernandez 1717 Richbourg Park Drive Brentwood, TN 37027 Vice President None Michael Ferrer(2) Vice President None Mark J. Ferro 104 Beach 221st Street Breezy Point, NY 11697 Senior Vice President None Eric P. Fishel 725 Boston Post Rd., #12 Sudbury, MA 01776 Vice President None David Flaherty(2) Assistant Vice President None Patrick W. Flynn 14083 East Fair Avenue Englewood, CO 80111 Senior Vice President None John (“J”) Fortuna(2) Vice President None Jayme D. Fowler 3818 Cedar Springs Road, #101-349 Dallas, TX 75219 Vice President None Diane Frankenfield(2) Senior Vice President None Jerry Fraustro(2) Vice President None William Friebel 2919 St. Albans Forest Circle Glencoe, MO 63038 Vice President None Alice Fricke(2) Vice President None Alyson Frost(2) Assistant Vice President None Greg Fulginite(2) Vice President None Arthur S. Gabinet(2) General Counsel Secretary and Chief Legal Officer William Gahagan(2) Vice President None Hazem Gamal(2) Vice President None Charlotte Gardner(1) Vice President None Jack Goldin(2) Vice President None Michael Gottesman 255 Westchester Way Birmingham, MI 48009 Vice President None Raquel Granahan(2) Senior Vice President None Eric Grossjung 4002 N. 194th Street Elkhorn, NE 68022 Vice President None Michael D. Guman 3913 Pleasant Avenue Allentown, PA 18103 Vice President None James E. Gunter 603 Withers Circle Wilmington, DE 19810 Vice President None LeaAnna Hartman(1) Vice President None Kevin J. Healy(2) Vice President None Kenneth Henry(2) Vice President None Philipp Hensler(2) Chairman, Chief Executive Officer & Director None Wendy G. Hetson(2) Vice President None Jennifer Hoelscher(1) Assistant Vice President None Eric Holquist(2) Vice President None Edward Hrybenko(2) Senior Vice President None Jason Hubersberger(2) Vice President None Brian F. Husch 37 Hollow Road Stonybrook, NY 11790 Vice President None Keith Hylind(2) Vice President None Vincent Iacono(2) Vice President None Kathleen T. Ives(1) Vice President & Assistant Secretary None Shonda Rae Jaquez(2) Vice President None Brian Johnson(1) Vice President None Eric K. Johnson 8588 Colonial Drive Lone Tree, CO 80124 Senior Vice President None Scott Kelley(1) Vice President None Richard Keri (2) Senior Vice President None Brian Kiley(2) Vice President None Richard Klein 4820 Fremont Avenue South Minneapolis, MN 55419 Senior Vice President None Brent A. Krantz 61500 Tam McArthur Loop Bend, OR 97702 Senior Vice President None Eric Kristenson(2) Vice President None Lamar Kunes(2) Vice President None David T. Kuzia 10258 S. Dowling Way Highlands Ranch, CO 80126 Vice President None John Laudadio(2) Vice President None Wendy Lee(2) Vice President None John Leonard(2) Vice President None Jesse Levitt(2) Vice President None Julie Libby(2) Senior Vice President None Eric J. Liberman 27 Tappan Ave., Unit West Sleepy Hollow, NY 10591 Vice President None Lorna Lindquist(2) Vice President None Malissa Lischin(2) Vice President None Christina Loftus(2) Senior Vice President None Thomas Loncar 1401 North Taft Street, Apt. 726 Arlington, VA 22201 Vice President None Peter Maddox(2) Vice President None Michael Malik 546 Idylberry Road San Rafael, CA 94903 Vice President None Joseph Marich(2) Vice President None Steven C. Manns 1627 N. Hermitage Avenue Chicago, IL 60622 Vice President None Todd A. Marion 24 Midland Avenue Cold Spring Harbor, NY 11724 Vice President None LuAnn Mascia(2) Vice President None Anthony Mazzariello(2) Vice President None Derren McDaniel(1) Vice President None John C. McDonough 533 Valley Road New Canaan, CT 06840 President and Director None Brian McGinty(1) Vice President None Kent C. McGowan 9510 190th Place SW Edmonds, WA 98020 Vice President None Brian F. Medina 3009 Irving Street Denver, CO 80211 Vice President None Toller Miller(1) Vice President None Clint Modler(1) Vice President None Joseph Moran(2) Senior Vice President None Jason Morris(2) Assistant Vice President None Robert Moser 9650 East Aspen Hill Circle Lone Tree, CO 80124 Vice President None James Mugno(2) Vice President None Matthew Mulcahy(2) Vice President None Wendy Jean Murray 32 Carolin Road Upper Montclair, NJ 07043 Vice President None Kimberly Mustin(2) Senior Vice President None John S. Napier 17 Hillcrest Ave. Darien, CT 06820 Senior Vice President None Christina Nasta(2) Senior Vice President Chief Business Officer and Vice President Kevin P. Neznek(2) Senior Vice President None Christopher Nicholson(2) Vice President None Chad Noel Vice President None Peter Novak(2) Vice President None Timothy O’Connell(2) Vice President None Janet Oleary(2) Vice President None Alan Panzer6755 Ridge Mill Lane Atlanta, GA 30328 Vice President None Maria Paster(2) Assistant Vice President None Ashley Patten(1) Vice President None Donald Pawluk Vice President None Brian C. Perkes 6 Lawton Ct. Frisco, TX 75034 Vice President None Charles K. Pettit(2) Vice President None David Pfeffer(2) Director None Andrew Phillips(1) Assistant Vice President None Megan Pigott(2) Assistant Vice President None Cheryl Pipia(2) Senior Vice President None Rachel Powers(1) Vice President None Nicole Pretzel(2) Vice President None Minnie Ra 100 Dolores Street, #203 Carmel, CA 93923 Vice President None Dustin Raring 27 Blakemore Drive Ladera Ranch, CA 92797 Vice President None Richard E. Rath 46 Mt. Vernon Ave. Alexandria, VA 22301 Vice President None William J. Raynor(4) Vice President None Dennis Robinson(1) Vice President None Ian M. Roche 7070 Bramshill Circle Bainbridge, OH 44023 Vice President None Stacy Roode(1) Vice President None Thomas Sabow 6617 Southcrest Drive Edina, MN 55435 Vice President None Mark Santero(2) Senior Vice President None John Saunders 2251 Chantilly Ave. Winter Park, FL 32789 Vice President None Timothy Scanlan(2) Vice President None Alex Schardt Vice President None Thomas Schmitt 40 Rockcrest Rd Manhasset, NY 11030 Vice President None William Schories 3 Hill Street Hazlet, NJ 07730 Vice President None Jennifer Sexton(2) Vice President None Jeffrey Sharon(2) Vice President None Kenneth Shell(1) Vice President None Debbie A. Simon 55 E. Erie St., #4404 Chicago, IL 60611 Vice President None Bryant Smith Vice President None Aaron Spatz(2) Vice President None Christopher M. Spencer 2th Terrace Leawood, KS 66211 Vice President None John A. Spensley 375 Mallard Court Carmel, IN 46032 Vice President None Michael Staples 4255 Jefferson St Apt 328 Kansas City, MO 64111 Vice President None Alfred St. John(2) Vice President None Bryan Stein 8 Longwood Rd. Voorhees, NJ 08043 Vice President None Robert Stidham Vice President None Brian C. Summe 2479 Legends Way Crestview Hills, KY 41017 Vice President None Michael Sussman(2) Vice President None George T. Sweeney 5 Smokehouse Lane Hummelstown, PA 17036 Senior Vice President None Leon Tallon(2) Vice President None Brian Taylor Vice President None James Taylor(2) Vice President None Paul Temple(2) Vice President None David G. Thomas 16628 Elk Run Court Leesburg, VA 20176 Vice President None Luz Touma(2) Assistant Vice President None Cenk Toroslu(1) Vice President None Wesley Vance(2) Vice President None Mark S. Vandehey(1) Vice President and Chief Compliance Officer Vice President and Chief Compliance Officer Vincent Vermette(2) Vice President None Janeanne Weickum(1) Vice President None Michael J. Weigner 4905 W. San Nicholas Street Tampa, FL 33629 Vice President None Donn Weise 3249 Earlmar Drive Los Angeles, CA 90064 Vice President None Chris G. Werner 98 Crown Point Place Castle Rock, CO 80108 Vice President None Jason Widener Vice President None Ryan Wilde(1) Vice President None Julie Wimer(2) Vice President None Peter Winters 911 N. Organce Ave, Apt. 514 Orlando, FL 32801 Vice President None Patrick Wisneski(1) Vice President None Meredith Wolff(2) Vice President None Cary Patrick Wozniak 18808 Bravata Court San Diego, CA 92128 Vice President None David Zicchinella(2) Assistant Vice President None Steven Zito(1) Vice President None (1) 6803 South Tucson Way, Centennial, CO 80112-3924 (2) Two World Financial Center, 225 Liberty Street, 11th Floor, New York, NY 10281-1008 (3) 350 Linden Oaks, Rochester, NY 14623 (4) Independence Wharf, 470 Atlantic Avenue, 11th Floor, Boston, MA 02210 (c)Not applicable. Item 33. Location of Accounts and Records The accounts, books and other documents required to be maintained by Registrant pursuant to Section 31(a) of the Investment Company Act of 1940 and rules promulgated thereunder are in the possession of OppenheimerFunds, Inc. at its offices at 6803 South Tucson Way, Centennial, Colorado 80112-3924. Item 34. Management Services Not applicable Item 35. Undertakings Not applicable. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 26th day of January, 2012. Oppenheimer Master Event-LinkedBond Fund, LLC By: William F. Glavin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer and Director *By: /s/ Mitchell Lindauer Mitchell Lindauer, Attorney-in-Fact Date: January 26, 2012
